ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1992-09-11_JUD_01_ME_03_EN.txt. 629

SEPARATE OPINION OF JUDGE TORRES BERNARDEZ

I have voted for the operative part of the Judgment, except for sub-
paragraph 1, subparagraph 2 (i) and subparagraph 5 of operative para-
graph 431 and subparagraph 2 of operative paragraph 432. Except with
respect to the attribution of sovereignty over the island of Meanguerita,
my negative votes concern questions relating to the interpretation of
Article 2, paragraph 2, of the Special Agreement.

The considerations and observations included in the present opinion
have a threefold purpose. They intend to convey the essentials of my posi-
tion on: (1) questions with respect to which, to my regret, I was unable to
join the majority vote; (2) questions on which I have some reservations
notwithstanding my positive vote on the decision concerned as a whole;
and (3) main developments in the reasoning which I do not share com-
pletely or which would have deserved, in my opinion, further elaboration.
After a brief introduction concerning the case as a whole, my considera-
tions and observations are presented under the main headings of the three
major aspects of the case, namely the “land boundary dispute”, the
“island dispute” and the “maritime dispute”.

The table of contents thus presents the following synopsis:

Paragraphs
INTRODUCTION. THE CASE 1-7
I. THE LAND BOUNDARY DISPUTE 8-55
A. General questions 8-37
(a) The 1821 uti possidetis juris principle as applicable law 8-15

(b) The uti possidetis juris principle and the rule of evidence
in Article 26 of the General Treaty of Peace 16-20
(c) The uti possidetis juris principle and the effectivités 21-27

(d) The uti possidetis juris principle and the titulos ejidales
invoked by the Parties 28-37

B. Specific observations on the frontier line defined by the
Judgment in some of the disputed land sectors 38-55
(a) The first sector of the land boundary (Tepangiiisir) 40-47

(b) The third sector of the land boundary (Sazalapa/La Vir-
tud) 48-51

(c) The fourth sector of the land boundary (Naguaterique/
Colomoncagua) 52-55

282
630 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

II. THE ISLAND DISPUTE

Ill.

283

A.

D.

The question of the definition of the islands “in dispute”.
The “non-existing dispute” objection submitted by Hon-
duras

The question of the “applicable law”

(a) The “historic title” invoked by El Salvador
(b) The uti possidetis juris principle invoked by Honduras

(c) The “peaceful and continuous exercise of State author-
ity” invoked by El Salvador

. The legal situation of Meanguera and Meanguerita

(a) From the standpoint of the 1821 uti possidetis juris
(b) From the standpoint of the conduct of the Parties subse-
quent to 1854
(i) Meanguera
(ii) Meanguerita
Overall conclusion

THE MARITIME DISPUTE

A.

The régime of the Gulf of Fonseca and its “historic waters”.
Entitlement to maritime spaces in the Pacific Ocean sea-
ward of the closing-line of the Gulf of Fonseca
The question of the competence of the Chamber to effect
maritime “delimitations”. The plea of non-competence sub-
mitted by El Salvador. “Mootness” of the issue

The question of the effects of the Judgment for the inter-
vening State

Paragraphs
56-177

56-71
72-104

78-90
91-95

96-104
105-176
105-159

160-176

160-168
169-176

177
178-208

178-183

184-207

208
631 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)
INTRODUCTION. THE CASE

1. The present case is fundamentally a “State succession” case. The two
Parties in the case, El Salvador and Honduras (as well as the intervening
State, Nicaragua), consider themselves successors of a single predecessor
State, namely Spain, as historically represented by the Spanish Crown
since the establishment of its rule in Central America, in the first part of
the 16th century, until 15 September 1821, the date when the former
“Spanish intendencies” of El Salvador and Honduras in the Captaincy-
General or Kingdom of Guatemala were succeeded in their respective ter-
ritories by El Salvador and Honduras as States which, together with Costa
Rica, Guatemala and Nicaragua, formed the Federal Republic of Central
America until the dissolution of the Federation in 1839-1840. While in the
Federation, El Salvador and Honduras were distinct federated States or
distinct members of that Federation.

2. The first “successorial event”, namely the 1821 separation from
Spain, could be described today, following contemporary international
law terminology, as a “decolonization”. The second “successorial event”,
represented by the disintegration of the Federal Republic of Central
America, was clearly the “dissolution of a union of States”. This “dissolu-
tion” was effected without altering, in any manner relevant for the present
case, the “territories” of the Republic of El Salvador and of the Republic
of Honduras as they existed on 15 September 1821. In other words, when
the Federation dissolved itself in 1839-1840, the Republic of El Salvador
and the Republic of Honduras were deemed to have respectively the same
“territory”, as well as the same “boundaries”, as the former “Spanish
intendencies” of El Salvador and Honduras had had on 15 September
1821.

3. From the start, the first Constitutions of the Central American
Republics defined their respective “national territories” by a broad refer-
ence to the 1821 ufi possidetis juris. This principle has been also invoked at
international level by Central American Republics, including the Parties
to the present case, as a principle applicable, following emancipation,
vis-à-vis foreign Powers as well as between themselves in solving the terri-
torial and boundary questions which began to emerge in the middle of the
19th century. The uti possidetis juris created and formulated about 1810 by
the then newly independent Spanish-American Republics as a principle
governing inter-State relations was therefore already established when
El Salvador and Honduras separated from Spain in 1821, and well estab-
lished when in 1839-1840 the Federal Republic of Central America was
dissolved. The fact that both Parties have at the current proceedings
invoked this uti possidetis juris as the fundamental principle or norm to be
applied by the Chamber underlines further the fundamental “State suc-
cession” character of the present case, because that principle or norm
operates in the relations between Spanish-American Republics in connec-

284
632 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

tion with or with respect to the “successorial events” represented by
their separation from Spain.

4. The Judgment is, therefore, right to have taken duly into account the
“State succession” dimension of the case. I concur likewise with the Judg-
ment that the same overall characterization of the case applies not only to
its “land boundary” and “island” aspects but also to its “maritime” aspect,
particularly so far as the historic bay of the Gulf of Fonseca is concerned.
Within each of its aspects, however, the dispute as referred by the Parties
to the Chamber embraces several controversies which began to manifest
and establish themselves, i.e., to become “existing disputes”, either pro-
gressively from the second half of the 19th century onwards (the disputed
land-boundary sectors and the island dispute), or at the end of that cen-
tury and the beginning of the 20th century (the régime of the waters of the
Gulf of Fonseca) or only a few years ago as a result of developments in the
law of the sea subsequent to the Truman Proclamation, the Geneva Con-
ventions and the negotiations leading to the conclusion of the Montego
Bay Convention (the maritime spaces in the Pacific Ocean seawards of the
closing line of the Gulf of Fonseca). During this whole period norms of
general international law applicable between the Parties evolved and the
Parties themselves held successive sets of negotiations and concluded
agreements or understandings on matters relating, inter alia, to subjects of
litigation before the Chamber. Moreover, on some specific questions
before the Chamber, the Parties during the same period adopted concur-
rent or divergent lines of unilateral conduct which required also to be
borne in mind in the adjudication of the present case.

5. In other words, the clock did not stop on 15 September 1821 so far as
the development of international law and of relations between the Repub-
lic of Honduras and the Republic of El Salvador is concerned. This has
occasionally had an impact on the 1821 uti possidetis juris situation that
the present Judgment, adopted in 1992, could not ignore, particularly
because of the definitions given in Articles 2 and 5 of the Special Agree-
ment as to the subject of the litigation and the applicable law. The determi-
nation, for example, of the legal situation of the maritime spaces outside
the Gulf of Fonseca has in itself little to do with the “successorial events”
which took place in 1821 and 1839-1840. The applicable law provision of
the Special Agreement has taken care of the situation described to the
extent that it does not confine “the rules of international law applicable
between the Parties”, general or particular, to rules governing the succes-
sion of States.

6. Thus, while, as I have said, the case is fundamentally a State succes-
sion case, it is not exclusively a State succession case. Elements unrelated
to succession are also part and parcel of the case. The Judgment could not,
therefore, deal only with the principles and elements relating to succes-
sion but had also to take account of others. The ufi possidetis juris receives

285
633 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

in the Judgment as a whole the attention and priority in application that
the fundamentally successor State character of the case commands. But,
at the same time, the Judgment also applies other principles and rules
whenever required by the matter at issue. For example, the conduct of the
Parties subsequent to 1821 is taken into account by the Judgment not only
as an element of confirmation or interpretation of the 1821 uti possidetis
juris or in connection with the establishment of the effectivités alleged by
the Parties, but also with respect to the determination of any situations of
“acquiescence” or “recognition” through an application of the principle of
consent, or rather of implied consent by conduct, binding the Parties as it
would any other State.

7. Itis to be regretted, however, that the Judgment has not provided a
stricter and deeper analysis of some points of law relevant to the ascertain-
ment, for example, of the existence of a given effectivité or of a situation
susceptible of being qualified as “acquiescence”. In this respect, it should
have explored further the effects of agreed “status quos” contemporary
with the effectivité or conduct concerned, as well as intertemporal law
issues in general. A few departures in certain “land-boundary sectors”
from the legal standards otherwise generally applied are also difficult to
understand. Much more to be faulted, because of its concrete conse-
quences for the adjudication, is, however, the inability of the Judgment in
the “island dispute” aspect of the case to distinguish, as it should, the
effects of an operation of the uti possidetis juris principle from those con-
sequent upon the application of a different principle or rule of law. Lastly,
I am in complete disagreement with the Judgment’s interpretation of the
scope of the “island dispute” and of the “maritime dispute” referred to the
Chamber under Article 2, paragraph 2, of the Special Agreement.

I. THE LAND BOUNDARY DISPUTE

A. General Questions

(a) The 1821] uti possidetis juris principle as applicable law

8. The provision of the Special Agreement on the applicable law
(Art. 5) — common to the land, island and maritime aspects of the case —
totally excludes any ex aequo et bono solutions. The Parties have asked the
Chamber to render a decision according to “international law”, namely a
de jure decision. In contrast with other well-known cases of boundary or
territorial disputes among Spanish-American Republics, the Parties to
the present case did not empower the Chamber, even subsidiarily, to

286
634 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

decide the dispute or some aspects of it in accordance with considerations
of mere “equity” going beyond the infra legem equity inherent in the appli-
cation of the law. Neither did they provide in the Special Agreement for
territorial or other kinds of “compensation” in any hypothesis, as has
been the case in certain Spanish-American arbitrations. In this respect the
Chamber is placed by the Special Agreement in a situation rather similar
to the Chamber of the Court which dealt in 1986 with the Frontier Dispute
(Burkina Faso/Republic of Mali) case. However, the Special Agreement of
this latter case restricted the scope of the “international law” to be applied
by providing that the settiement of the dispute should be based in particu-
lar on “respect for the principle of the intangibility of frontiers inherited
from colonization”. Such a singling-out is alien to Article 5 of the Special
Agreement of the present case. This Article refers, in the plural, to “the
rules of international law”. The only limitation contained in Article 5 of
the Special Agreement is a ratione personae restriction, namely that the
rules of international law should be rules “applicable between the Par-
ties”. Even the reference to “the provisions of the General Treaty of
Peace”, by which Article 5 of the Special Agreement ends, is qualified by
the words “where pertinent”, leaving the appreciation of such pertinence
to the Chamber.

9. Thus, while under the Special Agreement the Chamber is not
allowed to apply “equity” or any other subsidiary criterion, the Chamber
is certainly empowered by the Special Agreement to have recourse to the
rules of “international law” as a whole insofar as applicable between the
Parties. On the other hand, the Chamber did not depart from one stated
wish of both Parties that, at least in the case of the disputed land-boundary
sectors, the controversy be solved taking fully into account the uti possi-
detis juris principle, qualified by the Parties during the proceedings as the
“fundamental” norm to be applied. There can be no doubt that the Parties,
both of which recognized it as a principle of international law binding
them, expected the application by the Chamber of the uti possidetis juris
principle to their land boundary dispute. The Chamber did just that, with-
out ignoring, either, the relevant conduct of the Parties since their inde-
pendence and its legal effects under principles of international law other
than that of uti possidetis juris, which principles Article 5 of the Special
Agreement allows it also to apply.

10. But the mere fact of having concluded without difficulty as to the
applicability of the uti possidetis juris to the land boundary dispute did not
solve the different question of the “definition” of the uti possidetis juris to
be applied. Should it be the uti possidetis juris principle, as customarily
given by the Spanish-American Republics and recognized by interna-
tional jurisprudence and doctrine, or a kind of conventional, agreed uti
possidetis juris formula, as in certain arbitrations? The question arose
because of the different explanations given by the Parties as to the rela-

287
635 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

tionship between Article 5 of the Special Agreement and Article 26 of the
General Treaty of Peace, and in particular because of the Salvadorian
“formal title-deeds to commons” argument. Such a composite argument,
developed with particular force at the hearings, touches indeed upon not
only the law of evidence governing international judicial proceedings and
the Spanish historical law in America as a fact in the case, but also the very
definition of the applicable uti possidetis juris, the modus operandi of this
principle and its relationship with other principles and rules of interna-
tional law.

11. One of the greatest merits of the Judgment is that it does give the
appropriate answer to the “formal title-deeds to commons” argument so
far as the definition of the uti possidetis juris applicable to the case is con-
cerned. By doing so, the Judgment restored the meaning, contents and
purpose of the uti possidetis juris principle binding Spanish-American
Republics, including the Parties to the case, as it has been expressed in
frequently quoted passages of international jurisprudence and writings
of Spanish-American diplomats and jurists (see, for example, Alejandro
Alvarez, Le droit international américain, Paris, Pedone, 1910, p. 65;
L. A. Podesta Costa and José Maria Ruda, Derecho Internacional Publico,
Buenos Aires, 1979, Vol. I, p. 206). It follows that the Judgment is primar-
ily concerned with determining the boundary line between the Spanish
colonial administrative entities established by the Spanish Crown as at the
critical date of 1821, in territories belonging thereafter to the Republic of
Honduras and to the Republic of El Salvador respectively. By virtue of the
Spanish-American Republics’ uti possidetis juris principle the colonial
administrative boundaries of Spanish virreinatos, capitanias, intendencias
or provincias became international boundaries between neighbouring
Spanish-American States as from the very date of independence. This also
means that “possession” was not defined in terms of effective possession
or occupation but by reference to the former Spanish legislation as ascer-
tainable through the relevant Reales Cédulas, Providencias, Ordenanzas,
etc., or indirectly from Spanish colonial documents recording “colonial
effectivités”, namely the exercise of territorial jurisdiction by Spanish
colonial authorities. It therefore confers preference on “el derecho” (the
Spanish legislation) over “el hecho” (effective possession or occupation).
Thus the concept of “possession” embodied in the uti possidetis juris
principle of the Spanish-American Republics is the concept of the right to
possess according to Spanish legislation (“title”) and not a reflection of
factual situations of usurpation by former Spanish colonial authorities,
such as might have existed, or of the fact of occupation or control by this
or that Spanish-American Republic following independence (the de facto
situations). This distinguishes the uti possidetis juris from the Brazilian uti
possidetis or from the so-called uti possidetis de facto. The principle also
excludes reliance on principles concerning acquisition of territorium nul-
lius or titles jure belli.

288
636 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

12. It follows from the above that the resurrection of limits of ancient
“formai title-deeds to commons” of former Indian communities cannot
be the object and purpose of an exercise aiming at determining an uti pos-
sidetis juris boundary line between Spanish-American States. The docu-
ments described as “formal title-deeds to commons” by El Salvador
cannot be anything more than one element of evidence, among others, in
the process of ascertaining the ancient “colonial administrative bounda-
ries” whose determination constitutes the very object and purpose of uti
possidetis juris as a principle of international law applicable between
Spanish-American Republics, including the Parties to the present case.
To proceed in this respect on any other basis would have amounted to a
redefinition of uti possidetis juris such as may be realized solely by agree-
ment or conventional means. On the level of principle, the Judgment
made all this plain. The “land boundary dispute” adjudicated by the
Chamber is an “international dispute” between the Republic of Honduras
and the Republic of El Salvador, not a dispute about the land limits of
Indian communities. The limits of lands belonging to former Indian com-
munities may or may not have constituted the origin or occasion of some
of the controversies before the Chamber, but the controversies about
those land limits can certainly not be identified or equated with the inter-
national dispute existing between the Republic of Honduras and the
Republic of El Salvador regarding the delimitation of their common fron-
tier in the disputed land sectors referred to the Chamber. It may be added,
as a general proposition, that the Ibero-American Republics did not con-
sider the Indian population a factor in delimiting their boundaries
whether by direct settlement or by arbitration (see, for example, L. M. D.
Nelson, “The Arbitration of Boundary Disputes in Latin America”,
Netherlands International Law Review, XX, 1973, at pp. 278-279).

13. Lastly, I wish to stress that to the extent that the need to reply to
arguments of the Parties or other considerations may occasionally have
given rise in the reasoning of the Judgment to answers which could be
read as implying, in one way or another, a departure from the meaning,
contents and purpose of the uri possidetis juris principle which governs
relations between Spanish-American Republics, the passages concerned
are not read by me in the same manner or do not reflect my personal
position as to the definition of the uti possidetis juris principle appli-
cable to the present case. I have been guided in the current proceedings,
so far as the uti possidetis juris is concerned, exclusively by the defini-
tion of the principle customarily given by Spanish-American Repub-
lics. It follows from this caveat that, while acknowledging contempo-
rary developments of the uti possidetis juris principle within the realm
of general international law following decolonization of the African
continent, I have applied to the present case the Spanish-American
uti possidetis juris principle, both Parties being Spanish-American

289
637 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

Republics and because of the wording of Article 5 of the Special Agree-
ment.

14. Ultimately, therefore, for the present “land boundary dispute”, the
object and purpose of any uti possidetis juris determination cannot be
other than to ascertain the 1821 administrative boundaries of the former
Spanish colonial intendencias of El Salvador and of Honduras — admin-
istrative units introduced in the Captaincy-General of Guatemala in 1786
— in the land sectors in dispute between the Republic of El Salvador and
the Republic of Honduras, namely in the sectors referred to the Chamber
by virtue of Article 2, paragraph 1, of the Special Agreement (the zones or
sections not described in Article 16 of the General Treaty of Peace).

15. The intendencias or intendencias/provincias of the former Spanish
Captaincy-General of Guatemala, in whose respective territories the Cen-
tral American Republics were established in 1821, were themselves the
result of a “historical evolution” as underlined with reference to Hondu-
ras and Nicaragua in the following passage of the Arbitral Award made by
the King of Spain on 23 December 1906:

“the Spanish provinces of Honduras and Nicaragua were gradually
developing by historical evolution in such a manner as to be finally
formed into two distinct administrations (intendencias) under the
Captaincy-General of Guatemala by virtue of the prescriptions of
the Royal Regulations of Provincial Intendants of New Spain of
1786, which were applied to Guatemala and under whose régime
they came as administered provinces till their emancipation from
Spain in 1821” (United Nations, Reports of International Arbitral
Awards, Vol. XI, at p. 112).

The above Arbitral Award was found to be “valid and binding” on the
Republic of Honduras and the Republic of Nicaragua by the Judgment of
the International Court of Justice of 18 November 1960 (1 CJ. Reports
1960, pp. 192 ff.) as between these two Republics and executed by them
accordingly. In that Arbitral Award the territory of the Spanish intenden-
cia/provincia of Honduras was authoritatively defined by the King of
Spain and the Spanish Council of State assisting him in the arbitration as
follows:

“by virtue of this Royal Decree the Province of Honduras was
formed in 1791, with all the territories of the primitive province of
Comayagua, those of the neighbouring Province of Tegucigalpa
and the territories of the bishopric of Comayagua, thus com-
prising a region bordering on the south with Nicaragua, on the south-
west and west with the Pacific Ocean, San Salvador, and Gua-
temala; and on the north, north-east, and east with the Atlantic
Ocean, with the exception of that part of the coast inhabited at the
time by the Mosquito, Zambos, and Payas Indians, etc.” (United

290
638 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

Nations, Reports of International Arbitral Awards, Vol. XI, at
p. 112).

“the demarcation fixed for the Province or District of Comayagua or
Honduras, by virtue of the Royal Decree of the 24th July, 1791, con-
tinued to be the same at the time when the Provinces of Honduras
and Nicaragua achieved their independence, because though by
Royal Decree of the 24th January, 1818, the King sanctioned the re-
establishment of the chief municipality of Tegucigalpa with a certain
degree of autonomy as to its administration, said chief municipality
continued to form a district of the Province of Comayagua or Hon-
duras, subject to the political chief of the province; and in that capa-
city took part in the election, Sth November, 1820, of a Deputy to
the Spanish Cortes and a substitute Deputy for the Province of Coma-
yagua, and likewise took part together with the other districts of
Gracias, Choluteca, Olancho, Yoro with Olanchito and Trujillo,
Tencoa and Comayagua, in the election of the Provincial Council of
Honduras, said election having taken place on the 6th of November
of the same year, 1820” (ibid., p. 114).

(b) The uti possidetis juris principle and the rule of evidence in Article 26 of
the General Treaty of Peace

16. Article 5 of the Special Agreement provides that, when delivering
its Judgment, the Chamber will take into account the rules of international
law “including, where pertinent”, the provisions of the General Treaty of
Peace. Three provisions of the Peace Treaty could be seen as potentially
relevant in this respect: Article 6 (previous bilateral and multilateral trea-
ties), Article 26 (documents and other evidence and arguments) and Ar-
ticle 37 (status quo of 14 July 1969). Some references were made by the
Parties to Article 37, but the provision of the Peace Treaty which attracted
their attention more, by far, and was discussed by them at length in the
current proceeding was Article 26, namely the Article of the Peace Treaty
indicating the documents and other evidence and arguments that the Joint
Frontier Commission was instructed to take into account as a basis of its
own work under the Peace Treaty. There were two reasons for that.
Having failed to single out expressly the uti possidetis juris principle in
Article 5 of the Special Agreement, the Parties found in the wording of
Article 26 of the Peace Treaty a convenient way of confirming to the
Chamber their understanding that, in the solving of their “land boundary
dispute”, they would like the uti possidetis juris principle to be applied by
the Chamber as the fundamental norm. Secondly, Article 26 of the Peace
Treaty was frequently discussed before the Chamber by the Parties
because of the “formal title-deeds to commons”, “human” and “effectiv-
ités” arguments advanced by El Salvador.

17. The Judgment also gives the correct legal answer to those argu-
ments of El Salvador as they may relate to the question of the relationship

291
639 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

between Article 26 of the Peace Treaty and Article 5 of the Special Agree-
ment. In the light of the very language of Article 26, it is difficult, to say the
least, to assert that it sets forth a substantive or material “conventional
rule” of any kind, call it uti possidetis juris, argument of a human nature,
effectivités or otherwise. Article 26 does not mention, still less define, any
conventional substantive rule of international law. According to its own
words, the provision confines itself to instructing the Joint Frontier Com-
mission to take as a basis for its work certain “documents” delivered by
Spanish colonial authorities, both civil and ecclesiastical, and also other
“evidence” and “arguments” of various kinds (legal, historical, human,
any other) brought before the Joint Frontier Commission by the parties
and admitted under international law. One is here, as recognized by the
Judgment, in the presence of a clear-cut “rule of evidence” imposed on the
said Commission by the parties for the purpose of the performance of its
tasks — the controlling international law rule governing the task of the
Commission being “the consent of both Governments” as provided for in
Article 27 of the Peace Treaty. But the task of the Chamber is not con-
trolled by that principle. The task of the Chamber is to settle the dispute by
applying the rules of international law binding the Parties. Such an objec-
tive law is to be found in customary international law and, certainly, in
treaty provisions applicable between the Parties, but in the latter case if,
and only if, such treaty provisions set forth substantive rules susceptible of
taking the place of the corresponding customary principle or rule appli-
cable.

18. This is not, however, the case with Article 26 of the Peace Treaty. It
refers only to “evidence” agreed upon by the Parties in order to prove ina
given environment certain principles and rules, including the uti possi-
detis juris principle. Like any other rule of “evidence”, it has the purpose
of defining the means of assisting the concrete application of a given
substantive rule or rules of law and not of replacing the latter. Moreover,
the “evidence rule” of Article 26 of the Peace Treaty is, of course, sub-
ject to the rules on interpretation of treaties codified at present in the
1969 Vienna Convention on the Law of Treaties. As such, it is not con-
trolled by the unilateral interpretations of any one of the Parties to the
Peace Treaty and to the present case, particularly if those interpretations
proceed by ignoring one or another half of the conventional text to be
interpreted or by underlining some given terms in the first or in the second
sentences of Article 26 to the detriment of others which are also part and
parcel of the sentence concerned. The Peace Treaty, it should not be for-
gotten, is a conventional bilateral instrument adopted through a “media-
tion procedure” in which both Parties participated.

19. I conclude, therefore, as the Judgment itself does, that, so far as the
“substantive law” that the Chamber is called upon to apply is concerned,

292
640 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

Article 26 adds nothing except for indicating indirectly, namely through
the reference contained therein to certain elements of “evidence”, the
wish of the Parties that certain rules of international law be applied by the
Chamber. In this respect, it has reassured the Parties during the proceed-
ings and has also been helpful for the Chamber itself in view of the lack of
specificity in Article 5 of the Special Agreement as to individual rules of
international law. Article 26 does not, however, define any applicable
substantive principle or rule of law. The Article is not even specifically
referred to in the definition of the “applicable law” contained in Article 5
of the Special Agreement. Thus I share the proposition that land limits —
limits of real property rights belonging either to communities or individ-
uals — cannot transform themselves into international frontiers by virtue
of Article 26 of the Peace Treaty, just as they cannot do it either by an
application of the uti possidetis juris principle as customarily defined by
Spanish-American Republics or on the basis of the Spanish Laws for the
Indies.

20. The pertinence of Article 26 of the Peace Treaty to the tasks of the
Chamber has been real, but it has had nothing to do with the definition of
the rules of international law to be applied by the Chamber to the case. Its
pertinence concerned the proof of the facts alleged by the Parties. In this
respect the Chamber, and I concur with it, gave full effect to Article 26 of
the Peace Treaty, because the Parties accepted during the current pro-
ceedings that the rule on evidence they gave to the Joint Frontier Commis-
sion in that Article applies also in the proceedings before the Chamber,
and they have so pleaded. This should, however, be understood without
prejudice to the general powers granted the Chamber in matters of evi-
dence under the Statute of the Court. This would seem also to represent
the Parties’ interpretation of the legal situation on evidence, otherwise the
request made by EI Salvador at the hearings pursuant to Article 44, para-
graph 2, and Article 50 of the Statute of the Court would be difficult to
understand.

(c) Theuti possidetis juris principle and the effectivités

21. Afew remarks on the question of effectivités are now in order witha
view to clarifying further my position on the very concept of the uti possi-
detis juris of the Spanish-American Republics and other possible appli-
cable principles or rules of international law. There has been quite a lot of
confusion at the current proceedings between “applicable law”, “argu-
ment” and “evidence”, the statement in the 1986 Judgment of the Cham-
ber of the Court in the Frontier Dispute (Burkina Faso/Republic of Mali)
case quoted in paragraph 61 of the reasoning of the Judgment being the
object of various interpretations.

22. To a certain extent it may be said that both Parties agreed that in the
case of the “land boundary dispute” the uti possidetis juris should prevail

293
641 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

over the effectivités, without prejudice, of course, to the different positions
adopted by them on the kind of evidence they might rely upon to prove
the 1821 uti possidetis juris situation and the question of the relationship
of Article 26 of the Peace Treaty and Article 5 of the Special Agreement.
The Parties, however, failed to define with any degree of precision the
effectivités concept they had in mind. In fact, they have referred to various
possible kinds of effectivités, within quite different legal contexts. A dis-
tinction which should, however, be always borne in mind is that between
the so-called effectivités coloniales and the State’s effectivités. This distinc-
tion is made in the aforesaid 1986 Judgment on the Frontier Dispute (Bur-
kina Faso/Republic of Mali) case, in which the Chamber of the Court
refers, first, to the “colonial effectivités” in order to describe the conduct of
the colonial authorities as proof of the effective exercise of territorial
jurisdiction during the colonial period and, secondly, to the effectivités as
effective possession and/or administration by a State other than the one
possessing the title or irrespective of that title.

23. The first of these two kinds of effectivités does not give rise to any
norm of international law. It could only be an element of interpretation or
confirmation of the uti possidetis juris, an element related to the testing of
that principle in concrete situations. The second kind of effectivités men-
tioned, namely effective administration by a State other than the one pos-
sessing the uti possidetis juris title or irrespective of title, may be relevant to
the identification of the “applicable law”. The “principle of effectiveness”
may indeed, other circumstances concurring, be at the origin of territorial
rights. Thus it cannot be altogether excluded a priorithat such effectivités
could be of some relevance also to the definition of the law applicable
to the case. What seems to me, however, a legal impossibility is a simul-
taneous application of the uti possidetis juris principle of the Spanish-
American Republics and of a rule of international law construed upon
the basis of the concept of “State effectivités”.

24. In this respect, the Judgment, while distinguishing the above-
mentioned matters correctly at the level of principle, is not immune to a cer-
tain degree of confusion through failing to make a clear-cut distinction
between admissible evidence under the applicable uti possidetis juris
principle and admissible evidence when other principles or rules of inter-
national law are involved. Admissible evidence under the first and second
hypotheses should have been clarified further in the Judgment in order to
dispel the confusion made in the Parties’ pleadings between “applicable
law” and “evidence”. The treatment in certain well-defined hypotheses of
post-independence effectivités as possible “evidence” of uti possidetis juris
rights should not be allowed to impinge, in any way, on the definition,
contents and purpose of that principle as applicable between the Spanish-
American Republics, including the Parties to the present case. As the
Judgment has stated, the uti possidetis juris principle is essentially retro-
spective. It is also a principle the implementation of which is grounded,
basically or mainly, in “retrospective evidence”, namely in legislation or

294
642 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

documents issued by Spanish civil or ecclesiastical colonial authorities.
Such documents could be of various kinds, including as with most of
those submitted in the present case documents describing the exercise of
territorial jurisdictions by the Spanish colonial authorities, namely
describing “colonial effectivités”. The best proof of this is the very lan-
guage of Article 26 of the Peace Treaty, with its reference to “documents
issued by the Spanish Crown or by the Spanish colonial authorities”. But
Article 26 of the Peace Treaty does not mix up such “documents” with the
evidence referred to in the second sentence of that Article. Both kinds of
evidence are kept separately, and so they should be, because of the
very definition of the uti possidetis juris principle applicable between the
Parties to the present case gua Spanish-American Republics.

25. For a determination in the present case of a given uti possidetis juris
situation, “post-1821 effectivités” in the nature of conduct cannot be
equated with “colonial effectivités” or be treated more favourably than the
cautious and qualified evidentiary treatment given to the republican land
titles in the Judgment. To weigh up, at once, all the effectivités, by conduct,
both pre- and post-independence, in order to arrive at a conclusion as to
the position of an 1821 uti possidetis juris boundary, does not make much
sense if one is applying the uti possidetis juris principle. In none of the
specific hypotheses dealt with in the quoted passage of the Frontier Dis-
pute (Burkina Faso/Republic of Mali) Judgment is there any confusion
between the uti possidetis juris (with its normal and natural means of evi-
dence) and effectivités by conduct of the State or States subsequent to their
independence. In none of them are either of the said kinds of effectivités
equated in evidentiary value to the colonial documents, colonial effectiv-
ités documents included, on which the implementation of the Spanish-
American Republics’ uti possidetis juris principle is grounded. To deter-
mine the relationship, if any, between States’ post-independence effectiv-
ités by conduct and the wti possidetis juris principle in a given case it is
necessary in the first place to determine the uti possidetis juris situation
through colonial documents and to stop there, so far as the uti possidetis
juris determination is concerned, if the indicated operation yields a reli-
able uti possidetis juris line. This is also, it seems to me, the meaning of the
dictum of the Frontier Dispute Chamber, in the Burkina Faso/Republic of
Mali African case. This is, of course, without prejudice to the eviden-
tiary value of effectivités by subsequent State conduct for the purpose of
applying a rule of international law other than the uti possidetis juris
principle.

295
643 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

26. On the other hand, the Judgment is absolutely right when distin-
guishing the two kinds of effectivités referred to above from the “human
argument” of Article 26 of the Peace Treaty. The “human argument” can-
not be equated either with the so-called “colonial effectivités” or with
“States” effectivités”. It is not “colonial” because it does not relate to the
conduct of colonial authorities and it is not a “State’s effectivités” because
it does not refer back to acts or functions of organs of the State, or attribu-
table to the State, but to the conduct of private persons, nationals of a given
country. The “human argument” has, in fact, nothing or very little to do
with the definition of the “applicable law”, particularly where the uti pos-
sidetis juris is concerned, The same conclusion applies, in my opinion, to
the “community-rooted” argument which, as presented by El Salvador,
appears to be just another way of expressing the “human argument”. I
would add, in that respect, that no evidence has been submitted to the
Chamber as to the existence of any kind of “community”, defined in terms
of ethnicity or otherwise, different from the “communities” represented
by the expression “Salvadorian nationals” or “Honduran nationals”.

27. Itfollows from the above that my general approach to evidence has
been one which is wide, but without losing sight of the object and purpose
of the legal operation in which the Chamber was actually engaged. It is
one thing for the Chamber to make a legal determination aimed at estab-
lishing an 1821 uti possidetis juris line, which should be its first task, and
quite another thing for it to determine whether or not such a line was mod-
ified by the subsequent conduct of the Parties or by other rules or legal
considerations, as may have occurred in certain instances. The evidence
submitted by the Parties should have been weighed and given the effect
that it deserves in concreto, bearing in mind whether the Chamber was
within the first or the second stage of the suggested démarche which,
essentially, corresponds mutatis mutandis to the one followed in the 1933
Arbitral Award on the Honduras Borders case between Guatemala and
Honduras. It is also, mainly, for that reason that I consider all Spanish
colonial land-grant titles or documents to be perfectly admissible evi-
dence in the present “land boundary dispute”, as well as other relevant
elements of evidence emanating from the Parties themselves, such as
“diplomatic correspondence”, “official communications”, “internal reso-
lutions”, etc., without excluding furthermore “official records” of “nego-

9 6 5, 66

tiations”, “conferences”, “mediation procedure” and “mixed boundary
commissions” since independence (as well as relevant “treaties”, “agree-
ments” and “understandings” arrived at by the Parties before the Special
Agreement of 1986), to the extent that all such evidence might be admis-
sible in concreto under the principle or norm of international law which

is applied.

296
644 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

(d) The uti possidetis juris principle and the titulos ejidales invoked by the
Parties

28. As stated above, the object and purpose of an uti possidetis juris
determination of a given frontier line in the present case consists of ascer-
taining the “administrative colonial boundaries” of the former Spanish
intendencias/provincias of Honduras and of El Salvador in the sectors of
the land frontier between the Republic of Honduras and the Republic of
El Salvador in dispute. However, the “formal title-deeds to commons”
argument of El Salvador has also raised an issue related to the historical
Spanish Laws for the Indies (namely to the Leyes de los Reynos de Las
Indias as named in the Recopilacion of 1680), which requires me to present
some comments because the Judgment does not consider it necessary to
do so, notwithstanding the fact that this historical Spanish law is a fact in
the case, in accordance with the jurisprudence of the Court as confirmed
in 1986 by the Judgment of the Chamber of the Court in the Frontier Dis-
pute (Burkina Faso/Republic of Mali) case. The question of Spanish histor-
ical law raised by the aforesaid Salvadorian argument (I would describe it
briefly for convenience as the “titulos ejidales argument” !) derives from
El Salvador’s assertion that certain land titles or related documents, the
so-called “formal title-deeds to commons” granted by the Spanish colo-
nial authorities to Indian communities, had a greater probative value for
an uti possidetis juris demonstration because, inter alia, certain such grants
supposedly had the effect of modifying, in one way or another, the
“administrative colonial boundaries” between the former Spanish inten-
dencias/provincias of Honduras and of El Salvador.

29. This proposition is unacceptable. The “administrative colonial
boundaries” between the territorial jurisdictions of the various colonial
administrative units were decided exclusively by the Spanish Crown
through the Consejo de Indias or other central authorities in Spain or, in
specific situations, by special instructions from the Crown to its highest
executive authorities in the main Spanish-American territorial unit con-
cerned, the Captain-General and the Audiencia of Guatemala in the
instant case. The fitulos ejidales of the Indian communities have nothing to
do with the definition of the “administrative colonial boundaries” of the
various territorial jurisdictions existing in Central America. This is, how-
ever, what El Salvador ultimately pleaded and asserted before the Cham-

' Expressions such as “titulos ejidales” (described by El Salvador in English as “for-
mal title-deeds to commons”), “ejidos de reduccién” and “ejidos de composicién” are alien
to the Spanish Laws for the Indies, which used the term “ejido” in reference to the ejido
assigned by law to a newly-founded town.

297
645 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

ber. I will briefly explain below some of the main reasons why under the
Spanish Laws for the Indies the matter could not be as presented by El Sai-
vador. I would add that the Chamber need not have adopted so diffident
an approach to this question of Spanish historical law, because the answer
is a very simple one and could easily have been ascertained from the cédu-
las reales before the Chamber as well as from the very text of the titulos
ejidales themselves. Moreover, I am not at all sure, some statements to the
contrary in the Judgment notwithstanding, that the want of an answer to
this issue in the Judgment might not have had some untoward repercus-
sions on the frontier line determined by the Chamber in certain specific
instances.

30. In order to put the matter in perspective, I would begin by recalling
that the “original title” of the Spanish Crown in its American territories,
the only “original title” existing under international law in the present
case, was “dual” in character. By that international title the Spanish
Crown acquired “sovereignty” over the American territories concerned as
well as “ownership” of the land, soil, subsoil, mines, waters, mounts, pas-
tures, etc. This “ownership” was not considered as a “private” ownership
of the King, but as a “Crown” or “State” ownership designated by the term
“regalia” (tierra realenga when applied to the land). The Spanish Crown
was therefore, at the same time, absolute sovereign and sole public pro-
prietor of Spanish America (subject to prior indigenous properties as
recognized by Spanish laws). The political, administrative and judicial
system of government as well as the Laws for the Indies in general
reflected this “dual” aspect of the Spanish Crown’s original title over its
American territories. The title was used for acts adopted “à titre de souve-
rain” as well as for the granting of private property rights over land. It was
used indeed both ways in relation to the Indian population as well as with
respect to the Indian towns and communities established and organized
by the Spanish authorities as from the beginning of the colonization
period which followed the period of discovery and conquest.

31. On the occasion of the establishment of new Indian towns, for the
purpose of consolidating colonization as well as the Christianization of
the Indians, pieces of land were assigned, always gratis, through political
decisions of the “Superior Government” of the Captaincy-General of
Guatemala (the Captain-General and the Audiencia acting as an advisory
body in matters of government), which were generally known as reales
acuerdos. These decisions were adopted pursuant to the Ordenanzas para
los descubrimientos, nuevas poblaciones y pacificaciôn enacted by Phillip IT
in 1573, incorporated into the 1680 Recopilaciôn, as well as to subsequent
legislation on the political organization of territory, such as, the 1618
Ordenanzas para el buen gobierno de los Indios de las provincias de Para-
guay. None of the so-called “formal title-deeds to commons” invoked by

298
646 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

El Salvador was issued by Spanish authorities under this kind of legisla-
tion. All those titulos ejidales were granted to Indian communities of
Indian towns (reducciones), founded a long time before, pursuant to legis-
lation of a different kind, described generally as legislation on the compo-
sition of Crown lands (tierras realengas). This kind of legistation had, as its
very object, the grant of private property rights over land to communities
and to individuals. The first piece of this legislation on composition was
enacted by Phillip II in 1591. It was the subject of a first adaptation by
Charles IT in 1692 and of a second and last one by Charles III in 1754. The
titulos ejidales invoked by El Salvador in connection with its “formal title-
deeds to commons” argument were issued under either the 1692 or the
1754 versions of that legislation.

32. The legislation for the composition of tierras realengas was con-
cerned exclusively, as indicated, with forms of acquisition of property
rights over land through various legal means, including composition in its
strict sense but also through free gift, ordinary sale and prescription. Con-
stituted Indian communities were initially to acquire property rights over
land under this legislation through free gift (land was supposed to be
reserved for this purpose) and as from about 1646 also by “composition”,
understood as a means of acquiring property rights over land. The legisla-
tion on acquisition of private rights in land varied in its different versions,
but it was always a judicial/administrative procedure as reflected in the
titulos ejidales submitted to the Chamber. The “superior government”, as
the executive branch of government, was not involved in that procedure.
This confirms that only “property”, not “jurisdiction”, was involved,
because a judicial/administrative procedure is not a proper conduit for
the grant of “jurisdiction”. The Spanish Laws for the Indies were no
exception in this respect. All the above suggests that the assignment of
land for the establishment of Indian towns (reducciones) which was car-
tied out by the “superior government” when territorially organizing the
dispersed Indian population had nothing to do with the subsequent grant
to the Indian communities which lived in those towns (reducciones), with
communal property, of land needed both for their subsistence and for
their ability to pay the Crown their annual tribute.

33. This Spanish legislation and the related procedures suffice in them-
selves to provide the obvious answer to the question of Spanish historical
law here considered. Under the said legislation and procedures it could
not be a question of granting territorial jurisdiction. It follows that
the payment or non-payment by the Indian communities for the titulos
ejidales granted them is as such quite irrelevant to any demonstration of

299
647 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

uti possidetis juris rights. Such titles cannot, by definition, affect “adminis-
trative colonial boundaries”, to ascertain which is the object and purpose
of any uti possidetis juris determination. I find, therefore, that the distinc-
tion between the so-called ejidos de reducciôn and the so-called ejidos de
composiciôn — so much argued over by the Parties at the current proceed-
ings — had little relevance to the task that the Chamber was called upon to
perform. If the ejidos concerned had been assigned to Indian towns as part
and parcel of their municipal territorial jurisdiction, matters could be
looked at differently. However, none of the documents concerned relate
to the ejido of an Indian town, but only to land granted as communal
property to Indian communities under legislation and procedures dealing
with private-law matters. Even counsel for El Salvador recognized that
the titulos ejidales so-called de reduccién granted to Indian communities
involved the payment of judicial fees. The Spanish Laws for the Indies do
not provide for payment of judicial fees in order to obtain municipal terri-
tory or municipal territorial jurisdiction ! How could it be otherwise? The
only thing that could have had a bearing on the task to be performed by
the Chamber was not present in the instant case because, as indicated,
none of the documents concerned relates to the establishment of a new
Indian town with its corresponding legally protected ejido, which was part
and parcel of the municipal término of the town. Following the granting of
a titulo ejidal of the kind described by El Salvador as “formal title-deeds to
commons”, the Indian community did not move at all to the granted land.
It remained settled in the Indian town where it was previously registered
and to whose Indian community the titulo ejidal concerned had been
granted.

34. When the land granted was not for the establishment of an Indian
town with its legally defined and protected ejido (reduccidn) (pursuant to
legislation of the kind of the 1573 Ordenanzas para los descubrimientos,
nuevas poblaciones y pacificacion), the land concerned by the title or docu-
ment cannot be equated, under Spanish colonial law, with the municipal
territory of an Indian town. The land concerned in the titles invoked by
the Parties was not subject to the régime of resguardos, namely of an area
legally protected by law, as was the case with the ejido of the Indian towns
which were subject to that régime of resguardos. This explains, in turn,
why, in several instances, the titles in question granted land in areas far
away from the town of the corresponding Indian community, including
areas located in other provinces; how the size of the land granted appears,
in most of the cases, to be more extensive than the “one league” assigned
by legislation to the ejido of an Indian town freducciôn); and how a number
of the titles themselves refer to property rights without making them con-
ditional on any particular provision concerning the inalienability of the
land, or without attaching to the granted land any particular condition as
to the form of its economic exploitation by the Indian community, as was

300
648 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP, TORRES BERNARDEZ)

the case with the ejido of the Indian town (reduccidn) under the resguardo
régime mentioned above. In the absence of a resguardo régime, one can-
not talk about municipal territory or municipal territorial jurisdiction.

35. In fact, El Salvador admitted at the hearings that the invoked “for-
mal title-deeds to commons” did not effect an “automatic modification”
of jurisdictional boundaries of the colonial provinces. If so, and if the
Spanish law did not contain general provisions attaching such an effect to
that kind of title, if the titles granted to the Indian communities provided
for property rights in land only, if the councils of the Indian towns could
not modify their own municipal territory (término) which includes the
ejido of the town, and if the Spanish territorial authorities in control of the
Indian towns (i.e., corregidores) were not empowered to modify by them-
selves the territorial jurisdiction of their districts, how then could the terri-
torial jurisdictions defined by the “administrative colonial boundaries”
of the provinces or intendencies possibly be modified as a result of the
granting of such “formal title-deeds to commons” to Indian communi-
ties ? To prove that such a modification did take place notwithstanding the
above, one would have to adduce and show an executive decision of the
Crown or of the “superior government” of the Captaincy-General of
Guatemala in that sense, but, as indicated, no such action has been docu-
mented by El Salvador. Needless to say, El Salvador’s contention has
never been borne out by arbitral tribunals or in cases before the Interna-
tional Court of Justice. The tribunal of the 1933 Arbitration on the borders
of Guatemala/ Honduras did not in its Award make a single application of
the administrative control concept which El Salvador asked the Chamber
to apply as from the very moment that it admitted that the granting of
“formal title-deeds to commons” did not effect, after all, any “automatic
modification” of the provincial administrative boundaries under the
Spanish Laws for the Indies.

36. “Formal title-deeds to commons”, like other colonial documents
submitted, are perfectly admissible evidence of colonial effectivités within
the context of an wti possidetis juris demonstration, but, as the Judgment
rightly indicates, they are not Spanish colonial law documents concerning
the definition of the administrative boundaries of the colonial provinces
or intendencies of Honduras or of El Salvador. None of these “formal
title-deeds to commons” has either such a purpose or such an effect. They
may provide only circumstantial evidence of the boundaries of an admin-
istrative kind which alone are of interest for an application of the 1821 uti
possidetis juris between the Parties to the present case.

37. In the light of the above, as should be clear by now, the titulos eji-
dales called by El Salvador “formal title-deeds to commons” do not have

301
649 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

any prior evidential value over other colonial documents submitted.
There is nothing inherent in them, or provided for in the Spanish Laws for
the Indies, justifying any special treatment by the Chamber of such docu-
ments from the standpoint of evidence of the 1821 uti possidetis juris. They
do not have any particular pre-eminence over other colonial documents
referred to in Article 26 of the General Treaty of Peace. Furthermore,
El Salvador’s contention appears to be in complete contradiction to gen-
eral international judicial law and the practice of international courts
and tribunals. This general law and practice are adverse to any municipal
law concept of a “best evidence rule”.

B. Specific Observations on the Frontier Line Defined by the
Judgment in Some of the Disputed Land Sectors

38. The Judgment defines the land frontier between the Republic of
Honduras and the Republic of El Salvador, in the six sectors referred to
the Chamber, on the basis of the uti possidetis juris principle or alterna-
tively, wherever pertinent, on the basis of concurrent subsequent conduct
of the Parties. The overall results of the application of that law to the sec-
tors in dispute, in the light of the evidence submitted by the Parties,
appears to me satisfactory. In any case, and beyond any subjective appre-
ciations that one may have, the land frontier between the two Republics is
now definitely established all along their common border. This is, without
a doubt, one of the merits of the Judgment.

39. As could be expected in so complex a land-boundary dispute, it
is only normal that I am unable to share in every one of the grounds
expounded in the reasoning of the Judgment in support of its decisions
on the course of the frontier line in the various sectors. For example,
in the fifth sector (Dolores), I would have given more weight to the
San Miguel de Sapigre evidence as well to as the conduct of the Parties
subsequent to 1821. But the reasoning of the Judgment is certainly a
coherent and uti possidetis juris founded explanation which yields, in any
case, what I consider to be the correct de jure line in the sector. I would also
say, to give another example, that in the second sector (Cayaguanca)
the quebrada Copantillo segment of the frontier line of the Judgment
is the result of a construction of the Salvadorian republican Dulce
Nombre de la Palma title which offers room for discussion. The line corre-
sponding to that segment in the interpretation made by Honduras of the
said land-title is also for me a perfectly possible and justified interpreta-
tion. In any case, the segment of the frontier line immediately after the
quebrada Copantillo is the obvious line to follow, as is done in the Judg-
ment. In the sixth sector (Goascoran), the Goascoran river line defined by
the Judgment as the frontier between the two Republics is also the obvious
uti possidetis juris line. That frontier line as defined in the Judgment dis-
poses, of course, of some argument of El Salvador relating to the constitu-

302
650 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

ent territorial units of the Republic of Honduras. The frontier line or seg-
ments of frontier line defined for other sectors by the Judgment are like-
wise, for me, in most cases de jure lines, by virtue of the 1821 uti possidetis
juris or by the consent derived from concurrent conduct of the Parties fol-
lowing independence, or by both. By way of illustration I will mention, for
example, the Sazalapa river line and the line which follows the eastern
limit of the Arcatao title until Las Lagunetas or Portillo de Las
Lagunetas in the third sector, the Rio Negro line in the Naguaterique
sub-sector of the fourth sector, the line between Cerro Montecristo and
Talquezalar in the first sub-sector of the Tepangüisir sector, etc. In fact, I
have no observations or reservations to make on the land-frontier line
defined by the Judgment except in connection with the Talquezalar/
Piedra Menuda segment (first sector), Las Lagunetas/ Poza del Cajon seg-
ment (third sector) and Las Cañas river segment (fourth sector). These
observations will be summarized below.

(a) The first sector of the land boundary (Tepangüisir)

40. In this sector the Judgment does not give all the weight to be
expected to the 1821 uti possidetis juris situation in the area between
Talquezalar and Piedra Menuda. The 1776 Citala title concerned lands
under the territorial jurisdiction of Gracias a Dios (Honduras) and, as
explained in paragraphs 28 to 37 above of this opinion, it is a legal impos-
sibility that under the Spanish Laws for the Indies a document of the kind
of the 1776 Citala title could have had the effect of altering, directly or
indirectly, the administrative boundaries of the colonial provinces. It is
true, and here I have no reservations, that the Parties by their own conduct
accepted as from the 1881 negotiations that the frontier between the two
Republics should run somewhere through the area where the north-east
limit of the 1776 Citala title was supposed to be located. In the light of that
concurrent conduct, it was not possible to come back to the 1821 uti possi-
detis juris line, namely, to the east, south and west limits of the 1776
Citala title. The frontier must run, therefore, from Talquezalar to Piedra
Menuda and El Zapotal, but should it do so in a straight line, or passing
through the Ocotepeque Tepangüisir marker located to the south of that
straight line?

41. The Judgment adopts the straight-line solution. I consider this a
questionable solution in the light of the evidence before the Chamber.
That evidence and the law applicable suggest, in my opinion, that the fron-
tier line should pass through the Ocotepeque Tepangüisir marker on its
way from Talquezalar to Piedra Menuda and El Zapotal. The colonial
effectivités of Honduras, represented by the 1817-1818 survey and title of
Ocotepeque lands undertaken by the Spanish authorities of Gracias a

303
651 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

Dios (Honduras), confirms that at the critical date (1821) the area of the
so-called “Ocotepeque triangle”, whatever its size might be, was under the
territorial jurisdiction of that colonial province, as indeed was the whole
of the area covered by the 1776 Citala title itself. On the other hand, the
broad consent given by Honduras to the north-east limit of the 1776 Citala
title as from the 1881 negotiations, cannot — for reasons mentioned below
— be understood as including a straight line between Talquezalar and
Piedra Menuda which would ignore the Tepangüisir marker of the
1817-1818 Ocotepeque triangle. The conclusion is an obvious one. If there
is no consent of Honduras to a straight line between Talquezalar and
Piedra Menuda, the 1821 uti possidetis juris should prevail and the frontier
line should run from Talquezalar to the Ocotepeque Tepangüisir marker,
and from there to Piedra Menuda and El Zapotal. In any case, the post-
1821 concurrent conduct of the Parties does not provide a basis for a
straight line Talquezalar/Piedra Menuda/El Zapotal as a de jure line. A
line of this kind should have passed through the Ocotepeque Tepangiisir
marker, with a corresponding indentation.

42. The Judgment overcomes this problem by concluding that, after all,
the 1817-1818 Ocotepeque title did not penetrate into the lands covered by
the 1776 Citala title; a conclusion that the Judgment based upon some
geographical considerations and an interpretation of the documentary
evidence that I do not share. I have, therefore, reservations on this conclu-
sion of the Judgment. The excursions made, this time, by the reasoning
into the realm of the Spanish Laws for the Indies are in any case quite
unfounded. The records of the 1817-1818 Ocotepeque title show that there
was no oversight or mistake at all. Indian communities could lose land
rights granted by title for a variety of reasons, inter alia, through leaving
the land uncultivated. This is what was alleged by Juan de Dios Mayorga
in the prolonged lawsuit which gave rise, ultimately, to the delivery to the
Ocotepeque community of its 1817-1818 title. Moreover, the question at
issue is not the land rights of Indian communities but the exercise of
“colonial effectivités” reflected in the submitted evidence.

43. [have also to dissociate myself from the use made in the Judgment
of the records of the 1914 Honduran republican title to the land of
San Andrés de Ocotepeque (Reply of Honduras, Ann. I.4, pp. 47-60).
My reading of those records leads me to a conclusion opposite to that
apparently reached by the Judgment in its reasoning. This piece of evi-
dence confirms, in my opinion, that the 1817-1818 Ocotepeque triangle
remained outside the scope of the shared views of the Parties in 1881 to
adopt the north-east limit of the 1776 Citala title, broadly speaking, as the
area where they should establish the frontier line. The 1914 surveyor
located the Tepangiiisir marker of Ocotepeque at 63° S 33’ Win relation to

304
652 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

Piedra Menuda and at a distance of 1,902 m. He indicated that the Tepan-
güisir marker was, at the moment of his survey (en virtud de quedar hoy),
“in Salvadorian territory” (Reply of Honduras, Ann. I.4, p. 59) so as to
explain why he left out of account that Ocotepeque boundary marker of
Honduras. At the time of the survey there was no established frontier
between the two States allowing one to speak in a legal sense of the “terri-
tory” of one or another Republic. The term “territory” used by the sur-
veyor thus cannot be read as bearing such a legal meaning. The surveyor,
who crossed the Pomola river and reached Peñasco Blanco to the south of
Talquezalar, made the remark concerned when describing his itinerary
from Pefiasco Blanco to Piedra Menuda. In his final report to the provin-
cial authorities he explained his omission of the “Tepangüisir marker” as
follows:

“The only line which was traced in ignorance of the separation
deed was that corresponding to Citala, Republic of El Salvador, as
the Mayor of that village had refused to make the deed available;
however, the Political Governor of that department also sent me
instructions from the President of the Republic to keep to the recog-
nized line, without entering into discussion on the real line as I did
here. It is regrettable that the dividing lines are being disregarded,
because as will be seen in the former dossier there is a marker
at Tepangüisir which belongs to Honduras; and today it has dis-
appeared without our knowing how or why.” (/bid., p. 52.)

44. The records also explain very clearly the reasons for the instruc-
tions given to the surveyor by the superior authorities. The provincial
authorities, for example, explained the matter as follows:

“In regard to the boundary line of the Republic of El Salvador too,
the municipality of Citala was not represented, although it had been
summoned to appear; but the geometrician Nuñez Casco delimited
this section in accordance with the present state of ownership by the
two countries, and the surveyor in question, as he maintains in his
report, followed the instructions received from the President of the
Republic of Honduras, so as not to become involved in discussions
concerning those dividing lines which are to be defined and estab-
lished by a joint committee responsible for the boundary between the
two States” (ibid., p. 56);

while the central authorities observed that:

“As regards the part of the land of San Andrés which adjoins the
Republic of El Salvador, the limitation presents no difficulty,
because the boundaries indicated in the resurvey of the community

305
653 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

of natives in 1818 are the boundaries considered as being the dividing
lines between the two provinces and they were recognized by the
Convention of 28 September [1886] which came into effect after
implementation of the corresponding course by the Joint Boundary
Commission for Honduras in 1889. The engineer Nufiez Casco
marked the boundary along this frontier from the rock of Caya-
guanca up to the Piedra Menuda marker, without having touched the
following marker of Tepangüisir, which according to this Commis-
sion is at 63° SW at a distance of 1,912 m from Piedra Menuda.
According to Nuñez Casco’s survey this Tepangüisir marker has
remained on Salvadorian territory. When the boundary line with
El Salvador is definitively established, it will be necessary to correct
the survey of San Andrés, extending it up to the aforesaid marker. For
the time being the present status quo should be respected.” (Reply of
Honduras, Ann. I.4, pp. 58-59.)

45. Thus the reasons for the surveyor’s instructions lay in the status quo
established by the 1886 Zelaya-Castellafios Convention concluded fol-
lowing the non-ratification by Honduras of the 1884 Cruz-Letona con-
vention. Those instructions were furthermore issued without prejudice to
the frontier line which was to be “definitively established” by the two
Republics. At that moment, namely when that frontier was eventually estab-
lished, the 1914 Ocotepeque title was supposed to be extended up to the
“Tepangüisir marker”. It was consequently a question of maintaining
de facto “possession” by each Republic under the existing status quo
pending final settlement of the frontier between the two States. This is
confirmed, furthermore, by the further passage contained in the records:

“It should be mentioned that in the decision taken in this connec-
tion, this approval is provisional insofar as the boundary line with
El Salvador is concerned, a boundary which is to be definitively fixed
by the Frontier Commission which will take the ultimate decision.”
(bid. p. 59.)

46. Finally, in 1916 the President of the Republic of Honduras
delivered the Ocotepeque title concerned with the following express
caveat:

“to approve without prejudice to third parties the procedure con-
nected with the resurveying of the land of San Andrés [Ocotepeque],
pointing out that the boundary line with El Salvador will definitely
be the one which is to be fixed by the Joint Frontier Commission”
(Ibid., p. 60).

In the light of all the above, I really cannot see how the remark made by the
surveyor in 1914 could be an element of proof of any supposed acquies-
cence by the responsible authorities of the Republic of Honduras to
the “Tepangüisir marker” of Ocotepeque being in the “territory” of the
Republic of El Salvador in 1914-1916.

306
654 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

47. I made the observations above for reasons of principle as well as to
put straight the records as I perceive them. The matter, however, was not
of such proportions as to have justified on my part a negative vote on this
segment of the frontier line, bearing in mind the understanding of the
Parties in 1881 to the effect that the frontier Talquezalar/ Piedra Menuda/
El Zapotal be established somewhere in the area of the north-east limit of
the 1776 Citala title, not to mention the fact that I fully agreed with the line
defined by the Judgment for the segment between Cerro Montecristo and
Talquezalar.

(b) The third sector of the land boundary (Sazalapa/ La Virtud)

48. In this sector, the frontier line defined by the Judgment is certainly
an 1821 uti possidetis juris line as from the boundary marker of the Pacacio
to Las Lagunetas or Portillo de Las Lagunetas (a tripoint first and a
quadripoint later on of the lands Arcatao/Lacatao/Gualcimaca/ Nom-
bre de Jesüs). From Las Lagunetas down to Poza del Cajon the line is a
matter of choice between several possible interpretations of the relevant
colonial and republican titles or documents. The Parties themselves event-
ually recognized this at the current proceedings. The Judgment has, of
course, made its own choice. It is a choice with respect to which I have
some reservations, although I admit that the administrative boundary of
the colonial provinces in the area does not appear, on the basis of the doc-
uments available, as having been defined with sufficient clarity. Here an
example is provided by the dispute recorded, in colonial times, between
sub-delegate land judges or surveyors of Lacatao lands and the owners of
the Hacienda of Nombre de Jesus.

49. I agree with the point of departure adopted by the Judgment when
it considers as established that the line of the 1821 uti possidetis juris in this
sub-sector corresponds to the boundary between Nombre de Jesus and
San Juan de Lacatao properties and that this boundary ran from the
Las Lagunetas tripoint (quadripoint) in a general south-eastward direc-
tion to a point on the river Gualcuquin or El Amatillo. I agree also that the
point to be identified on the Gualcuquin or El Amatillo river coincides
with the confluence with that river of a small guebrada flowing into the
river from its right (south-western) bank and that the boundary coincided
generally with the course of the quebrada for the last part of its own course
down to the river Gualcuquin or El Amatillo, and therefrom followed this
latter river down to Poza del Cajon.

50. However, the main problems came thereafter. There are quite a
number of small guebradas in the area (i.e., Lajas, Las Marias, Turquin or
Palo Verde, etc.) and the names and identification of these quebradas as
well as of rivers in the area (i-e., El Amatio, El Amatillo) give additional
cause for confusion. All these quebradas flow into the Gualcuquin or
El Amatillo river but, of course, at different points, some rather near to the

307
655 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

upstream course of the Gualcuquin, some near to the downstream course
of the Gualcuquin. It seems also that there are certain places called Lagu-
netas in the area, a fact which could also create some confusion with the
Portillo de Las Lagunetas mentioned above. The Judgment, in its own
choice, selects a quebrada (Quebrada de la Montañita/Quebrada de
Leon) which merges with the upper waters of the Gualcuquin or El Ama-
tillo river practically at the site of its headwaters. Apparently, the Judg-
ment takes the Quebrada de la Montañita/de Leon as being the quebrada
Lajas referred to in certain titles, but whose location is not identifiable in
the submitted evidence. This is the subject of my first reservation. The sec-
ond one concerns the location the Judgment assigns to Cerro La Bolsa,
which in 1837 the owners of Nombre de Jesus recognized as being the
boundary between their hacienda and the surveyed lands of the 1838
Honduras republican La Virtud title. The demonstration made by the
Judgment as to the location of Cerro La Bolsa provides an explanation,
but I am inclined to think, in the light of other pieces of evidence, that
Cerro La Bolsa was probably farther to the south of Portillo de Las Lagu-
netas than indicated in the Judgment. As a result of this Cerro La Bolsa
choice, another controlling factor of the administrative colonial boun-
dary, namely Barranco Blanco, has practically disappeared from the
scene. This, as I said, gives rise to my second reservation. Thirdly, the fact
remains that, according to the evidence before the Chamber, quite a num-
ber of colonial and post-colonial effectivités of Honduras took place in
areas to the west of the river Gualcuquin or El Amatillo. It is really diffi-
cult to visualize, particularly in the light of the information concerning the
colonial surveys of Lacatao, in the 1837 Honduran republican survey of
La Virtud and the 1843 Honduran republican survey of El Palo Verde,
how all of this could have happened in areas situated to the east of the line
defined by the Judgment. This is the subject of my third reservation.
Finally, information before the Chamber indicates the existence of some
Honduran settlements in the area to the west of the Gualcuquin or
El Amatillo river, as the Judgment itelf recognizes in the case of EI Pal-
mito. This gives rise to my fourth reservation.

51. All these and other considerations would suggest a uti possidetis
juris line in the area reaching the Gualcuquin or El Amatillo river much
farther to the south. At the same time, the reasoning of the Judgment does
provide, as indicated, an explanation of the choice made, and I admit that
there is room for different constructions of the 1821 uti possidetis juris line
in the area. Thus, having made the above observations and reservations, I
do not pursue them to the point of dissociating myself from the other
members of the Chamber in the voting, bearing particularly in mind that
the frontier line defined by the Judgment for the rest of the third land sec-
tor is definitely an 1821 uti possidetis juris line and, therefore, a de jure
solution.

308
656 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

(c) The fourth sector of the land boundary (Naguaterique/Colomoncagua)

52. I consider the whole of the frontier line defined by the Judgment for
this sector as an 1821 uti possidetis juris line except with respect to the seg-
ment of the line represented by the Las Cañas river line, particularly to the
south of the Torola lands. Along the western border of Torola/Colomon-
cagua lands, the “Las Cañas line” of the Judgment possesses its justifica-
tion in the sense that it represents a possible interpretation of colonial
documents, particularly, although not exclusively, of the 1743 Torola re-
survey. The “Las Cafias line” and the “Masire line” could both, in my
opinion, constitute, through interpretation, the 1821 uti possidetis juris line
in the area. The information in the case-file provides elements in support
of both alternatives. The Chamber made the choice reflected in the Judg-
ment on grounds explained therein. In so doing, it had to disregard
altogether some main controlling factors of the line indicated in the
colonial documents concerned, the Torola title included, in particular
La Cruz (Quecruz or Los Picachos), whose geographical location is recon-
structed by the Judgment. Having said that, I have no more observation
to make on the “Las Cañas line” in that segment, namely in the area
covered by the 1743 Torola re-survey, except to add that in any case the
frontier line does not reach El Alguacil Mayor, leaving the Las Cañas
river at Las Piletas.

53. The situation seems to me quite different so far as concerns the
“Las Cañas line” running south from the Torola lands to the Mojon
of Champate. I have been unable to find any 1821 uti possidetis juris justi-
fication for this segment of the “Las Cañas line” defined by the Judgment.
The surveyor of the 1743 Torola lands indicated clearly in his survey that,
once he reached Portillo of San Diego, he changed his course from south
to north and with 40 cords reached a place called Las Tijeretas, and along
the same path with 24 cords he came to a ravine-like bank of the Las Cañas
river — reaching finally Monte Redondo. At that point of his description,
the surveyor added the following to the text: “to here I have been border-
ing on the lands of Colomoncagua”. In other words, the 1743 Torola land
surveyor is telling us in the text of the re-survey that, in his itinerary from
Las Tijeretas to Monte Redondo he was bordering on Colomoncagua
lands. What is the only possible conclusion to be drawn from the above
reference in the 1743 Torola re-survey? That to the south of a line going
from Las Tijeretas to the ravine-like bank of the Las Cañas river there were
Colomoncagua lands all the way. Now, if the Colomoncagua lands
reached the place called Las Tijeretas, how could the “Las Cafias line”
between the Torola lands and Mojon of Champate be the 1821 uti possi-
detis juris line? To me this is an impossibility. Moreover, the fact that the
Colomoncagua lands reached Las Tijeretas is fully confirmed by several
colonial titles and documents in addition to the 1743 Torola re-survey

309
657 DISPUTE (EL SALVADOR/ HONDURAS) (SEP. OP. TORRES BERNARDEZ)

itself: the 1662-1663 and 1665 surveys of the estancia and the sitio of
Santa Ana; the 1694 survey of the lands of the Indians of Colomoncagua
at Las Joyas and Los Jiconguites; the 1766-1767 survey of the ejidos of
Colomoncagua by Cristébal de Pineda; the 1767 reconnaissance of the
boundary markers of Colomoncagua by Miguel Garcia Jalon; and the
1790-1793 re-survey of the ejidos of Colomoncagua by Andrés Pérez. Fur-
thermore, Honduras has provided the Chamber with some information
concerning its effectivités in the area (Reply of Honduras, Ann. IX,
pp. 733-798). In these circumstances, to my regret, I cannot give my sup-
port to that segment of the “Las Cañas line” defined by the Judgment as
being a frontier line between Honduras and El Salvador.

54. Because no-one can explain the impossible, the reasoning of the
Judgment fails altogether, in my opinion, to provide a reasonable de jure
explanation for the above-mentioned segment of the “Las Cañas line”,
basing itself on the 1844 Salvadorian republican re-survey and title of the
Torola lands and drawing from it certain conclusions which, if they prove
anything, prove only the contrary to what it was attempted to prove. The
1844 evidence, which is in any case questionable evidence (El Salvador
itself made a disclaimer thereon at the hearings), cannot provide justifica-
tion for a “Las Cañas” line which is not concerned with Torola lands,
namely, the only lands for which Judge Espinoza was commissioned by
Salvadorian authorities. Moreover, reference is also made in the reason-
ing of the Judgment to a so-called document of 1804. This is hardly accept-
able, bearing in mind the very nature of that paper and the circumstances
surrounding the composition and production of it. At this point, I must
add that the evidentiary value attached by the Judgment to this 1844 Sal-
vadorian documentation contrasts sharply with the caveats which, too
lightly in my opinion, the Judgment attaches to the evidentiary value of
the colonial documentation submitted by Honduras and referred to in the
preceding paragraph of this opinion. In the context of an 1821 uti possi-
detis juris demonstration, I see the matter exactly the other way round.
I dissociate myself completely, therefore, from the considerations put
forward in paragraphs 237 to 242 of the reasoning of the Judgment.

55. The 1821 uti possidetis juris line in the area under consideration is,
in my opinion, the line submitted by Honduras, namely, the line Cham-
pate marker/Portillo Blanco marker/Obrajito/Laguna Seca/Las Tijere-
tas and from Las Tijeretas to the ravine-like bank of Las Cañas river of the
1743 Torola re-survey. I regret that the Chamber has been unable to accept
that line, namely the uri possidetis juris line in 1821. My vote in favour of
the operative paragraph of the Judgment relating to the boundary line in
the fourth sector as a whole, therefore, is to be understood as encompass-
ing that reservation.

310
658 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

II. THE ISLAND DISPUTE

A. The Question of the Definition of the Islands “in Dispute”.
The “Non-Existing Dispute” Objection Submitted by Honduras

56. Honduras asked the Chamber fo declare that only Meanguera and
Meanguerita were in dispute between the Parties and that the Republic of
Honduras had sovereignty over them. El Salvador maintained that the
Chamber should declare that sovereignty over all the islands within the
Gulf (except Zacate Grande and the Farallones), and in particular over
the islands of Meanguera and Meanguerita, belonged to El Salvador.
Only Honduras, therefore, requested the Chamber to make a finding on
the definition of islands “in dispute” as a preliminary to the determination
of sovereignty over them, through a “non-existing dispute” objection.
El Salvador’s submission simply presumed that all the islands of the
Gulf of Fonseca were “in dispute”, Zacate Grande and Los Farallones
excluded.

57. That the “dispute” must be a real one is a basic tenet of interna-
tional judicial law, one also incorporated in the Statute of the Interna-
tional Court of Justice. According to the jurisprudence of the Court and
doctrine, the “dispute” must exist in order to be susceptible of adjudica-
tion. Nothing would be more detrimental to the development of “judicial
settlement”, and more disruptive to the stability of international relations
in general, than to allow adjudication on “phantom disputes”. Interna-
tional courts and tribunals have the duty to remain vigilant in this respect,
particularly at a moment when States appear to be more ready than in the
past to have recourse to “judicial settlement” as a peaceful means of solv-
ing their “real disputes”. As borne out by the Permanent Court of Interna-
tional Justice, “the existence of .. . a dispute” has to be “established”
before proceedings are instituted (Electricity Company of Sofia and Bul-
garia, Preliminary Objection, P.C.I.J., Series A/B, No. 77, p. 83. See also
Pajzs, Csaky, Esterhazy, P.C.I.J., Series A/B, No. 68, p. 61). This represents
also the jurisprudence of the present Court, in whose eyes whether a dis-
pute exists or not is a matter of fact for objective determination by the
Court itself, one dependent neither upon a subjective statement by one
party that a dispute exists, nor upon an equally subjective denial by the
other ({nterpretation of Peace Treaties with Bulgaria, Hungary and Roma-
nia, I.C.J. Reports 1950, p. 74; South West Africa, Preliminary Objections
cases, ILCJ. Reports 1962, p.328; Northern Cameroons case, 1.C.J. Reports
1963, p. 27). This jurisprudence was recently reaffirmed by the Court in its
Advisory Opinion on the Applicability of the Obligation to Arbitrate under
Section 21 of the United Nations Headquarters Agreement of 26 June 1947
(LCJ. Reports 1988, p. 27). The existence of a dispute is, therefore, a pre-
requisite for adjudication which must stand objectively and, consequently,
be appraised by the Court taking into account all the circumstances of the
case, independently of the pleadings, arguments and submissions of the
Parties and of the head or title of jurisdiction concerned.

311
659 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

58. None of these circumstances, either of fact or law, including any
questions relating to the interpretation of jurisdictional instruments or
clauses, to the admissibility of a claim or even to the seisin of the Court, are
a priori alien to a determination whether or not an “international dispute”
exists. But the question of whether a dispute exists cannot be wholly sub-
sumed under the headings of jurisdiction or admissibility, particularly
when a “non-existing dispute” objection becomes the subject of a formal
submission by a party. In answering a submission of this kind, jurisdiction
and admissibility may form elements to be considered, but not necessarily
or exclusively. All other circumstances relevant in casu must also be
assessed by the Court. Moreover, the disposal of a non-dispute objection
is, normally, preliminary to any discussion as to the scope of jurisdiction.

59. I do not see in the instant case any ground for the Chamber to have
proceeded otherwise. The Chamber should have appraised whether or
not the constitutive elements of an adjudicable dispute in the case of
islands other than Meanguera and Meanguerita were objectively present.
The jurisprudence of the present Court, since 1950, reveals that what is
important in this respect is the existence of a “conflict of legal views” on
the matter at issue. The Court has thus established a sharp distinction
between that condition and the mere “conflict of interests” also men-
tioned by the Permanent Court in its 1924 Judgment in the Mavrommatis
Concessions case (P.C.LJ., Series A, No. 2, p. 11). Today, therefore, the con-
stitutive element par excellence of an “international dispute” susceptible
of adjudication is a “conflict of legal views” ; namely two conflicting juri-
dical positions, which must furthermore be plainly and clearly established
and manifested by the contending States before proceedings are instituted
(see, for example, C.J. Reports 1950, p. 403; LCJ. Reports 1957,
pp. 148-149; I CJ. Reports 1959, pp. 20-22; 1.C.J. Reports 1960, pp. 33-36:
LCJ. Reports 1962, p. 328; CJ. Reports 1963, p. 27; 1.C.J. Reports 1972,
pp. 61-69; LC.J. Reports 1974, pp. 259-263 and 463-467). In the present
case, to make a judicial finding on the question raised by the Honduran
submission, the Chamber should have enquired if it might be said that,
before the conclusion and notification of the Special Agreement, there
was objectively a manifest and established dispute as to sovereignty over
islands other than Meanguera and Meanguerita between the Parties. This,
and only this, was the question at issue for a judicial answer to be given to
the “non-existing dispute” objection of Honduras.

60. The Judgment follows, however, a different path. It disposes of the
Honduran question by combining the real issue, namely whether there
was an “existing dispute” on sovereignty over islands other than Mean-
guera and Meanguerita before the institution of proceedings, with the dif-
ferent matter of the scope of the jurisdiction vested in the Chamber by vir-
tue of paragraph 2 of Article 2 of the Special Agreement. As a result of

312
660 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

this combination, the reasoning of the Judgment is, as could be expected,
far from clear and leads, ultimately, to quite an embarrassing procedural
situation where its conclusion on El Tigre island is concerned. To imply,
for example, that at the date of the Special Agreement (24 May 1986) all
the islands were, at least formally, in dispute is, indeed, quite surprising,
on the objective basis of the information contained in the case-file from an
“existing dispute” standpoint. The case-file shows, to say the least, that
there was at no moment any manifested conflict of legal views between the
Parties concerning sovereignty over the Nicaraguan Los Farallones or
over Salvadorian islands such as Conchagüita, Punta Zacate or Martin
Pérez. Moreover, this conclusion begs the question at issue here, because
that question is not to determine what islands were “formally” in dispute,
but what islands were “actually”, or “really” in dispute, as to sovereignty,
when the Special Agreement was concluded and notified to the Court.
The surprise increases when the Judgment itself distinguishes very rightly
between “jurisdiction” and “exercise of jurisdiction”, and between a “for-
mal claim” and a “real claim”, in order to put aside El Salvador’s sover-
eignty claim with respect to islands which have not even been the object of
pleading before the Chamber, notwithstanding the Chamber’s finding on
the scope of the jurisdiction over the island dispute vested in it by Ar-
ticle 2, paragraph 2, of the Special Agreement. To have made this distinc-
tion already implied the necessity of preserving the difference between the
“scope of jurisdiction” question and that of the “existence of a dispute”. If
a dispute is not an “existing dispute” it should not be made the subject of
adjudication even if it would be said to fall within the scope of the compe-
tence granted under the head of jurisdiction concerned.

61. For reasons of its own, the Judgment, however, prefers to adopt the
scope of jurisdiction as its general point of departure: a point which
creates thereafter a number of contradictions between the “broad” initial
conclusion as to the said scope of jurisdiction and the “narrow” conciu-
sion which follows as to the islands really “in dispute”. In fact, the Judg-
ment finally adds a single island, El Tigre, as being in dispute to the two
islands that both Parties considered to be in that condition, namely Mean-
guera and Meanguerita, concluding therefore that only three islands are
the subject of a “real dispute” notwithstanding its broad interpretation of
the wording of Article 2, paragraph 2, of the Special Agreement. More-
over, any extension of the island dispute to islands other than Meanguera
and Meanguerita is supposed to have taken place as from 1985 only,
namely as from the Notes exchanged by the Parties in January and March
of that year. Before 1985 Meanguera and Meanguerita were, according to
the case-file and apparently also the Judgment, the only islands “in dis-
pute” between the Parties. Now, it happens that, as the Judgment recog-
nizes, the same form of words, namely “la situacién juridica insular’, is

313
661 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

used in the 1980 General Treaty of Peace. What does this suggest? It sug-
gests that in 1980 the Parties to the Peace Treaty did not see the need to use
a “more precise expression” than /a situaciôn juridica insular in order to
describe a dispute over two islands (Meanguera and Meanguerita) only.
The relationship established by the Judgment between the number of
islands “in dispute” and the alleged requirement of a “more precise
expression” seems, therefore, unconvincing, to say the least.

62. The question is not whether the expression used in the Special
Agreement (‘la situaciôn juridica insular”) precludes either Party from
exempting a particular island from consideration by the Chamber. The
real challenge raised by the objection of Honduras lies in the point that,
whatever the intentions of the Parties when adopting such an expression
might have been, the Chamber itself cannot adjudicate except as to islands
whose sovereignty is really “in dispute” between the Parties, and this must
be objectively ascertained on the basis of all the elements provided by the
case-file, Special Agreement and Peace Treaty included. Moreover, we
are not here in the presence of a case, such as Polish Upper Silesia (P.C.LJ.,
Series A, No. 6, p. 14), in which the background conventions concerned
allowed recourse to the Court as soon as one of the Parties considered that
it had “a difference of opinion”. Not at all. The preamble of the 1986 Spe-
cial Agreement and Article 31 of the 1980 Peace Treaty both refer to exist-
ing “differences” or “controversies” between the Parties as the subject of
the present litigation. A “difference of opinion” is not enough to form the
substance of adjudication in the present case. It is necessarily with respect
to an “existing dispute”, namely “a manifested conflict of legal views”
between the Parties as to sovereignty over each or any of the islands, that
the Chamber is empowered to make an adjudication.

63. Except for the islands of Meanguera and Meanguerita, however,
no such existing dispute emerges from the case-file before the Chamber.
No dispute as to the sovereignty over other islands, nor any established
and manifest conflict of legal views thereon, appears to exist on that basis.
The attempt made by El Salvador in its Note of 24 January 1985, namely
some years after the conclusion of the Peace Treaty, to extend the dispute
to other islands, particularly El Tigre, was nothing more than a tactical
move. The Honduran Note of 11 March 1985 clearly and categorically
excludes any admission by Honduras of the existence of a “dispute” over
islands other than Meanguera and Meanguerita, and the Note of El Sal-
vador of January 1985 alone is unable by itself to create such a dispute,
given the prior recognition by El Salvador, expressly and by conduct, of
the sovereignty of Honduras over El Tigre and its other islands in the Gulf.

64. El Salvador has argued that Honduras, when concluding the Spe-
cial Agreement in May 1986, was aware of the position of El Salvador
concerning El Tigre and other islands within the Gulf of Fonseca and that,
nevertheless, Honduras accepted the word “insular” (“of the islands”) in

314
662 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

Article 2, paragraph 2, of the Special Agreement. This Salvadorian argu-
ment is far from persuasive. It applies, in any case to El Salvador itself,
which in May 1986 was also aware of the Honduran Note of March 1985
and of its own recognition since 1854 of El Tigre and other islands as
belonging to Honduras; particularly so, because Article 2, paragraph 2, of
the Special Agreement does not mention either “all the islands” and/or
“El Tigre island”, but just says “of the islands” in general. The “lack of
specification” argument is indeed quite contrary to El Salvador’s posi-
tion, because the general reference to “the islands” or the Spanish word
insular in a special agreement notified to the Court can only refer to
islands “in dispute” between the parties. El Salvador has not offered the
Chamber proof that islands other than Meanguera and Meanguerita were
in this legal situation in May 1986, a proof which exists in the case of
Meanguera and Meanguerita.

65. As a matter of fact, the submission of El Salvador does not corre-
spond at all with its arguments and submitted evidence, which concen-
trated on Meanguera and Meanguerita, namely on islands in dispute
before and after the conclusion of the 1980 Peace Treaty. If there is any
empty “formal” question before the Chamber, it is the very submission of
El Salvador that the Judgment reconstructs, unwarrantedly in my opin-
ion, by in fact equating the “all islands claim” with an “El Tigre claim”.
With all due respect, I do not think that this is a task which properly falls to
a Chamber of the Court. El Salvador is not asking for sovereignty over
El Tigre, but for sovereignty over all the islands in the Gulf of Fonseca
except Zacate Grande and Los Farrallones. It is not the role of the Cham-
ber to reformulate the submissions of the Parties. The only distinction
that, in the light of the wording of the submission, the Chamber is entitled
to draw is between, on the one hand, Meanguera and Meanguerita, and on
the other hand the rest of the islands claimed, because of the words “and in
particular”. But the Chamber is not entitled to narrow the submission
down to one confined to Meanguera and Meanguerita plus El Tigre.

66. In any case, until January 1985 there is not the slightest information
in the file as to the existence of any “island dispute” going beyond the
question of sovereignty over Meanguera and Meanguerita, pending as
from 1854. Why and when did this alleged “new” island dispute arise
between the Parties ? There is no answer from El Salvador to this question.
It is indeed peculiar that, in the middle of implementing a peaceful means
of settlement in execution of an obligation assumed in a Peace Treaty con-
cluded through a long procedure of mediation aiming to put an end to
“existing” disputes between the Parties, “new” disputes came into being
because of a single diplomatic note of one of the Parties, so as to add new
islands to those in dispute before. It must be added that the Salvadorian
Note of January 1985 left unspecified, except for El Tigre, the number and
denomination of the islands supposedly “in dispute” and that El Salvador
has not been more specific since, not even in the proceedings before the
Chamber. Neither does the “all islands” claim in the submission of El Sal-

315
663 DISPUTE (EL SALVADOR/ HONDURAS) (SEP. OP. TORRES BERNARDEZ)

vador specify the islands in dispute, not even El Tigre island, apart from
Meanguera and Meanguerita.

67. The lack of argument on the alleged “all islands” existing dispute
claim (Zacate Grande and Los Farallones excluded) suffices in itself to set
aside this claim of El Salvador as the Judgment actually does. On the “all
islands” claim taken as such there was no specific, still less comprehensive
argument, there was no argument or evidence at all! It was, on the other
hand, a submission conducive to results manifestly absurd or unreason-
able, as it would be for the Chamber to have adjudicated on sovereignty
over islands situated even in the Bays of Chismuyo or San Lorenzo or in
the eastern part of the Gulf of Fonseca! And, above all, it was a sub-
mission which found no support in the circumstances, historical or other-
wise, of the “island dispute” as it evolved between the Parties. The
Judgment, in its own way, ultimately reaches a correct conclusion where
the existence or not of an “all islands” dispute is concerned and therefore,
indirectly, on the “undetermined zone” argument advanced by the Sal-
vadorian Note of 24 January 1985, a concept that in the case of the island
dispute was alien to both the Special Agreement and the Peace Treaty.

68. Unfortunately, the Judgment fails to apply that conclusion to
El Tigre island, namely one of the islands included in that very claim. It is
true that, in the pleadings and at the hearings, El Salvador pressed its
claim to El Tigre with arguments in support, and it is likewise correct that
El Tigre was specifically mentioned, in addition to Meanguera, in the Sal-
vadorian Note of 24 January 1985. Consequently, the explanation of
“lack of argument” by El Salvador cannot, by itself, dispose of the matter
so far as El Tigre is concerned. But other considerations should have led
the Chamber to reach with respect to El Tigre the same finding as that in
the case of the alleged “all islands” dispute. In the first place, to give an
answer to the “non-existing dispute” objection of Honduras with refer-
ence to El Tigre — if one accepts the proposition as the Judgment does
that it is proceduraily possible to detach that island from the “all islands”
claim of El Salvador — it would first have been necessary, in any case, to
examine the matter in a preliminary manner, because of the “nature” of the
Honduran objection as well as of the counter-arguments of Honduras
which, as recognized by the Judgment, were directed to showing that there
was no dispute over El Tigre, and to nothing else. All the evidence and
argument relating to El Tigre island were certainly to be considered in the
reasoning of the Judgment, but for a purpose different from the one ad-
vanced by that reasoning, namely for the purpose of determining whether
a “real dispute” existed between the Parties as to sovereignty over El Tigre.
Then, but only then, could the Judgment eventually have entered into the
substantive question of sovereignty over El Tigre. In this connection, I

316
664 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

must say that I do not understand the statement to the effect that Hondu-
ras had not presented its contention that Meanguera and Meanguerita
alone were in dispute as a “preliminary” to the adjudication of sover-
eignty over the islands in dispute. The fact remains that the proper context
for testing the possible interaction of this contention with the terms of
Article 2, paragraph 2, of the Special Agreement was consideration of
the “preliminary question” itself, which the Chamber should not have
treated mainly as a matter of interpreting the Special Agreement for the
purpose of establishing the scope of the jurisdiction vested in it: Hondu-
ras had not raised an objection as to the “scope of jurisdiction” but a “non-
existing dispute” objection.

69. Ifthe Chamber had respected that context, as required by the preli-
minary character of the objection of Honduras, the conclusion would
have been inescapable, because of successive recognitions by El Salvador
of Honduran sovereignty over El Tigre, beginning with the Note of
12 October 1854 from the Foreign Minister of El Salvador to the Foreign
Minister of Honduras, as recognized by the eminent Salvadorian San-
tiago Barberena, as well as, for example, in an 1874 communication of the
Deputy Chief of the Salvadorian Army and in the 1884 unratified Cruz-
Letona convention. El Tigre was, furthermore, as recognized by El Sal-
vador itself, taken into account as “Honduran coast” for the purpose of
tracing the equidistance line of the 1900 maritime delimitation between
Honduras and Nicaragua, a delimitation that the Judgment rightly con-
cludes to have been acknowledged or recognized by El Salvador. Further-
more, in the present proceedings, a final formal submission of El Salvador
asks the Chamber to determine that the legal situation of the maritime
spaces within the Gulf of Fonseca corresponds to the legal position estab-
lished by the Judgement of the Central American Court of Justice of
9 March 1917. Now, this Judgement states expressly that the 1900 Hondu-
ras/ Nicaragua delimitation is part and parcel of the legal situation of the
maritime spaces within the Gulf of Fonseca, as indeed the present Judg-
ment also does. In these circumstances, the statement in El Salvador’s
Note of January 1985 to the effect that “parmi les autres iles se trouve celle
du Tigre, qui est salvadorienne et sur laquelle le Honduras a des prétentions”
is not, under international law, an act capable of negating all the previous
and present recognitions so as to establish thereby a “new” dispute con-
cerning El Tigre island susceptible of a judicial determination.

70. The sovereignty of Honduras over El Tigre has also been recog-
nized by third States as from the 19th century, as is proved by the episode
of the British intervention in the islands of the Gulf of Fonseca
(1848-1849). Honduras, on the other hand, always considered that
El Tigre belonged to it and acted thereon à titre de souverain since inde-

317
665 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

pendence in 1821, as proved by the submitted evidence analysed in the
present Judgment. There is no longer, therefore, any sovereignty around
to be adjudicated by the Chamber in the case of El Tigre island. The matter
was decided by the 1821 uti possidetis juris over 170 years ago as well as by
the recognition of El Salvador and third Powers over 140 years ago. If
adjudication of so-called “formal disputes” is always to be excluded, the
adjudication of a “formal dispute” without an “object” is an even less
acceptable proposition.

71. In the light of the above, I uphold the Honduran submission that
the only islands “in dispute” are Meanguera and Meanguerita. I have
voted, consequently, against the decision of the Judgment which declares
El Tigre to be an island “in dispute” in the present proceedings. Likewise,
I have voted against the operative subparagraph of the Judgment which
decides that the Parties, by requesting the Chamber in Article 2, para-
graph 2, of the Special Agreement “to determine the legal situation of the
islands”, conferred upon the Chamber jurisdiction to determine, as
between the Parties, the legal situation of all islands in the Gulf of Fonseca
irrespective of whether or not they were actually “islands in dispute”. In
pronouncing this decision the Chamber is answering itself, because none
of the Parties has requested the Chamber to make any such judicial
pronouncement. This is the result of not having dealt properly with the
“non-existing dispute” objection submitted by Honduras. The Chamber’s
reasoning has led it to the awkward situation of having to adjudicate
sovereignty over El Tigre island to Honduras without having been
requested by that Party to do so, thus providing a kind of “confirmation of
sovereignty”. But the fact remains that the Chamber was not entitled to
deliver this “confirmation”, because that island was not an island “in dis-
pute” between the Parties and was not, therefore, susceptible of adjudica-
tion by the Chamber. Last but not least, the reasoning of the Judgment,
while asserting that the Chamber had been given jurisdiction to determine
the legal situation of “all the islands” in the Gulf of Fonseca through Ar-
ticle 2, paragraph 2, of the Special Agreement, as read in a certain way,
completely fails to state the grounds for this exegetical conclusion. The
rules of international law governing treaty interpretation are not even
mentioned! What the Judgment offers is simply a certain textual reading
of the relevant provision of the Special Agreement, not a legal interpreta-
tion of the provision concerned. I will revert to this question of how the
Special Agreement should be interpreted in the part of this opinion
devoted to the “maritime dispute”.

B. The Question of the “Applicable Law”

72. Throughout the proceedings, the Parties have been deeply divided
concerning the “law” applicable to the “island dispute”. Honduras has

318
666 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

consistently claimed that this aspect of the case should also be decided by
the Chamber on the sole basis of the 1821 uti possidetis juris. The attitude
of El Salvador has been less consistent. There were fluctuations and ambi-
guities in El Salvador’s presentations of the law applicable to the island
dispute. The doctrinal distinction between “attribution of sovereignty”
and “territorial delimitation” has been referred to by El Salvador in order
to make the Chamber apply to the “island dispute” a law different to the
one applied to the “land boundary dispute”, notwithstanding the fact that
no distinction is made in this respect by Article 5 of the Special Agreement
and the generally accepted proposition, recognized by the Judgment in its
introduction to the land boundary dispute, that the uti possidetis juris
principle is susceptible of application to frontier delimitation disputes as
well as to attribution of territory disputes. I therefore read with surprise
the statement in the Judgment to the effect that El Salvador’s claim “on the
basis of the uti possidetis juris is that it is the successor of the Spanish Crown
in respect of all the islands of the Gulf”! (Paragraph 330 in the reasoning;
emphasis added.) The Judgment here takes upon itself a reformulation of
EI Salvador’s argument on the law applicable to the island dispute, a pro-
ceeding that in my submission is more than questionable in a contentious
case.

73. In fact, El Salvador asked the Chamber to apply to the “island dis-
pute” the principle of “historic title” and the principle of “peaceful and con-
tinuous exercise of State authority”. It was so summarized at the hearings in
a mise au point made by the Agent of El Salvador. It may be arguable that
these would be the only principles applicable to the island dispute, but the
statement by the Agent of El Salvador was no doubt a clarifying state-
ment. However, at further public sittings certain statements by counsel
reintroduced into the picture the original obscurity of the pleadings of
El Salvador on the matter. Thus, a few days later, counsel for El Salvador
alleged the existence of a link between the “historic title” alleged by
El Salvador and the 1821 uti possidetis juris. As counsel put it:

“El Salvador is able to rely on effective possession of the islands as
the basis of its sovereignty thereof on the grounds that this is a case
where sovereignty has to be attributed; equally, El Salvador is able
to rely on historical Formal Title-Deeds as unquestionable proof
of its sovereignty of the said islands in accordance with the principle
of the uti possidetis juris as it operated in 1821.” (C4/CR 91/33, p. 10;
emphasis added.)

74. The first query raised by this assertion is, of course, why was El Sal-
vador not just asking for the application of the 1821 uti possidetis juris? But
the answer to this query is not the point to be considered now. The point is
the relationship between the “historic title” alleged by counsel, essentially
the Reales Cédulas of 1563 and 1564, and the 1821 uti possidetis juris, when
the counsel concerned admitted, thereafter, the possibility of an evolution

319
667 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

in Spanish colonial law, as well as that such an evolution did take place in
casu. J have to confess that I am absolutely incapable of reconciling the
resulting contradiction. The norms of international law not being elabo-
rated unilaterally by a party in the course of a judicial procedure, one
would be entitled to believe, phraseology excepted, that counsel was then
suggesting that El Salvador was coming back to the 1821 uti possidetis juris
invoked by Honduras. This sentiment was, however, evanescent, because,
soon after, another counsel for El Salvador made the following statement:

“the Chamber must examine whether it is merely to apply to the
islands the principles of the Latin American uti possidetis juris that it
applied in the first part of the case concerning the land frontier dis-
putes or whether other legal standards are to be used” (C4/CR 91/33,
pp. 62-63; emphasis added)

— and this counsel concluded that the Chamber should follow the second
alternative. The Chamber has, of course, to apply the norms of interna-
tional law applicable between the Parties to the island dispute. Again,
however, this is not the point at the moment. The problem is: how to
reconcile this second statement by counsel with the first statement by
counsel, and both statements with the previous statement by the
Agent of El Salvador?

75. The contradiction in the statements referred to above, with its
resulting perplexities, is certainly not the kind of explanation which could
be expected in order to clarify the meaning of the “historic title” and the
“peaceful and continuous exercise of State authority” referred to by the
Agent of El Salvador. Furthermore, El Salvador did not ask the Chamber
to apply these principles as such, whatever the meaning attached to them
by El Salvador might be, but a “system oflaw” of its own making. The need
to have recourse to this concept of “system” derived, in all probability,
from the fact that neither of the said two principles are in international law
autonomous means of acquiring territory. They may serve, in certain cir-
cumstances, for that purpose, but applied separately from each other they
are unable to yield sovereign rights over territory vis-a-vis another State,
particularly when, as in the instant case, the other State — as will be con-
sidered below — has uti possidetis juris rights in the islands concerned. It
follows that the need to construct a “system of law” was an obvious con-
sideration which El Salvador tried to satisfy by stating that the principles
invoked gave each other mutual support. But this would not be enough
either. In order to be able, under international law, to convey sovereign
rights over territory to a given State, and to do so even in the legal and
factual circumstances of the present case, the two principles must at least
combine, they must operate together in casu. Furthermore, the “system” of
law proposed by El Salvador contains an important gap: what to do if one
of the two principles yields results which contradict results yielded by the
other? This is not a theoretical hypothesis, but a real one in the light of

320
668 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

El Salvador’s claim to “all islands” (Zacate Grande and Los Farallones
excluded). El Salvador presupposes that there would not be such a con-
tradiction. This begs the question. A judicial body is not entitled, however,
to apply the a priori assumptions or presuppositions of a party, but objec-
tive norms as defined by international law or by both parties to the case.
This lacuna alone would be enough, in my opinion, to dispose of the
applicable law construction of El Salvador concerning the “island dis-
pute” as a “system”. But there is more to the matter.

76. The two principles constituting the applicable law system proposed
by El Salvador do not correspond to the legal or de facto situation existing
in all the islands that El Salvador is asking for in its submission. The evi-
dence in the case-file is crystal clear. It is also evidence in the “public
domain”. For example, El Salvador is not exercising any peaceful and
continuous State authority, or any other kind of authority, in the Hon-
duran islands which it is asking for except one, namely Meanguera. Two
alternative conclusions logically follow. The first: might not El Salvador,
after all, be asking the Chamber to apply separately each of the two prin-
ciples invoked by it according to the legal or de facto situation which may
exist in each of the islands concerned? An affirmative reply to this ques-
tion would not only destroy the suggested “system”, but would also imply
the unwarranted proposition that the Chamber should apply different
principles or rules selectively to each and every one of the islands claimed
by El Salvador. The second alternative would be to ask oneself: is there,
after all, an indirect but clear admission by El Salvador that not “all the
islands”, which the submission of El Salvador presupposed to be in dis-
pute, are actually or really islands “in dispute” between the Parties, even
in the eyes of El Salvador? An affirmative answer to this second question
would rejoin the conclusions of this opinion on the “non-existing dispute”
objection of Honduras (paras. 56-71 above). If the replies to the questions
are negative, one cannot but conclude that “historic title” and “peaceful and
continuous exercise of State authority” are principles that El Salvador calls
on the Chamber to apply to all the islands which may be in dispute, with
all the ensuing legal consequences whatever they may be.

77. The applicable law system suggested by El Salvador with regard to
the island dispute is extremely fragile in addition to having, in my opinion,
scant operative value, if any, in the circumstances of the present case. One
could have expected, therefore, a much clearer pronouncement on the
matter in the Judgment. The reasoning of the Judgment fails however to
address the subject in a straight and clear-cut way as it should. I dissociate
myself, therefore, from the manner in which this important question of the
definition of the “law applicable” to the island dispute is treated in that

321
669 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

reasoning. It is true that, as requested by Honduras, the Judgment begins
by referring to the uti possidetis juris principle, but it does so essentially in
a merely descriptive manner without even analysing the incomplete list of
colonial documents recorded. How could the uti possidetis juris principle
be put aside, for all practical purposes, in the island dispute, in the light of
the wording of Article 5 of the Special Agreement and the interpretation
given by the Parties, in the context of the land boundary dispute aspect of
the case, to the expression therein: “the rules of international law applicable
between the Parties”? Xf the Judgment had pursued its initial attempt with
respect to the application of the uti possidetis juris to the islands in dispute
right through to its unavoidable judicial conclusions, much concerning
the applicable law would have been clarified, including the merits of the
system proposed by El Salvador as an alternative to the 1821 uti possidetis
juris proposed by Honduras. These grave shortcomings in the reasoning
of the Judgment leave me no alternative but to develop in detail below my
own views on the matter with respect to the three main principles or ele-
ments invoked by the Parties, namely the “historic title”, the “uti possidetis
juris” and the “peaceful and continuous exercise of State authority”.

(a) The “historic title” invoked by El Salvador

78. The bases of the “historic title” invoked by El Salvador are the
Reales Cédulas of 1563 and 1564 concerning the Gobernacién of Guate-
mala. In the words of counsel for El Salvador these Reales Cédulas consti-
tute the “original colonial title” which is the foundation of the claim of
EI Salvador to sovereignty over all the islands within the Gulf of Fonseca.
The Reales Cédulas concerned place the Gulf of Fonseca area, including
Choluteca and Nacaome, under the jurisdiction of the Gobernaciôn of
Guatemala. Both were adopted in connection with the decision of the
Crown to divide the territories of the first Real Audiencia of Gracias a
Dios/Guatemala between the Real Audiencia of Nueva Espafia (Mexico)
and the Real Audiencia established thereby in Panama. This situation
lasted a few years only, namely until the Real Audiencia of Guatemala
was definitely re-established in Santiago de Guatemala (1568) and the
Captaincy-General or Kingdom of Guatemala consolidated itself as
the main administrative unit of the Spanish Crown in Central America.

79. The Gobernacion of Honduras and the Gobernaciôn of Guatemala
had been created in the 1520s, the second a few years later than the first,
and the territorial scope of the original Gobernaciôn of Honduras com-
prised, inter alia, the areas not only of Tegucigalpa, Choluteca and
Nacaome, and the islands of the Gulf of Fonseca discovered in 1522, like
the Gulfitself, by Andrés Niño, a member of the expedition of Gil Gonza-
lez Davila (the first holder of the Gobernacion of Honduras by virtue of a
Cédula Real of 1524), but also areas to the south-west of the present terri-
tory of the Republic of Honduras in the region. It was within the territori-

322
670 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

ally ill-defined areas of the original “Gobernaciones” granted by the
Crown to the first conquistadores/gobernadores that the Crown carved
out, once discovery and conquest were accomplished, the administrative
territorial sub-divisions of the Captaincy-General of Guatemala (not to
be confused with the former Gobernaciôn of Guatemala) and of the Audi-
encia of Guatemala, namely the various “provincias”, “alcaldias mayores”,
“corregimientos” “districts” and “alcaldias ordinarias” established in the
16th and 17th centuries within the area of Central America concerned in
the present case. Furthermore, these latter territorial administrative sub-
divisions evolved during the three centuries of Spanish administration in
accordance with successive decisions of the Crown. That evolution was
consolidated during the second part of the 18th century on the occasion of
the introduction of the régime of intendencias in Central America, as is so
well explained in the Arbitral Award made by the King of Spain on
23 December 1906 between Honduras and Nicaragua (see para. 15
above).

80. The geographical location of the territories concerned was a major
preoccupation in the historical evolution indicated. The ecclesiastical
jurisdictions of the Bishoprics also played an important role in the conso-
lidation of the process. El Salvador acquired a Bishopric after indepen-
dence in 1842, having been until that date under the ecclesiastical
jurisdiction of the Bishopric of Guatemala. Comayagua or Honduras,
however, had as from 1539 its own Bishopric, which exercised its eccle-
siastical jurisdiction in the Province of Comayagua as well as over the
Alcaldia Mayor de Minas of Tegucigalpa established in 1578 and, since
1672, over the town of Choluteca and the villages under its jurisdiction
which were detached that year from the Bishopric of Guatemala. The
town of Choluteca (founded in 1535 by a lieutenant of Alvarado, the
conqueror of Guatemala) and the villages under its jurisdiction had
already for a long time, namely from 1580, been subject to the civil juris-
diction of the Alcaldia Mayor de Minas of Tegucigalpa. The 1791 Real
Cédula defined the territory of the Intendencia of Honduras as compris-
ing all the territories belonging to the Comayagua or Honduras Bishopric,
including therein, therefore, the Province of Comayagua and the
Alcaldia Mayor of Tegucigalpa, together with Choluteca and the area
under its jurisdiction. It should be noted that the Real Cédula of 1791 used
the denomination of “Alcaldia Mayor” of Tegucigalpa and not the old
original denomination, namely “Alcaldia Mayor de Minas” of Teguci-
galpa, which in the meantime had been modified.

81. To examine the “historic title” invoked by El Salvador it is not
necessary to go further into this broad description. All the relevant data
are recorded in the case-file. It is a historically established fact that, in the
first part of the 16th century, the Gulf of Fonseca and its area were a
“crossroads” for the ambitions of those then conquering and governing in
Mexico, Guatemala, Honduras and Panama, and that the Crown did
not yet possess at that time a precise picture of the geographical features

323
671 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

of the region. The conflict of ambitions of the early conquistadores/
gobernadores, in the region of the Gulf of Fonseca and its neighbourhood,
or the Crown’s interventions to put an end to the conflicts resulting from
their wars and private arrangements between themselves, or the mea-
sures adopted by the Crown to find a convenient way of communication
between both oceans, are well-known stories which have no relationship
at all with the determination by the Chamber of the legal situation of the
islands in the Gulf of Fonseca in dispute between the Parties, unless it be
found that the concept of “historic title” invoked by El Salvador is an
admissible legal proposition under Article 5 of the Special Agreement,
namely a principle of international law applicable between the Parties in
the case.

82. It was, however, necessary to introduce some broad historical refer-
ences at the beginning, because in El Salvador’s presentation the Cédulas
Reales of 1563 and 1564 are described not only as “historic title” but also
as “original colonial title”. If, in the context of the present case, the con-
cept of “original colonial title” has any meaning — I think it has none — it
should correspond to the first titles issued by the Crown in the relevant
area following the discovery of the Gulf of Fonseca by Andrés Nifio in
1522, namely the “Gobernaciones of Honduras” granted by Reales Cédu-
las of the King in 1524 and 1525 to Gil Gonzalez Davila and to Diego
Lopez Salcedo respectively, both Cédulas embracing not only the Gulf of
Fonseca but also the region of San Miguel to the east of the Lempa River.
Alvarado, on the other hand, acquired, by the 1527 Real Cédula his “Gob-
ernacion of Guatemala”. Once this point has been put in its actual histori-
cal perspective, one should then answer the issue of international law
raised for the Chamber by El Salvador’s invocation of “historic title”.

83. In order to conclude whether or not the “historic title” alleged by
El Salvador constitutes a title of international lawthat the Chamber should
apply to the island dispute, it is necessary to answer a simple general ques-
tion, namely: could it be said that the Republic of El Salvador and/or the
Republic of Honduras are in possession of any “historic title” of the kind
invoked by El Salvador because of the Reales Cédulas of 1563 and 1564 or
of any other Real Cédula or Provisién prior to 1821? I have the greatest
difficulty in understanding how such Cédulas or Provisiones Reales,
namely Spanish domestic law, may constitute a “historic title” of the
Republic of El Salvador or of the Republic of Honduras under interna-
tional law. In my view neither of them are in possession of an international
law “historic title” because of such Spanish domestic law. If they are not
in possession of an international law title of that kind, they obviously can-
not invoke it in the current proceedings.

84. There is no other original “historic title” around — as the concept is

324
672 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

understood and defined by international law — than the “historic title” of
the Spanish Crown which lapsed with the recognition by Spain of the
Spanish-American Republics. The Republic of El Salvador and/or the
Republic of Honduras are not exceptions. The “titles” that these two
Spanish-American Republics might have vis-a-vis each other are not the
(lapsed) “historic title” under international law of the Spanish Crown, or
any international title of Spain’s making, but only and exclusively the title
or titles to sovereignty over territory vested in them either by the uti possi-
detis juris or by any other norms of international law governing succession
of States which might be applicable.

85. Beyond that, there are no “titles”, original, historic, colonial or
otherwise, that could be invoked by or apply to the Parties in the present
case. Under the “colonial régime”, the original title of the Spanish Crown
was an international law title, but it was not shared by the Spanish colonial
administrative units in America. Such units did not participate in such a
title. It is quite inappropriate, therefore, to invoke in the present case the
concept and principle of “historic title” in international law or to use
equivocal expressions which could convey the idea that there is floating
around some original “historic title” that the Chamber, if so inclined,
could apply to the “island dispute” dividing the Parties.

86. As the Arbitral Award of 23 January 1933 concerning the Honduras
Borders (Guatemala/Honduras) case so rightly states when defining the
uti possidetis of 1821 applicable to that case:

“Prior to independence, each colonial entity being simply a unit of
administration in all respects subject to the Spanish King, there was
no possession in fact or law, in a political sense, independent of his
possession. The only possession of either colonial entity before inde-
pendence was such as could be ascribed to it by virtue of the adminis-
trative authority it enjoyed. The concept of ‘uti possidetis of 1821° thus
necessarily refers to an administrative control which rested on the
will of the Spanish Crown.” (United Nations, Reports of International
Arbitral Awards, Vol. II, p. 1324.)

Ifthe Spanish administrative colonial entities in Spanish America had not
even a “possession” of their own, it is difficult, a fortiori, to admit that they
could have had an original “historic title” or that they participated in the
“historic title” under international law of the Spanish Crown. It is for this
fundamental reason — there are others — that, in my opinion, the juris-
prudence of the Minquiers and Ecrehos (France/United Kingdom) case is
alien to the island dispute of the present case. In that case, the original
“historic titles” invoked were mediaeval titles held subsequently by the
Kings of England or the Kings of France, as independent sovereigns and
nations.

325
673 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

87. The Reales Cédulas of 1563 and 1564, internal Spanish legislation,
are also of no use for the determination by the Chamber of the legal situa-
tion of the islands in any other respect. They were superseded by more
than two-and-a-half centuries of Spanish law and administration. They
provide, therefore, no clue for an application by the Chamber, to the
island dispute aspect of the case, of the 1821 uti possidetis juris or any other
norm of State succession. Changes in administrative territorial units
occurred during that long colonial period in Central America, as is proved
by the aggregate information contained in the case-file, and the Judgment
had to take such changes into account in adjudicating the island dispute
as it did with respect to the land boundary dispute. The original gober-
naciones did not become administrative territorial units of the subse-
quently established Captaincy-General or Kingdom of Guatemala whose
main administrative sub-divisions were first the provincias and alcaldias
mayores and then the intendencias. The territorial jurisdiction exercised
by these provincias, alcaldias mayores and intendencias on the territories
concerned — on which the Republic of El Salvador and the Republic of
Honduras were established in 1821 — are the only “colonial adminis-
trative units” relevant in the present case, not the gobernaciones. The original
gobernaciones have nothing to do with this determination. To proceed on
another basis would be perfectly arbitrary in the light of the definition of
the applicable law made by the Parties in Article 5 of the Special Agree-
ment. There is no rule of international law applicable between the Parties
attracting for its application those ancient gobernaciones.

88. The weakness of its 1563 and 1564 Reales Cédulas argument with
respect to both the “historic title” and the uti possidetis juris principle,
prompted counsel for El Salvador to try to give a technical answer to a
more than probable objection. It consists in bringing into the picture the
modern constitutional or administrative law concept of the acte contraire.
Reales Cédulas could not have been modified or repealed, except by other
Reales Cédulas. The concept of the acte contraire is, however, alien to
Spanish colonial law. Cédulas Reales could also be modified by other
forms of general legislation or ad hoc decisions of the Crown and/or by
decisions of authorities vested by the Crown with the necessary powers to
do so. Furthermore, there were of course after 1563 and 1564 quite a num-
ber of relevant Reales Cédulas modifying those then promulgated.

89. There is no further issue before the Chamber involving Spanish
colonial law than the one concerning the proof of the 1821 uti possidetis
juris situation, which admits the evidence provided for by the Spanish
colonial documents submitted by the Parties. Such evidence is, however,
irrelevant so far as the so-called “original colonial title” is concerned. This
title was a “historic title” of the Spanish Crown with no participation

326
674 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

herein of the various administrative units established by the Crown in its
American territories. It cannot, therefore, be applied by the Chamber
without more ado or as a kind of all-embracing residual rule susceptible of
defining the sovereignty of the Parties over the islands in dispute in the
present case.

90. In conclusion, I agree fully with the finding in the reasoning of the
Judgment which rejects in principle the “historic title” invoked by El Sal-
vador as a principle susceptible of having a bearing on the adjudication by
the Chamber of the island dispute as between the Parties. Unfortunately,
the Judgment fails to draw from this conclusion its unavoidable legal con-
sequences. Confusion is in fact maintained; and the definition and modus
operandi of the uti possidetis juris principle suffer accordingly.

(b) Theuti possidetis juris principle invoked by Honduras!

91. The uti possidetis juris principle is a rule of international law appli-
cable to both territorial questions and boundary delimitation disputes in
relations between Spanish-American Republics. There cannot be, there-
fore, a priori, any valid legal reason to put aside the wri possidetis juris
principle, as it operated in 1821, when deciding the “island dispute”
aspect of the case between the Parties. Moreover, if the Parties considered
themselves, as they did, to be bound by this principle on the mainland, it
must also be so on the islands in dispute in the Gulf of Fonseca. Why stop
applying the 1821 uti possidetis juris when leaving the Goascoran sector of
the land boundary dispute? Furthermore, both the “islands” and the
“mainland” are physically “land territory”. To exclude the uti possidetis
Juris as applied between Spanish-American Republics of Central Amer-
ica because of the doctrinal distinction between “attribution of sover-
eignty” and “delimitation” has no justification in general or in the
circumstances of the present case. The distinction made by authors may
be useful to describe the contents of the petita of successor States, but the
distinction is not in itself a rule of international law and has not been con-
ceived by doctrine as restricting in any way the normal operation and field
of application of the uti possidetis juris principle.

92. Furthermore, both Parties have recognized, all through the pro-
ceedings, that the “rules of international law” applicable between them,
referred to in Article 5 of the Special Agreement, included, in the first
place, the uti possidetis juris principle as it operated in 1821. This Article,

' I am referring here to the uti possidetis juris principle and its means of proof as
defined in the relevant considerations set forth in this opinion (see “I. The Land Boun-
dary Dispute” — “A. General Questions”).

327
675 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

on the other hand, does not limit the application of the uti possidetis juristo
any one of the three aspects of the case, to the exclusion of others. On the
contrary, it requests the Chamber “when delivering its Judgment” — the
whole Judgment and not one aspect or part thereof — to take into account
the rules of international law applicable between the Parties including,
“where pertinent”, the provisions of the General Treaty of Peace.

93. The only task of the Chamber in this respect is, therefore, to pro-
nounce on whether the rule on evidence of Article 26 of the Peace Treaty
should be applied as such to the island dispute aspect of the case. The
Parties have entered into some argument about this. However, the whole
issue seems to me beyond the point. The fact of applying or not applying
Article 26 of the Peace Treaty as such to the “island dispute” is without
practical consequences for the task to be accomplished by the Chamber. If
Article 26 as such were not to be applied — a matter that the Chamber in
any case is entitled to decide by virtue of Article 5 of the Special Agree-
ment — the Chamber could not but proceed as provided for in the Statute
and Rules of Court, and in general judicial international law, which hap-
pens to be quite open so far as the admission of evidence is concerned as
well as alien to the “best evidence rule” concept of certain municipal law
systems. It follows that there is no justification for admitting certain docu-
mentary evidence of the 1821 uti possidetis juris in the island dispute to the
exclusion of other such evidence. The situation in this respect presents
itself in the same terms as that regarding the land boundary dispute. No
Cédula Real or other general legislation was submitted by either Party
indicating to which of the colonial administrative units concerned the
exercise of territorial jurisdiction in the islands which are the subject of
the present dispute corresponded. But, just as in the case of the land bound-
ary dispute, the Parties submitted a considerable number of documents
issued by Spanish civil or ecclesiastical authorities recording colonial
effectivités. A comparison of the evidence provided for by these docu-
ments of the colonial period allows one, in my opinion, to reach an uti
possidetis juris conclusion concerning the islands in dispute which is much
more convincing than in the case of certain segments of the boundary in
the disputed mainland sectors. I will, therefore, proceed below to a deter-
mination of the legal situation of the islands in dispute on the basis of a
comparison of the colonial effectivités recorded in the said documents,
supplemented if necessary by evidence of the 1821 uti possidetis jurisin the
disputed islands provided for by the related post-1821 documentation, in
the same way as is done in the Judgment for the land-boundary aspect of
the case.

94. Where a principle such as uti possidetis juris is concerned, it is obvi-
ous that civil and ecclesiastical documents reflecting the colonial effectiv-
ités at a moment in time near to the critical date, 1821 in the present case,
are likely to evidence that situation better than documents on colonial

328
676 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

effectivités one or two centuries older, independently of the form adopted
by the oldest documents. Some of the submitted ecclesiastical documents
of the colonial period are particularly pertinent with respect to an uti pos-
sidetis juris determination of the situation of the islands in dispute at the
said critical date. The pertinence of such ecclesiastical documents results,
ultimately, from a well-known general rule of Spanish Laws for the Indies
contained in the Royal Ordinance of 1571, and incorporated in the 1680
Recopilacién (Book II, Title II, Regulation 7), which has been applied in
such international arbitrations as that leading to the Award made by the
King of Spain on 23 December 1906 in the Honduras/ Nicaragua bound-
ary case, where its meaning is explained as follows:

“in fixing the manner as to how the division of the discovered territo-
ries was to be made, [the rule] ordained that it should be carried out in
such a manner that the secular division should conform to the eccle-
siastical, and that the Archbishoprics should correspond with the
districts of the Courts of Law [Audiencias}, the Bishoprics with the
Governorships and chief municipalities /provinces and alcaldias
mayores] and the parishes with the districts and District Councils
[corregimientos and alcaldias ordinarias]” (United Nations, Reports
of International Arbitral Awards, Vol. XI, at p. 113.)

95. The Judgment has upheld the Honduran proposition that the uti
possidetis juris principle applies also to the island dispute aspect of the
case. But its concrete application of the principle to the islands is particu-
larly poor, notwithstanding the evidence submitted on colonial effectiv-
ites. It is not surprising, therefore, that it reaches no conclusion as to the
situation of the islands in 1821 from the standpoint of the uti possidetis
juris principle. To my regret, I must disagree entirely with the inconclu-
siveness of the reasoning of the Judgment in this respect and will give
below my own conclusions as to which of the Parties the two islands in
dispute (Meanguera and Meanguerita) belonged to in 1821 as a result of
the operation of the uti possidetis juris principle on the basis of the evi-
dence on civil or ecclesiastical colonial effectivités as well as of the Parties’
relevant conduct in the years following independence.

(c) The “peaceful and continuous exercise of State authority” invoked by
El Salvador

96. The second element of the applicable law system put forward by
El Salvador in the island dispute is the one expressed by the descriptive
heading of “peaceful and continuous exercise of State authority”. This is
certainly a valid element deserving careful examination, because of the
role played by effectiveness in international law generally as well as in

329
677 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

decisions of international courts and tribunals on competing claims con-
cerning territory. However, the “peaceful and continuous exercise of
State authority” is not in itself a principle of international law, but a mani-
festation of a given unilateral conduct of the State concerned, whose even-
tual legal effects ought to be defined in concreto in the light of the various
circumstances and, first of all, of the operating norm of international law
relevant in final analysis to the said unilateral conduct. Hence, in defining
the legal effects to be attached in casu to a proven “peaceful and continu-
ous exercise of State authority”, a connection between that conduct and a
given norm of international law is of paramount importance. This conclu-
sion is particularly relevant in the instant case because, as indicated, the
Judgment has rejected the existence of the “historic title” invoked by
El Salvador.

97. Another element that in the present context needs to be produced,
in order judicially to ascertain any legal effects of the principle of effective-
ness with respect to sovereignty over the islands in dispute, is the basic
status of the islands under international law. This, in the present case, can-
not by definition, and particularly since the uti possidetis juris principle is
admitted by the Judgment as applicable law, be the status of terra nullius.
This is moreover a proposition accepted, though via different arguments,
by both Parties. That being so, the well-known Island of Palmas dictum to
the effect that the peaceful and continuous exercise of State authority is
“as good as title” is a maxim subject to caution: one needing close exami-
nation and careful analysis. Certainly, a judicial body must take cogni-
zance of a State’s presence on the ground, but the legal issue before the
Chamber was one not of satisfying itself that this or that Party was present
in a certain island in dispute, but of deciding the different matter of the
“sovereignty” over the island concerned.

98. A third element that should have been borne very much in mind in
connection with the allegations of peaceful and continuous exercise of
State authority in the present case was the temporal factor. As from
what moment could such a manifestation of effectivités on the part
of the State of El Salvador be judicially considered an established
fact? The answer is relevant for several reasons and, among them, for
the purpose of identifying the principle or norm of international
law that, all other circumstances concurring, might be activated by
the said State effectivités so as to convey sovereign territorial rights.
It is obvious, for example, that in a situation such as the one in the
present case, effectivités which could be related to the legal situation
existing in the islands in dispute at the critical date of 1821, cannot
be measured by reference to the same international law principle or
norm as effectivités either unrelated to such a critical date or subsequent

330
678 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

to the establishment of the dispute as to sovereignty over the island con-
cerned. |

99. El Salvador has not invoked acquisitive prescription, namely occu-
pation followed by bona fide effective possession during a certain period
of time, a highly controversial concept which, for my part, I have the
greatest difficulty in accepting as an established institution of internatio-
nal law. What El Salvador did was to invoke the “historic title” examined
above, namely a principle which has no reality in the circumstances of the
present case. But, in doing so, El Salvador hinted that its looked-for sup-
port for the effectivités alleged in the island dispute were principles or
norms of international law defining the legal situation of the disputed
islands at the critical date of 1821. But these principles or norms boil down
essentially, between the Parties, to the 1821 uti possidetis juris, namely the
principle of international law invoked by Honduras. It would, therefore,
be necessary to determine in the first place whether or not the effectivités
argued for by El Salvador in one of the two islands in dispute (Meanguera)
could be linked in one way or another to the process of determining the
1821 uti possidetis juris. This is an additional reason why the endeavour to
determine the 1821 uti possidetis juris should precede examination of the
alleged Salvadorian effectivités in the perspective of, or in relation to, any
other rules of international law applicable between the Parties in the
matter.

100. The Judgment has dealt with this problem in some sectors of the
land boundary dispute aspect of the case, inspired by a certain interpreta-
tion of the dictum of the Chamber in the Frontier Dispute (Burkina Faso/
Republic of Mali) case so far as the assessment of some post-independence
effectivités of one or another Party is concerned. In the island dispute,
however, the evidence submitted regarding the effectivités manifested by
El Salvador in Meanguera cannot be treated as an element of confirma-
tion or interpretation of the 1821 uti possidetis juris. It is not possible to
conclude otherwise because, as will be seen below, El Salvador has been
unable to produce before the Chamber any proof of colonial effectivitésin
any of the two disputed islands on the basis of which uti possidetis juris
rights of El Salvador could be upheld. It was not, therefore, without rea-
son that El Salvador refrained from pleading the 1821 uti possidetis juris in
plain words in the island dispute. In fact, the period of time over which the
peaceful and continuous exercise of State authority over Meanguera
invoked by El Salvador took shape in concreto prevents these effectivités
from being taken as an element for the application or interpretation of the
1821 uti possidetis juris.

101. However, in the case of Meanguera, the conduct of Honduras
when confronted historically with El Salvador’s accumulation of effectiv-
ités on the island cannot but have certain effects under international law.
To establish, obtain or have title and to maintain it are not necessarily the
same thing under international law. Title may be eroded by the operation

331
679 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

of other principles or norms of international law applicable between
States, particularly when territorial rights are at stake. Territorial sover-
eignty also connotes obligations and, in the first place, the obligation
to maintain and protect it by observing a vigilant conduct towards pos-
sible inroads by other States. International law is particularly inimical to
prolonged situations of “abstract territorial sovereignty” or of “territorial
sovereignty by mere title” when a competing territorial sovereignty claim
of another State, accompanied by effectivités of that State on the ground, is
not challenged as it should be at the relevant times. All depends, ulti-
mately, on the particular circumstances of the case concerned, but the
position of principle of international law on the matter seems clear to me.
It follows in the case of Meanguera that I am unable to uphold the Hon-
duran contention as to the “exclusiveness” of the 1821 uti possidetis juris as
applicable law in determining today the legal situation of that island as
between the Parties.

102. I hold, in this respect, the same position in regard to the “islands”
in dispute as in the “land boundary” dispute. Under the rule of Article 5 of
the Special Agreement the uti possidetis juris principle is applicable to the
case, and this should not be ignored when adjudicating the island aspect
of it. But, as indicated in the introductory paragraphs of this opinion
(“The Case”), the conduct adopted by the Parties, in various forms, dur-
ing more than 170 years of independence, may also have legal conse-
quences for the judicial determinations to be made by the Chamber on any
of the three aspects of the present case. At the same time, of course, an
erosion of territorial uti possidetis juris rights in Meanguera cannot be the
result of mere assertions on the part of a State with a competing claim. It
must be proven. Consequently, the evidence submitted must be the object
of detailed analysis within the context of all the relevant circumstances
and, in the present context, with respect to each of the two islands in
dispute.

103. In conclusion, the uti possidetis juris, as it operated in 1821, is the
principle of international law which the Chamber had to apply, in the first
place, to the “island dispute”. The contents, object, purpose and proof of
this principle do not change because the dispute concerns sovereignty
over islands and not land-frontier delimitations. But the 1821 uti possidetis
Juris is not necessarily the only norm of international law that the Chamber
may apply in deciding today the island dispute or any other aspect of the
case. The peaceful and continuous exercise of State authority (State effec-
tivités) over the islands in dispute invoked by El Salvador is, in the circum-
stances of the case, a valid legal argument when clearly proven, as in the
case of Meanguera. But, State effectivités alone, particularly late effectiv-
ités, cannot confer sovereign rights over islands that, in the present case,
have furthermore the status of territory “avec maitre”. To produce the legal

332
680 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

effect sought by El Salvador, the proven effectivités in Meanguera need to
be supplemented with or articulated around a principle or norm of inter-
national law capable of conveying territorial sovereign rights over that
island. This means that, to make a judicial determination today on the
sovereignty over Meanguera, it is necessary likewise to verify the conduct
of Honduras during the relevant period vis-a-vis the effectivités of El Sal-
vador in Meanguera. This conduct, in so far as it might be said to reflect an
implied consent, may provide the complement that the proven effectivités
of El Salvador would require in order to produce territorial sovereignty
effects.

104. I agree, therefore, with the general proposition as to the relevance
of the peaceful and continuous exercise of State authority invoked by
El Salvador as an element of the law to be applied to the dispute over
Meanguera island, as well as with the verification of the related conduct
of Honduras at the relevant period. I disagree, however, with the reason-
ing of the Judgment in so far as it is not preceded by the same careful
determination of the legal situation of Meanguera and Meanguerita from
the standpoint of the uti possidetis juris as it operated in 1821. This, in my
opinion, has, furthermore, had untoward consequences on the adjudica-
tion of Meanguerita, an island where El Salvador has neither uti possidetis
juris rights nor proven State effectivités.

C. The Legal Situation of Meanguera and Meanguerita

(a) From the standpoint of the 1821 uti possidetis juris

105. Once the question of the “historical title” or “original colonial
title” invoked by El Salvador has been settled (see paras. 78-90 above), the
determination of the legal situation of Meanguera and Meanguerita may
be examined — in all its simplicity — on the basis of the relevant uti possi-
detis juris evidence submitted by the Parties. None of the Cédulas Reales
mentioned by the Parties contain any specific reference to Meanguera
and/or Meanguerita or indeed to any other island of the Gulf of Fonseca.
An uti possidetis juris determination ought, therefore, to be made on the
basis of the circumstantial or indirect evidence provided by the colonial
effectivités recorded in the Spanish documents submitted, which — in the
case of Meanguera and Meanguerita — have an ecclesiastical as well as a
civil origin. Once this is done, account could also be taken, for confirma-
tion or interpretation purposes, of past-1821 conduct of the Parties in so far
as that conduct has a link with the Parties’ understanding of the 1821 uti
possidetis jurisin Meanguera and Meanguerita. An 1821 uti possidetis juris
determination on the described basis is perfectly feasible in the instant

333
681 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

case, as it has been carried out by the Judgment with respect to the land
boundary sectors in dispute. The islands of Meanguera and Meanguerita,
together with the other islands of the Gulf of Fonseca, were never organ-
ized by the Spanish authorities as a distinct administrative subdivision or
unit of the Captaincy-General of Guatemala. Even during periods in
which they were inhabited, the islands were placed under the territorial
jurisdiction of neighbouring mainland administrative subdivisions of the
Captaincy-General of Guatemala, as well as under the jurisdiction of
ecclesiastical authorities on the mainland. Thus the question of the juris-
dictional relationship, in colonial times, of Meanguera and Meanguerita
either with Choluteca in the Alcaldia Mayor of Tegucigalpa and the
Bishopric of Comayagua (Honduras), or with the Alcaldias Mayores of
San Miguel and San Salvador and the Bishopric of Guatemala, has been
central to the Parties’ argument.

106. Generally speaking, El Salvador admits that at a certain time the
islands of the Gulf, including Meanguera and Meanguerita, were under
the jurisdiction of Choluteca. It denies, however, that the joining of
Choluteca after the 1563 and 1564 Reales Cédulas to the Alcaldia Mayor
de Minas of Tegucigalpa and, ultimately, to the Intendencia of Honduras
would have carried with it jurisdiction over the islands, including those of
Meanguera and Meanguerita. So far as the ecclesiastical jurisdiction over
the islands is concerned, El Salvador adopts, apparently, the same inter-
pretation. The incorporation of Choluteca into the Bishopric of Comaya-
gua is said to have been without effect so far as the islands of the Gulf were
concerned : they continued to be under the jurisdiction of the Bishopric of
Guatemala, being administered by religious orders in charge of the guar-
dania, or convent, of Nacaome, which was controlled, furthermore, from
San Miguel.

107. The position of Honduras is quite different. Meanguera and
Meanguerita is said to have continued to be under the jurisdiction of
Choluteca following its incorporation into the Alcaldia Mayor de Minas
of Tegucigalpa, this Alcaldia Mayor being incorporated thereafter, with
all its territorial jurisdiction, into the Intendencia of Honduras as pro-
vided for in the Real Cédula of 1791. The jurisdiction of the Alcaldia
Mayor of Tegucigalpa, which included the town of Choluteca within its
jurisdiction, is said to have covered, furthermore, the area of Nacaome.
Ecclesiastical jurisdiction over Meanguera and Meanguerita also fol-
lowed the incorporation of Choluteca with its jurisdiction, the Nacaome
area included, into the Bishopric of Comayagua or Honduras in 1672.
With the establishment of the Intendencia of Honduras, defined by the
said Real Cédula of 1791 by reference, inter alia, to the territorial jurisdic-
tion of the Bishopric of Comayagua (Honduras), the whole historical
administrative process was, according to Honduras, definitively consoli-
dated.

334
682 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

108. Honduras stresses the distinction between the regular ecclesiasti-
cal jurisdiction, namely the parish of the diocese, and the competence, in
indoctrination of the Indian population, of the guardanias, convents,
administered by religious orders (Franciscan, Dominican, Mercedarian,
etc.), but that were territorially located within a given diocese. On the
other hand, El Salvador underlines the distinction between “alcaldias
mayores”, like those of San Miguel and San Salvador, and “alcaldias
mayores de minas”, like (originally) that of Tegucigalpa. El Salvador
recognizes, however, that in the 18th century the “Alcaldia Mayor de Minas
of Tegucigalpa” became an “alcaldia mayor”. What El Salvador apparently
denies is that the area of Nacaome had ever been integrated into the
Bishopric of Comayagua, or Honduras. Moreover, El Salvador gives an
interpretation of the Real Cédula of 1818 (re-establishment of the
“Alcaldia Mayor of Tegucigalpa”) which would seem to contradict the
findings of the King of Spain and the Spanish Council of State in
the 1906 Honduras/ Nicaragua boundary arbitration, which findings the
present Judgment, with its decision on the frontier line in the disputed
sector of Goascoran, has upheld.

x Ok

109. Having examined the evidence submitted by the Parties, I found
the information contained in several of the documents provided by El Sal-
vador quite irrelevant to the determination of the legal situation of Mean-
guera and Meanguerita from the standpoint of the 1821 uti possidetis juris.
I am referring to those documents concerning towns, villages or places
located on the Salvadorian mainland (i.e., Meanguera, Amapala, Las
Nieves de Amapala) which, as such, have nothing to do with the islands in
dispute or other islands within the Gulf of Fonseca. No documents of that
kind will be taken into account in the considerations below. I do not, how-
ever, exclude from the review colonial documents or information that,
although directly concerned not with Meanguera and/or Meanguerita
but with other islands in the Gulf, could conceivably throw light on the
legal situation in 1821 of the islands in dispute or which have been the
subject of particular comment by the Parties.

*

110. A certain amount of the documentary evidence turns on the ques-
tion of the competences of the Alcaldia Mayor de Minas of Tegucigalpa,
created with this denomination in 1578, into which the town of Choluteca
“with its jurisdiction” was incorporated in 1580. El Salvador stressed the
distinction between a “special” or “functional” competence, on minas in
the case, and the competences of an alcaldia mayor tout court. This distinc-
tion may well have obtained in general in the 16th and 17th centuries in
Spanish-America. But was it actually valid for the Alcaldia Mayor de

335
683 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

Minas of Tegucigalpa? Since its creation, that Alcaldia Mayor was vested
expressly with broad jurisdictional powers going far beyond mining mat-
ters, as well as wide jurisdiction over the town of Choluteca and the vil-
lages of its jurisdiction. Furthermore, the original competences of the
Alcaldia Mayor de Minas of Tegucigalpa developed rapidly during the
17th century so as to make of it one of the main administrative subdivisions
of the Captaincy-General of Guatemala. This issue is, on the other hand,
of little relevance in casu because by the 18th century, in any case, the evi-
dence before the Chamber proves beyond any reasonable doubt that the
Alcaldia Mayor de Minas of Tegucigalpa, which in the meantime had
become an alcaldia mayor tout court, exercised the same range of territo-
rial jurisdictional powers as had any main administrative subdivision of
the Captaincy-General of Guatemala before the introduction into Central
America, in 1786, of the system of intendencias.

111. For example, documents before the Chamber dated 1675, 1677
and 1682 (Reply of Honduras, Ann. VII.8.A-D, pp. 397 ff.) provide infor-
mation on administrative, police and criminal jurisdiction exercised by
the Alcalde Mayor de Minas of Tegucigalpa. They relate to contraband in
English goods, the protection of the manufacture of indigo ink, and the
prohibition of exporting corn outside the territory of the Alcaldia Mayor.
Choluteca and Goascoran are referred to in these documents as being
under the territorial jurisdiction of the “Alcaldia Mayor de Minas of Tegu-
cigalpa”, and the latter is described as a “jurisdiction”. The exercise of
jurisdiction in 1678 by Alonso de Salvatierra, the Alcalde Mayor de Minas
of Tegucigalpa, in a criminal case involving specifically the island of
Meanguera (Memorial of Honduras, Ann. XIII.2.16, p. 2302) is particu-
larly illustrative of the territorial jurisdictional competences of the
Alcalde Mayor of Tegucigalpa, in spite of the formal denomination still
prevailing at that time of Alcalde Mayor de Minas. The culprit in that case,
who had abducted a minor, was arrested on Meanguera island by order of
the Alcalde Mayor de Minas of Tegucigalpa and transferred to Linaca, a
village located on the mainland of his Alcaldia Mayor, to the south of the
town of Tegucigalpa.

112. It is also interesting to observe that the document concerning the
above-mentioned criminal case rightly distinguished between the Alcalde
Mayor de Minas of Tegucigalpa and the Alcalde of the town of Teguci-
galpa. I make this observation because the suggested original distinction
between the Alcaldes Mayores of San Salvador and of San Miguel and the
Alcalde Mayor de Minas of Tegucigalpa is far less important than the dis-
tinction between those three Alcaldes Mayores and mere alcaldes or
“(local) mayors”, the latter having municipal jurisdiction solely in their
respective town or village (they were also known by the name of alcaldes
ordinarios). There should be no confusion in this respect. Ina document of

336
684 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

the end of the 16th century submitted by El Salvador it is a question of the
delegation of certain powers of the Alcalde Mayor of San Salvador,
San Miguel and Choluteca (who happened to be one and the same person)
to the alcaldes ordinarios of San Miguel and of Choluteca because of the
“distance” between his residence at San Salvador and the territories of
San Miguel and Choluteca. For a determination of the uti possidetis juris
the competences of mere alcaldes or “mayors” of villages or towns is not
the issue.

*

113. The Chamber has also at its disposal documents concerning taxa-
tion and tax collection by the Alcalde Mayor de Minas of Tegucigalpa. One,
dated 1660 (Reply of Honduras, Ann. VIL.13.A, p. 420), relates to the ser-
vice of the tax called tostén. It contains an account under oath of an offi-
cial of the Treasury to the President of the Royal Financial Judges of the
Royal Treasury at Guatemala City. La Miangola, a village on Miangola or
Meanguera island, is there listed among the villages of the district of the
jurisdiction of Choluteca town incorporated since 1580 into the Alcaldia
Mayor de Minas of Tegucigalpa. In the 1673 juicio de residencia to
Diego de Aguileta, former Alcalde Mayor de Minas of Tegucigalpa, the
relevant document (ibid., Ann. VII.13.B, p. 422) lists fines imposed by him
on the capitular/vicar of the town of Choluteca as well as on Indians of
villages situated in the mainland area of Choluteca/ Nacaome/Goas-
coran as well as on Miangola island. This is without prejudice to particu-
lar tasks entrusted to alcaldes mayores and other local authorities by the
Royal Treasury. Documents of 1674 and 1677 submitted by El Salvador
record, for example, that authorities of San Miguel were entrusted with
the task of “collecting” certain royal tributes in San Miguel and Choluteca
(Counter-Memorial of El Salvador, Anns. IX.6 and X.4).

114. The identity of the collectors of tributes or certain taxes has as
such, in my view, little probative value, because the whole operation was
placed under the direct authority of the Royal Treasury Officials of the
Crown. Local authorities were mere “collectors by delegation” of the
Royal Treasury, and the task could even be entrusted to private individ-
uals. A file before the Chamber, established in 1687 at the Real Audiencia
of Guatemala (Memorial of Honduras, Ann. XIII.2.7, p. 2284), clarifies
somewhat the situation concerning collection of “royal taxes or tributes”
in the “district” of Choluteca. It appears from that information that before
1687 the Alcalde Mayor of San Salvador had had responsibilities in
the collection of such royal taxes and tributes in San Salvador and
San Miguel, as well as in the “district” of the jurisdiction of Choluteca
town which, as said in the document, belonged to the “Alcaldia Mayor of
Tegucigalpa”. It was the Alcalde Mayor of San Salvador himself who

337
685 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

asked to be relieved of the task of collecting the said taxes and tributes in
Choluteca

“since that district belongs to another jurisdiction and is more than
eighty hours’ journey distant from the place of my official residence,
although I have given charge to many different persons, resulting in
more expenditure than profit for the royal treasury”.

115. The 1687 document referred to above also contains an attestation
of Antonio Ayala, Alcalde Mayor de Minas of Tegucigalpa and of the town
of Choluteca and its jurisdiction, delivered in connection with a petition of
Royal Treasury officials in the Alcaldia Mayor, in which it is said that the
villages named in that petition “are those of the aforesaid jurisdiction of
Choluteca and are at present in poor condition” and uninhabited because
of piratical incursions, listing among those villages Nacaome. The Alcalde
Mayor de Minas of Tegucigalpa adds specifically, furthermore, that the
inhabitants of the island of La Miangola “have not grouped themselves
into villages and are scattered”. The interest of the Royal Treasury in such
matters is evident. The Indians must pay their annual tribute, but the col-
lection of the tribute was effected through the villages where they were
assigned by census. The disappearance of an Indian village was not only a
political and human problem. It was also a matter of preoccupation for
the Royal Treasury. The 1687 document commented upon here is also of
interest concerning the point, made above, as to “special assignment” in
the task of collecting royal taxes and tributes. The Alcalde Mayor of
San Salvador, for example, replied to the Royal Treasury, when requested
to collect tributes in the villages of Tenancingo and Santo Domingo Gui-
sapa, that the latter village “is not of this province, not of the one of
San Miguel, not of Choluteca”, and that he did not know in which territo-
rial jurisdiction Guisapa was located.

*

116. El Salvador has underlined, with a considerable degree of empha-
sis, the evidence provided by a document of 1667 concerning Jueces
Reformadores de Milpas (Counter-Memorial of El Salvador, Ann. X.3).
My reading of the document does not allow me to reach the same conclu-
sion as El Salvador. The Jueces de Milpas concerned, a special jurisdiction
for matters relating to the growth of maize by the Indians, were at the same
time Jueces de Milpas of the Alcaldia Mayor of San Miguel and of the
town of Choluteca and its jurisdiction (incorporated in 1580 into the
“Alcaldia Mayor of Tegucigalpa” ). These Jueces therefore exercised their
special jurisdiction within territories belonging to two different alcal-
dias mayores.

117. According to the first episode described in this document, the

338
686 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

“Superior Government” of the Provinces of Guatemala (in the plural)
decided in 1658 and 1659 that the mandate of two newly appointed “Jueces
de Milpas” for both San Miguel and Choluteca would not have jurisdic-
tion over the Indians of Conchagua, Teca and Miangola and of other
islands within the Gulf of Fonseca, a Real Provision exonerating those
Indians from milpas dues having been previously adopted by the
Real Audiencia. A few years later, a third “Juez de Milpas” was appointed
and his letter of appointment, apparently, did not make the reservation in
respect of those island Indians. The principals of the villages of Concha-
gua and Teca (both on the island called at present Conchagüita) appealed
to the “Superior Government” of Guatemala. They recalled the previous
decisions denying jurisdiction over their villages to the Jueces de Milpas.
The “Superior Government” ordered the said third “Juez de Milpas”, in
1662, not to intervene in the villages (pueblos) of the island of Conchagüita
(Conchagua and Teca), because of lack of jurisdiction. The decision also
adopted, at the request of the Indians, the form of a Real Provision. In this
first episode the Indians of Miangola (Meanguera) did not participate.

118. The second episode occurred in 1666. A fourth appointee Juez
de Milpas sent a notification to the “Superior Government” of Guate-
mala, done at the island of La Conchagua (Conchagiiita), asking for clarifi-
cation as to his milpas jurisdiction over the villages in the islands, includ-
ing La Miangola situated on Meanguera island. While in the island of
La Conchagua (Conchagiiita) (he did not visit Meanguera island), the Juez
de Milpas was requested by the Indian mayors of the villages of La Con-
chagua, La Teca and La Miangola to stop his actions. They showed to the
Juez de Milpas the Real Provisiôn of 1662. In his notification to the “Su-
perior Government”, the Juez de Milpas suggested that the reservation as
to island villages contained in the letters of appointment of other Jueces
de Milpas should not concern him, and he declared that if so ordered by
the “Superior Government” he was ready to carry out his task in the
islands, without salary, just — as he put it — to take a look at the preten-
sions of these villages to which justice did not reach at all because of their
being islands and lying within the sea.

119. The notification of the Juez de Milpas was presented in Guatemala
at the Real Audiencia together with a petition of the Indian Mayors of
La Conchagua, La Teca and La Miangola recalling their exoneration
from Jueces de Milpas jurisdiction. This petition, after enumerating the
names of the Indian Mayors and their respective villages, adds “in the
Jurisdiction of the Alcaldia Mayor of the City of San Salvador, and
San Miguel”. This reference is what prompted counsel for El Salvador to
elaborate at the hearings (C4/CR 91/33, p. 54) on the so-called Jueces de
Milpas evidence. The elaboration missed, however, the fact of the geogra-
phical location of the three Indian Mayors concerned when drafting the
petition. It is obvious that they were “in” (“en”) the island of La Concha-

339
687 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

gua (Conchagüita) where they met with the “Juez de Milpas”. But Concha-
güita is not an island in dispute before the Chamber. Nobody is question-
ing in the current proceedings that Conchagiiita belonged to the jurisdic-
tion of the Alcaldia Mayor of San Miguel at colonial times. It is, therefore,
quite unwarranted to imply that by the quoted reference the Indian Mayor
of La Miangola village recognized that the island of Meanguera belonged
to the jurisdiction of the Alcaldia Mayor of San Miguel and/or San Sal-
vador. In Spanish, at least, there is quite a difference between saying “en la
jurisdiccién de” and saying “de la jurisdiccion de”.

120. Once more the “Superior Government” confirmed the exemption
enjoyed by the Indians of La Conchagua, La Teca and Miangola and
ordered the Juez de Milpas to refrain from visiting the islands. There is no
reference in the proceedings concerned to the territorial jurisdiction or
jurisdictions to which the islands of the villages in question belonged. It
follows from the above considerations that the Jueces de Milpas argument
of El Salvador is not pertinent in the present case, except as a confirma-
tion that the island of Conchagüita, an island which is not in dispute, was
under the jurisdiction of the Alcaldia Mayor of San Miguel and/or of
San Salvador.

*

121. Much more important, I would say quite conclusive, for an uti possi-
detis juris determination of the islands in dispute, as well as of the compe-
tences exercised by the Alcalde Mayor de Minas of Tegucigalpa thereon, is
the evidence of 1684 concerning the resettlement of the Indian survivors
from Miangola or Meanguera island, following invasions and devasta-
tions by pirates (Memorial of Honduras, Anns. XIII.2.18 and 19, pp. 2305
and 2308). The Indians concerned applied to the “Superior Government”
of Guatemala asking to be authorized “to go to the mainland in the vicin-
ity of the village of Coloma” in the Alcaldia Mayor de Minas of Teguci-
galpa, in a place with the status of tierra realenga. El Salvador has argued
that the Miangola Indians did not address themselves to the Alcaldia
Mayor de Minas of Tegucigalpa, but to the authorities in Guatemala. This
argument ignores the Spanish colonial law governing such kinds of peti-
tion. Competence for the resettlement of a village belonged exclusively to
the “Superior Government” of the Captaincy-General or Kingdom of Gua-
temala. It did not belong, nor was it delegated to the inferior administra-
tive units where the petitioning village was located. Neither was resettle-
ment a matter of ejidos under the competence of the Juez Privativo de
Tierras of the Real Audiencia of Guatemala. It was considered an import-
ant political executive competence of the “Superior Government”.
Alcaldes mayores, alcaldes mayores de minas or corregidores were simply
not competent to decide that kind of matter. Furthermore, the Indians of
Miangola island had applied, in the same petition, for dispensation from

340
688 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

payment of arrears of royal tribute: another matter outside the compe-
tence of alcaldes mayores, alcaldes mayores de minas or corregidores.

122. What is highly relevant, in the context, is that the Indians of Mian-
gola island expressly requested, in their application to the “Superior Gov-
ernment” of the Captaincy-General of Guatemala, that this highest
authority should instruct the Alcalde Mayor of Tegucigalpa with respect to
the place on the mainland near Coloma village where they would prefer to
be relocated

“while indicating the land required for the new population and the
requirements for the crops to be grown by the inhabitants, as also the
land granted for the population as a whole”.

These Miangola island Indians of the late 17th century certainly knew
how to distinguish between the competences of the “Superior Govern-
ment” and those of the Alcalde Mayor de Minas of Tegucigalpa or, for that
matter, any other alcalde mayor!

123. The “Superior Government” of the Kingdom or Captaincy-
General of Guatemala decided: (1) that relocation on the mainland of the
Indians of Miangola island was in order; (2) that the wells on Miangola
island should be made useless; (3) that, thereafter, the petition of the Indi-
ans to be transferred to the mainland could be granted; (4) that the alcalde
mayor concerned should survey the area referred to by the Indians for
their relocation; (5) that the Indians of Miangola island were dispensed
from payment of their arrears of tribute and that, in addition, they would
also be exempted from such tribute while building on the mainland their
new village and its church (two years of dispensation). Who was for the
“Superior Government” of Guatemala the alcalde mayor concerned ?

124. The answer to this query is given in plain words by Don Enrique
Enriques de Guzman, Captain-General, Governor and President of the
Real Audiencia of Guatemala, in the document before the Chamber:
the Alcalde Mayor de Minas of Tegucigalpa, Antonio Ayala. Why so?
Because, as expressly stated in the document, the island of Santa Maria
Magdelena, called La Meanguera, belonged to the jurisdiction of the Alcalde
Mayor de Minas of Tegucigalpa. This is not a statement made in the 18th or
19th centuries, but in 1684! The Chamber knows, therefore, that, as from
1684 at the latest, the Alcaldia Mayor de Minas of Tegucigalpa was the
Alcaldia Mayor of the Captaincy-General or Kingdom of Guatemala
which had territorial jurisdiction on the island of Meanguera.

125. Moreover, the above statement and recognition of Don Enrique
Enriques de Guzman was followed by execution of the instructions in the

341
689 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

field. The Alcalde Mayor de Minas of Tegucigalpa surveyed the place near
Coloma and proceeded with some other administrative acts required in
compliance with the orders received from the “Superior Government”.
He made the requested survey. Bearing in mind the conclusions of his
survey and the specific instruction of Don Enrique Enriques de Guzman
to the effect that the Indians should not, “owing to the enemy”, have com-
munication with the sea, the Alcalde Mayor de Minas of Tegucigalpa,
Antonio Ayala, recommended resettlement of the Meanguera Indians in
the village of Nacaome instead of the place originally requested by the
Indians (Memorial of Honduras, Anns. XIII.2.20, p. 2310, and XIII.2.24,
p. 2315). This was done on 1 December 1684 by a decree of Antonio Ayala,
and the Indians of Meanguera, together with Indians of Nacaome, were
relocated in the village of Nacaome “having been put in possession and
given land for sowing”. Ayala likewise gave instructions, in the presence
of the mayor and elders of the village of La Meanguera, to destroy wells
and houses on Meanguera island. A commission to that effect was deliv-
ered the same day by the Alcalde Mayor de Minas of Tegucigalpa (ibid.,
Ann. XIII.2.22, p. 2313). It was executed on the island of Meanguera
in January 1685.

126. Other documents, of about the same time, namely of 1685 and
1686 (Memorial of Honduras, Anns. XIII.2.24, p. 2315, and XIII.2.25,
p. 2316), confirm the normal territorial competence, including competence
on Meanguera, exercised by the Alcalde Mayor de Minas of Tegucigalpa.
The document of 1685 contains a request addressed by the “Superior
Government” of Guatemala to the Alcalde Mayor of Tegucigalpa for
information on the needs of the Indians of the villages under the jurisdic-
tion of the town of Choluteca. That of 1686 concerns the juicio de residen-
cia addressed by Antonio Ayala, Alcalde Mayor de Minas of Tegucigalpa,
to his predecessor in the same office, Alfonso de Salvatierra. Reference is
made in this document to certain abusive and illegal burdens imposed by
Salvatierra on the Indians of the village of Meanguera. Likewise, there is
also evidence before the Chamber suggesting that Indians of the villages
of La Conchagua and La Teca of Conchigiiita island were relocated in
the mainland area, under the jurisdiction of the Alcaldia Mayor of San
Miguel, nearby the villages of Amapala, Las Nieves de Amapala and/or
Miangola. It was surely the successive pirate invasions which prompted
the evacuation of the Indian inhabitants of the islands of the Gulf of Fon-
seca. These invasions determined also the adoption by the “Superior Gov-
ernment” in Guatemala of “preventive measures” of defence as reflected
in a document of 1685 submitted by El Salvador (Reply of El Salvador,
Ann. 34) which discusses the co-operation to that end of the alcaldes
mayores in the area of the Gulf of Fonseca, including the Alcalde Mayor

342
690 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

de Minas of Tegucigalpa, Antonio Ayala, “with the companies of his
jurisdiction”.

*

127. The scant documentary elements of evidence suggesting the non-
exercise by the Alcalde Mayor de Minas of Tegucigalpa of the territorial
jurisdiction of an alcalde mayor in the relevant area does not extend,
approximately, beyond the middle of the 17th century. Such information
is superseded completely by evidence posterior in time and quite uniform.
Thus the letter of appointment of Captain Sebastian de Alcega states:

“it is my will that you be my Alcalde Mayor de Minas y Registros dellas
of the Province of Honduras and that of Apacapo and Choluteca
town in the Province of Guatemala” (Memorial of Honduras,
Ann. XIII.2.6., p. 2283).

But this is a document of 1601 ! This also explains why in a document of
1588, and in another undated one submitted by El Salvador, one and the
same person appears appointed as Alcalde Mayor of San Salvador,
San Miguel and the town of La Choluteca and its jurisdiction (Reply of
EI Salvador, Anns. 29 and 30). The document of 1625 concerning an
encomienda of Isabel Recinos “in the islands of Amapala” submitted by
El Salvador is also irrelevant. Encomiendas did not entail territorial juris-
diction on the part of the encomendero (Counter-Memorial of El Sal-
vador, Ann. X.2, p. 3). A 1643 document relating to a military appointment
made in consideration of the defence of the “port of Amapala”, within the
jurisdiction of San Salvador, does not concern the islands in dispute
(Reply of El Salvador, Ann. 36). A further document of 1698, a petition to
join in a single village the Indians of Miangola and of Las Nieves de Ama-
pala, likewise relates to villages on the Salvadorian mainland (Reply of
Honduras, Ann. VII.12, p. 415).

*

128. Itis also clear that the area of the Gulf of Fonseca was the subject,
from time to time, of projects of the Crown in respect of which local
authorities took a position. In a document of 1590, the Cabildo of the town
of San Miguel, for example, petitioned the King, in connection with the
technical survey entrusted to Francisco de Valverde, Bautista Antonilli
and Diego Lopez de Quintanilla, in order to find the best way (camino)
between the Bay of Fonseca and Puerto Caballos on the Atlantic coast, “to
move and become neighbour in the area that Your Mercy points out for
the city and population of the Contratacién of Peru” (Reply of El Sal-
vador, Ann. 28). On the other hand, in a further undated document, but

343
691 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

one certainly of the 18th century (reference is made therein to the “inten-
dencias”), it is the Ayuntamiento (municipal council) of Comayagua
which, in connection with the restitution to Honduras of the ports of
Omoa and Trujillo on the Atlantic, asked that the territory of the Province
of Honduras be extended to the area on the east of the Lempa River, so as
to make that river the boundary between Comayagua and San Salvador
(Reply of El Salvador, Ann. 33). There is no evidence that petitions of this
kind were ever approved by the Crown or the “Superior Government” of
the Captaincy-General of Guatemala.

129. What appears, generally, from an overall study of the evidence
submitted is that the Crown almost continuously maintained the Alcaldia
Mayor of San Miguel and the Alcaldia Mayor de Minas of Tegucigalpa as
separate jurisdictions having both a coastline along the Gulf of Fonseca
and islands within the Gulf. The same applies in the 18th century to the
Intendencia of San Salvador and that of Honduras, each also having juris-
diction over different parts of the coasts and islands of the Gulf of Fon-
seca. A decisive element for the “distribution” of territorial jurisdictions
in the area was, certainly, the establishment in 1578 of the Alcaldia Mayor
de Minas of Tegucigalpa and the incorporation therein in 1580 of the town
of Choluteca with its jurisdiction. These decisions, the subsequent admin-
istrative evolution of this Alcaldia Mayor and, finally, its incorporation
into the Intendencia of Honduras in the {8th century, left matters much as
they were before the Reales Cédulas of 1563 and 1564. The development as
a whole is very much related to geographical considerations. The area of
the Gulf of Fonseca and, in particular, Choluteca was far away from Gua-
temala City, while Comayagua and Tegucigalpa towns were nearer to the
area. This, together with the importance of the minas and communications
between the Gulf of Fonseca and the Honduran ports on the Atlantic, did
the rest. It was considered a sound administrative policy to progressively
join up the Alcaldia Mayor of Tegucigalpa and Choluteca, Nacaome
included, and, later on, to join these and the Province of Comayagua to the
Intendencia of Honduras: there is no evidence at all that, on the occasion
of those successive joinings, the islands in the Gulf of Fonseca under the
jurisdiction of the Alcaldia Mayor of Tegucigalpa were detached there-
from.

130. Furthermore the initiative of this development came frequently
from central authorities in Guatemala and/or from the local authorities
in San Salvador itself. Reference has been already made to the request of
the Alcalde Mayor of San Salvador of 1687 (Memorial of Honduras,
Ann. XIII.2.7, p. 2284) to transfer his tax-collecting assignment in Cholu-
teca district to the Royal Treasury officials of Honduras. The same hap-
pened a few years before (1672) with the incorporation of Choluteca and
its jurisdiction into the Bishopric of Comayagua or Honduras. It was the
Bishop of Guatemala who took this initiative after a pastoral visit to the
area (ibid., Ann. XI1J1.2.8, p. 2286). The contents of the documentation
concerned make one aware of all the importance which geographical dis-

344
692 DISPUTE (EL SALVADOR/ HONDURAS) (SEP. OP. TORRES BERNARDEZ)

tances had in those initiatives, and, ultimately, in the Crown’s successive
decisions on territorial administration in the area of the Gulf of Fonseca.

131. What happened was as follows: the Bishop of Guatemala,
Juan de Santo Mathia, after ascertaining in his pastoral visit the spiritual
and religious situation in Choluteca (it was the first time for over 80 years
that a pastoral visit had taken place !), asked the King in July 1670 to incor-
porate Choluteca with its benefits (namely the “dima”) into the Bishopric
of Comayagua or Honduras, since the latter Bishop could visit the area
of Choluteca “more easily”. The royal decision, in December 1672,
approved the request of the Bishop of Guatemala “inasmuch as it was
fitting to order that steps be taken to join the said parish to the town of
Choluteca in the way proposed” (Memorial of Honduras, Ann. XITI.2.10,
p. 2291), but not without first studying the question of the “dima” (ibid.,
Ann. XIII.2.8, p. 2287). The Real Audiencia of Guatemala as well as
the Bishops concerned were informed (ibid., Anns. XIII.2.9, p. 2288,
and X111.2.10, p. 2291). The corresponding Papal Bulli was also requested
by the Crown (ibid., Ann. XIJI.2.11, p. 2292). As already indicated, El Sal-
vador did not have a Bishopric of its own during the colonial period. It
belonged until 1842 to the Bishopric of Guatemala.

*

132. The parish of Choluteca was, therefore, transferred in 1672 to the
Bishopric of Honduras. The task of analysing the evidence concerning
ecclesiastical jurisdiction is somewhat confused by the existence in the
area of the guardania of Nacaome belonging to the Franciscan Order, but
the issue is no less clear than that of the civil jurisdiction. In 1675, the
Bishop of Honduras informed the King that on “one of the canals of the
town of Jerez de la Choluteca” there was a large Franciscan guardania,
called “Nacaome”, located more than 100 leagues from the City of Gua-
temala, and that

“it does not seem possible that its bishop could travel so far just to
visit this village, and whenever the Bishop of Honduras visits Cholu-
teca, all the inhabitants and parishioners of Nacaome flock to see
him” (Memorial of Honduras, Ann. XITI.2.12, p. 2294).

He petitioned that the guardania be annexed to the Bishopric of Hondu-
ras (ibid. ). The King decided, on July 1678, after considering the matter in
the Council of the Indies, that

“no novelty is to be made of this aggregation and we beg and charge
you [the Bishop of Guatemala] to visit this guardianship and

345
693 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

inform [me] of the knowledge thus gained” (Reply of El Salvador,
Ann. 31).

The question of the “dima” was very much a factor in this episode.

133. This decision on the Franciscan guardania of Nacaome has been
invoked by El Salvador in connection with its argument that the transfer
of Choluteca and its jurisdiction to the Bishopric of Guatemala did not
carry with it Nacaome or, by implication, the islands of the Gulf. This is,
however, an argument of little or no significance where determination of
the legal situation in 1821 of the islands in dispute is concerned. The
territorial scope of the “guardania” or “convent” of a religious order,
entrusted with the task of indoctrinating the Indian inhabitants, is as such
irrelevant to the 1821 uti possidetis juris. What may be of probative value in
regard to the uti possidetis juris is the indirect evidence which may be con-
tained in ecclesiastical documents, including those relating to religious
orders, as to the limits or scope of the diocese and parishes of a Bishopric
and of the civil administrative jurisdictions concerned. In this respect, in
addition to the already noted evidence from the 16th and 17th centuries on
the jurisdiction exercised by the Alcaldia Mayor de Minas of Tegucigalpa in
the area, including its islands, one should add the further evidence con-
tained in an old document of 1590 in which it is said that the town of Chol-
uteca and its jurisdiction included Nacaome among its villages. Further-
more, the same document also contains a specific entry on “The Islands”,
which reads as follows:

“Island of La Comixagua: It has two villages, one of which is known
as La Teca and the other as La Comixagua. There are 110 Indians
and maize is grown. The villages are at the entrance of the port.

La Miangola: This island has a village which comes within the juris-
diction of Choluteca, with 20 Indians. They eat maize.” (Memorial of
Honduras, Ann. XIII.2.14, p. 2299; emphasis added.)

134. The “memorial” or “account” by Francisco de Valverde, a docu-
ment authenticated by the Archivo General de Indias in Sevilla (“new
document” submitted by Honduras), contains a list of “all the villages”
(“pueblos”) in the jurisdiction of San Miguel and in the jurisdiction of
Choluteca (described as a region or “comarca” of the port of Fonseca and
of the Province of Honduras). The document is, moreover, particularly
precise as to the “distances” between the various towns and villages as
well as the “number of Indians” living in each town or village. Those of
San Miguel are listed first. Then come the villages on the Camino Real
coming to Comayagua from Fonseca and its comarcaand an entry entitled
“The Islands”, as well as villages of Choluteca. Last come the villages of
the “Province of Honduras” on the Camino Real. Under the heading
“The Islands” the following is stated:

“In the island of Conchagua there are two villages, the one called

346
694 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

La Teca and La Conchagua with 110 Indians who harvest maize and
are on the mouth of the port. La Meanguerais an island with a village
in the jurisdiction of Choluteca. They harvest maize.” (Emphasis
added.)

*

135. The evidence that the island of Meanguera was under the civil
jurisdiction of Choluteca and, therefore, of the Alcaldia Mayor de Minas of
Tegucigalpa is clear and consistent. In no part of any of the colonial docu-
ments submitted by either of the Parties is there any reference to the effect
that Meanguera was under the civil jurisdiction of San Miguel or of San
Salvador. The 1678 decision of the King concerning the administration of
the guardania of Nacaome by the Bishopric of Guatemala changed
nothing in this respect. It is furthermore necessary to bear in mind two
things: (1) that the “guardanias” and/or “convents” of any religious order
should not be confused with a “parish” ; the Dominican, Franciscan, Mer-
cedarian, etc., monks in charge were not parish priests; (2) each religious
order had its own internal organization, the subdivisions of which were
frequently called “provinces”; but the “provinces” of any religious order
must not be confused with the “parishes” of a “diocese” of a Bishopric or
with the “provinces” or “alcaldias mayores”, which are civil administrative
units.

136. In his description of the visit he paid in 1586 to the area of the Gulf
of Fonseca (Counter-Memorial of Honduras, Ann. IX.3, p. 273), Fray
Alonso Ponce refers to the village of Indians in Miangola island as
dependent on the Franciscan Convent of Nacaome “in the Bishopric of
Guatemala”. However at that time, Choluteca parish had not yet been
transferred to the Bishopric of Honduras, although it had already, since
1580, been incorporated from a civil point of view into the Alcaldia Mayor
de Minas of Tegucigalpa. Moreover, Fray Ponce refers also to the convent
of Santa Ana de Choluteca described by him as belonging to the Custodia
of Honduras notwithstanding the above. A “custodia” was a group of con-
vents or guardanias in a given province of a religious order. These visits
took place after Ponce had been in the villages of La Teca and Conchagua
on the island of Conchagitita. The report of the trip also contains refer-
ence to islands of the “Province of Guatemala”. My understanding of the
text is that Fray Ponce was describing the “Province of Guatemala” of the
Franciscan Order. The same applies, no doubt, to a document of 1713,
qualified by counsel for El Salvador as a Cédula Real (1 find no indication
in the document that it was so named) relating to a “vacancy” with respect
to which the following description is given:

“Doctrina del partido de Nacaome de la provincia de San Miguel de la
administracion de la religion del Senor San Francisco de la Provincia del
Santisimo Nombre de Jesus de Guatemala.” (Emphasis added.)

347
695 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

It is clear that in this so-called 1713 Real Cédula the “province of San
Miguel” and the “Province of the Santisimo Nombre de Jesus of Gua-
temala” referred to are not the civilian administrative units called
“Alcaldia Mayor of San Miguel” and “Province of Guatemala”, respectively.
The term “provinces”, in the 1713 document, relates to “provinces” of the
religious order concerned.

137. The Chamber also knows, from the 1704 description of the Custo-
dia de Santa Catalina de Honduras by Father Vasques (Reply of Hondu-
ras, Ann. VII.10, p. 404), that a “custodia” belonging to a given “religious
order” could have “convents” or “guardanias” under different Bishoprics,
as well as being located under territorial jurisdictions of different civil
colonial administrative units. Situations of this kind could give rise to
problems about the “benefits” (the “dima” or others), as happened in fact,
according to submitted evidence, between the parish priest of Choluteca
and the Franciscan convent in Nacaome, moved later on to Goascoran.

138. The recognition by members of the religious orders concerned
that the village of Nacaome was under the jurisdiction of the Alcaldia
Mayor de Minas of Tegucigalpa is, on the other hand, proved by other doc-
uments also before the Chamber. See, for example, the application on the
“Hacienda” Nuestra Senora del Rosario, submitted in 1678 by the Guard-
ian Father of the Convent of San Andrés de Nacaome to Fernando de
Salvatierra, Alcalde Mayor of Tegucigalpa, concerning an act of “dona-
tion” (Counter-Memorial of Honduras, Ann. IX.4, p. 276). The same
applies with respect to the pleading in defence of the parish priest of Chol-
uteca in proceedings instituted by a doctrinero priest of Goascoran (Reply
of Honduras, Ann. VII.9, p. 401). When a parish priest was unable to visit
his parish (Choluteca was an extensive parish and had an indigenous pop-
ulation), a coajutor priest was appointed, a role which, as indicated above,
might fall to a monk of a religious order. This happened, for example, with
Father Manuel Bedaña of the Mercedarian Order of the Convent of Chol-
uteca, who was authorized by the parish priest of Choluteca to visit the
islands of the Gulf.

139. Moreover, and independently of the above, there is also clear evi-
dence before the Chamber of the exercise of ecclesiastical jurisdiction by
the Bishopric of Honduras over the Nacaome area. In 1678, after the
incorporation of Choluteca and its area of jurisdiction into the Bishopric
of Honduras, for example, the Bishop of Honduras, Vargas y Abarca,
divided the old guardania of Nacaome into two parts. Nacaome with its
villages became a “secular parish” and Goascoran became a Franciscan
guardania. The guardania as such was administered from Guatemala
City, but the area was territorially within the ecclesiastic jurisdiction of

348
696 DISPUTE (EL SALVADOR/ HONDURAS) (SEP. OP. TORRES BERNARDEZ)

the Bishopric of Honduras and the civil jurisdiction of the Alcalde Mayor
de Minas of Tegucigalpa. El Salvador insisted that ecclesiastical jurisdic-

tion in the area of Nacaome, particularly in its “convents” and/or “guar-

danias”, belonged to the Bishopric of Guatemala and was administered as
from San Salvador or San Miguel. There is, however, no proof of that, but

only of the administration of certain “convents” and “guardanias” as from

Guatemala City by the Bishopric of Guatemala and, more probably, by

the Principal of the religious order concerned resident in Guatemala City,

who could happen to be at the time the Bishop of Guatemala. There is, on

the other hand, no evidence originating with the local ecclesiastical

authorities of San Salvador or San Miguel mentioning that the islands in

dispute in the Gulf of Fonseca, namely Meanguera and Meanguerita,

belong to the ecclesiastical jurisdiction of the Bishopric of Guatemalaand/

or to the civilian jurisdiction of the Alcaldia Mayor of San Miguel or of
San Salvador.

140. Honduras denies that the information contained in a document of
1733 recording a visit of the Bishop of Guatemala to Nacaome, could have
referred to a pastoral visit, because, since 1678, the former guardania of
Nacaome had belonged to a “secular parish” of the Bishopric of Honduras.
Honduras considers that the visit was probably to the Franciscan convent
of Goascoran and not to the parish of Nacaome.

141. Coming back to civilian colonial documents, El Salvador has sub-
mitted a Relacién Geogrdfica of the “Province of San Salvador” by
Manuel de Galvez, Alcalde Mayor of that Province, written in 1742, hence
well into the 18th century. The Relaciôn contains two detailed lists of the
pueblos of the Alcaldia Mayor of San Salvador and that of San Miguel.
There is no reference to the islands of the Gulf of Fonseca in dispute in
either of these lists. The only statement relating to the Gulf of Fonseca
reads as follows:

“25. The one from Santiago Conchagua [village], with the same
direction of the southeast, its distance from the capital is 58 leagues
(which is 14.5 kms.), its population is of seventy four indians who are
taking care of the canoes for the passage of the inlet that divides this
Province of the one from Nicaragua and they keep continuous vigi-
lance on this port, having the growing of corn and cotton.” (Counter-
Memorial of El Salvador, Ann. X.8, p. 155, point No. 25; emphasis
added.)

142. El Salvador has also stressed that several documents concerning
appointments, such as those of José Villa (1765) and Cardinanos (1791), or
descriptions of the “Province of Honduras”, such as that of Baltasar Ortiz

349
697 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

and Letona (1743), contain no references to the islands of the Gulf of Fon-
seca either. On the other hand, El Salvador denies as relevant evidence the
decree for the appointment of Juan de Vera (1745). Some importance is
attached by El Salvador to a document of 1752 addressed to the President
of the Real Audiencia of Guatemala in which it is said that the “Province of
Honduras” does not have a sea “port” in the Gulf of Fonseca. There are
not enough elements in the reference to determine whether this was
intended to mean “ports”in general or “natural ports” or “man-made ports”
and the like, and the reference is to the “Province of Honduras” (Comaya-
gua) and not to the “Alcaldia Mayor of Tegucigalpa”. All this and other
arguments of El Salvador aimed to prove that the Real Cédula of 1791,
whereby the Alcaldia Mayor of Tegucigalpa was integrated into the Inten-
dencia of Honduras, did not carry with it jurisdiction over the islands of the
Gulf of Fonseca. But of that El Salvador has not been able to produce a
shred of proof capable of overcoming the clear evidence to the contrary
before the Chamber.

143. The time has now come to consider in some detail a piece of evi-
dence with which El Salvador tried to convince the Chamber of the afore-
said contention, namely the proceedings relating to Lorenzo de Irala’s
application for composition of “realenga lands” situated on an island of
the Gulf. The date of this document is 1766 (Counter-Memorial of El Sal-
vador, Ann. X.9, pp. 172 ff.). El Salvador placed considerable emphasis
on this piece of evidence (as with the Jueces Reformadores de Milpas).
Contrary to the case of the said Judges of Milpas, the present one belongs
to the second part of the 18th century, though prior to the Real Cédula
of 1791. It could, therefore, be of some value in support of El Salvador’s
thesis. It is also the only document before the Chamber concerning com-
position of tierra realenga on an island of the Gulf at the colonial
period, a topic familiar to the Chamber because of the “land boundary
dispute”. It is not, however, a document belonging to the category of
those called by El Salvador “formal title-deeds to commons”. The appli-
cation was made by a private individual.

144. For reasons explained below, I consider that the Irala proceedings
are completely irrelevant to the determination of the legal situation of the
islands in dispute. To begin with, they do not relate to the islands of Mean-
guera and Meanguerita. Counsel for El Salvador identified the island
concerned as Exposiciôn. But Exposicion is notfor the Chamber an island
“in dispute”. Furthermore, the island concerned in the Irala incident was
not, in fact, Exposicion, but Zacate Grande, namely an island which, for
El Salvador itself, was not “in dispute” before the Chamber. It is Zacate
Grande because the documents say so. The original application of Irala
described the “island” as follows:

350
698 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

“that in the coastline of the village and port of Conchagua facing the
lands! or territory of Nacaome Province of Tegucigalpa, and per-
taining apparently to the latter’, is found and seen an island between
the one that is called ‘Cerro del Tigre’, and the land named island of
‘El Sacate’ or ‘isla del Ganado’, which is desert and uninhabited...”
(Counter-Memorial of El Salvador, Ann. X.9, p. 172, and for the
Spanish text, p. 184).

But the powers given by Irala to Francisco Chamorro Villavicencio of
Guatemala City to represent him in the proceedings before the Juez Pri-
vativo de Tierras of the Real Audiencia modified the description in the
original application as follows:

“to measure and to recognize the island that is denounced, called it
‘del Zacate’ or ‘del Ganado’ that is in a realengo condition, desert and
uninhabited seawards” (the original Spanish says “y dentro de la
mar”) (ibid. p. 174, and for the Spanish text, p. 188).

It is, therefore, clear that the island to which the proceedings and, subse-
quently, the land granted to Irala related was Zacate Grande, an island of
the Gulf excluded by El Salvador’s submission from its claim in the pres-
ent “island dispute”.

145. Notwithstanding the above, the document could still have some
probative value for the island dispute if it proved that the Sub-delegate
Land Judge of San Miguel exercised jurisdiction in matters concerning
composition of tierra realenga located in the islands in general or in some
islands of the Gulf which could be the subject of the present “island
dispute”. The evidence provided by the documentation does not,
however, uphold this proposition. First, the Sub-delegate Land Judge of
San Miguel, Pedro del Valle, to whom Irala, a resident in San Miguel, sub-
mitted his original application doubted his own competence to effect the
requested measurement of the land concerned. He expressed his doubts in
the following terms:

“that in attention that the denounced island, it is doubtful if it corre-
sponds to this jurisdiction of San Miguel or to the one of Teguci-
galpa, for not been in a litigation of jurisdiction and for not make a
mistake in the determination, this person must concur to [the
Señor Juez Principal del Real Derecho de Tierras}, so that his be so
served to deliver his special despatch, so that in this Province must
bring to the practice the said diligence and not binding any obstacle
by judges of other territory” (ibid., p. 173, and for the Spanish text,
p. 186).

! The term “lands” (tierras) has been substituted by me in order to follow the Spanish
original. The Salvadorian English translation uses the word “islands”.

2? The expression “and pertaining apparently to the latter” {y perteneciente seguin apa-
rece a ésta)has been substituted by me. At this point the English translation provided by
El Salvador reads : “pertaining as appears over here”.

351
699 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

146. Thus the Sub-delegate Land Judge of San Miguel himself asked
for a “special despatch” from the Juez Privativo of the Real Audiencia of
Guatemala. And the Juez Privativo gave Pedro del Valle that “despatch” as
follows:

“to deliver the despatch of assignment to the Judge Subdelegate of
the jurisdiction of San Miguel, so that can be put in practice all the
diligencies that correspond to practice in lands with a realengo condi-
tion, about the which, will be neither obstacle nor some embarrass to
any person” (Counter-Memorial of El Salvador, Ann. X.9, p. 177,
and for the Spanish text, p. 193).

El Salvador claims (see C4/CR 91/33, p. 50) that this decision of the
“highest judicial authority of the Real Audiencia of Guatemala” recog-
nized the jurisdiction of the Land Judge of San Miguel over the islands of
the Gulf of Fonseca, destroying the alleged sovereignty of Honduras over
the islands of the Gulf!

147. A few comments only on that statement: the decision of the
Juez Privativo de Tierras of the Real Audiencia by no means embodied the
recognition alleged by El Salvador. On the contrary, he authorized by a
“despatch” the Sub-delegate Land Judge of San Miguel to proceed with
the specific matter concerned, the composition of tierra realenga. No such
authorization would have been needed if the Judge of San Miguel had
been acting within his own territorial jurisdiction. There is no confirma-
tion or definition of the territorial jurisdiction of the local land judge con-
cerned in the decision of the Juez Privativo de Tierras, but a special
assignment derogating for the purposes of the particular case from what-
ever territorial jurisdiction another sub-delegate land judge might have.
This was precisely what was requested by the Judge of San Miguel, a “spe-
cial despatch” (“especial despacho”). The Juez Privativo de Tierras of the
Real Audiencia was not empowered to decide on or to modify territorial
jurisdictions, but he could always solve practical problems, as in certain
examples relating to the “land boundary dispute”, by way either of an alla-
namiento of the jurisdiction of a given local land judge or, as in the Irala
example, by an authorization amounting to an allanamiento in the event
that another local land judge raised territorial jurisdictional problems.
Thus the whole episode confirms, ultimately, the reverse proposition to
the one alleged by El Salvador (apart from being of no relevance to the
islands of Meanguera and Meanguerita). Further evidence before the
Chamber, concerning subsequent years, shows the regular exercise of
jurisdiction over Zacate Grande by the authorities and judges of the
Alcaldia Mayor of Tegucigalpa, An example is the documentation concern-
ing the “succession” of Juan Antonio Bonilla in 1787 (Reply of Honduras,
Ann. VII.14, p. 424). This documentation also confirms, conclusively, that
the land Irala acquired by composiciôn was situated on the island of Zacate
Grande, namely an island not in dispute in the present case.

*

352
700 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

148. The letters of appointment of Intendants and/or Alcaldes Mayores
of Honduras and Tegucigalpa respectively, as well as of San Salvador and
San Miguel, did not enumerate the islands of the Gulf of Fonseca under
their respective jurisdictions. Nevertheless, those before the Chamber
concerning Honduras and Tegucigalpa are quite specific as to a series of
villages belonging to the Province and Alcaldia Mayor in question. The
names of the villages of Nacaome, Mineral de San Martin, Goascoran,
Langue, Aramesina, Pespire, valleys of San Antonio and San Juan, etc.,
are consistently repeated in the corresponding letters of appointment.
Moreover, the “new village” (nueva poblacién) of Zacate appears on the
list together with the other villages in documents of the 18th century. The
“new village” of Zacate was on the island of Zacate Grande, i.e., on the
island where Irala got his hacienda for cattle in 1766. It was the establish-
ment of this “new village” in the island which caused Zacate to be speci-
fically listed in the letters of appointment. The conclusion is crystal clear.
The islands appear listed where they were inhabited and villages had been
set up thereon.

149. This does not mean, however, that the islands without population
or villages were not placed under a given territorial jurisdiction. The
islands of the Gulf of Fonseca were not, during the colonial period, a kind
of no man’s land between two territorial jurisdictions or directly depen-
dent on the central government of the Captaincy-General of Guatemala.
There were some under the territorial jurisdiction of the neighbouring
Alcaldia Mayor of Tegucigalpa and some under the territorial jurisdiction
of the neighbouring Alcaldia Mayor of San Miguel. The general criterion
for assignment of the islands between the two Alcaldias Mayores which
prevailed appears quite clear, in the light of the evidence.

150. The island of Conchagiiita and other islands off the mainland
coast in the Gulf of San Miguel appear to have been under the jurisdiction
of this Alcaldia Mayor. Thus the map of the Curato de la Conchagua of the
Report of the Bishop Cortés y Larraz of 1770 (Counter-Memorial of Hon-
duras, Chap. XII, Sec. II, C, Fig. 1) shows clearly that the island of Punta
Zacate or Zacatillo belonged to the parish of San Miguel. The map is con-
firmed by the following description in the report:

“Tn this bay there are a few small islands and on one of them, which
has a good deal of soil, there is a cattle ranch belonging to this
parish {Conchagua] and bearing No. 33.” (Memorial of Honduras,
Ann. XIII.2.28, p. 2319.)!

There is also evidence to the effect that when in 1706 the inhabitants of the
village of La Teca, on the island of La Conchagua or Conchagilita, left
because of the destruction of their village by pirates, they turned to the

! It is to be noted that Cortés y Larraz did not mention in 1770 as belonging, in any
respect, to the “parish of Conchagua”, the lands acquired by Irala on Zacate Grande in
1766, likewise for the purpose of “raising cattle”.

353
701 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

authorities of San Miguel in order to acquire new land on the mainland.
The village of La Teca is expressly referred to in the document concerned
as “of the jurisdiction of the town of San Miguel” (Memorial of Honduras,
Ann. XIII.2.26, p. 2317). This should be contrasted with the evidence con-
sidered above relating to the resettlement of the Indians of the village of
La Miangola, on Meanguera island, who in a similar situation asked for
and got new land in the area of Nacaome because the village of La Mian-
gola, as was stated by the Captain-General of Guatemala, was “of the juris-
diction of the Alcaldia Mayor of Tegucigalpa”.

*

151. In contrast to the islands of Conchagiiita and Punta Zacate or
Zacatillo and others off the mainland coasts of San Miguel, the islands in
the central part of the Gulf of Fonseca, such as Meanguera, Meanguerita,
El Tigre and Zacate Grande, were under the jurisdiction of the Alcaldia
Mayor of Tegucigalpa and remained under that jurisdiction till the 1821
critical date. There is no possible doubt about this in the light of the sub-
mitted evidence, either individually or taken as a whole. In 1821, these
islands and the mainland areas of Choluteca, Nacaome and Goascoran
were under the territorial jurisdiction of the Alcaldia Mayor of Teguci-
galpa, itself a part of the Intendencia of Honduras as decided by the
Real Cédula of 1791 and under the ecclesiastical jurisdiction of the
Bishopric of Honduras since 1672. El Salvador’s argument that the
Real Cédula of 1818 had the effect of transferring the Alcaldia Mayor of
Tegucigalpa to the old Gobernaciôn of Guatemala, as defined furthermore
by the Cédulas Reales of 1563 and 1564, is an untenable argument in itself
as well as in the light of the findings as to the effects of this Real Cédula
made by the King of Spain, Alfonso XIII, and the Spanish Council of
State in the already mentioned 1906 Arbitration on the Honduras/Nicar-
agua Boundary. From 1786 onward the overall internal organization of
the Captaincy-General or Kingdom of Guatemala was based upon the
“régime of the Intendencias” alien to the early Gobernaciones of the
16th century superseded, in any case, by the establishment in the last part
of that century and during the 17th century of the “provincias” and “alcal-
dias mayores” as main administrative subdivisions of the Captaincy-Gen-
eral of Guatemala. El Salvador’s argument is in contradiction with the
political and legal realities of the Spanish colonial administration when in
1821 the Republic of El Salvador and the Republic of Honduras emanci-
pated themselves from Spain.

*

152. The submitted documentation corresponding to the early years of
the 19th century confirm those political and legal administrative realities

354
702 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

of 1821. The 1804 Report by the Governor and Intendant of Honduras,
Ramon de Anguiano, for example (Counter-Memorial of El Salvador,
Ann. X.10, p. 195), enumerates as forming part of the Intendencia of Hon-
duras the Tenencia of Nacaome, with its parishes of Nacaome and Goas-
coran, and the parishes of the Tenencia of Choluteca. The islands of the
Gulf of Fonseca are not listed in that report because they did not consti-
tute an autonomous administrative “district”. This is clearly reflected, so
far as ecclesiastical jurisdiction over the islands of the Gulf is concerned,
in the brief history of the “Parish of Choluteca” by Fray Manuel Bedaña
of 1816 (Memorial of Honduras, Ann. XIJI.2.13, p. 2296). El Salvador
objected to this document, alleging that Fray Bedaña was not an ecclesias-
tical authority and, therefore, that the document did not fulfil the second
condition as to admissible evidence laid down by Article 26 of the General
Peace Treaty. I will simply remark that this appeal by El Salvador to that
Article of the Peace Treaty is quite surprising in the light of that Party’s
general opposition to the applicability to the “island dispute” of the 1821
uti possidetis juris and consequently of the first sentence of Article 26 of
the Peace Treaty. It constitutes, in a way, an admission that, after all, that
norm of international law has quand méme something to tell us in the
“island dispute”. As to the general question of admissible evidence in the
island dispute aspect of the case, see my observations in paragraphs 93 to
95 of this opinion above.

153. In his history of the “Parish of Choluteca”, Fray Manuel Bedaña
explains that at the time of the separation of the Parish of Choluteca from
the Bishopric of Guatemala, in order for it to be annexed to the Bishopric
of Honduras, the Bishop of Honduras, Brother Alonso de Vargas, left the
parish in the hands of parish or secular priests and the guardanias to reli-
gious orders. And Fray Bedaña continues as follows:

“From the geographical point of view, the parish of Choluteca
includes the capital of Choluteca, which has the status of city, and the
villages Texigua, Linaca, Oroquina, Yusguare, and the valleys of
Colôn Guazaule, Oropoli and the minerales of El Corpus and all the
islands of the Gulf of Conchagua or Amapala; the administration of these
islands and their natives is in the charge of a priest and of Mercedarian
friars, who share the visits to the islands of Sacate, Amapala Mian-
guera, the largest, where there are hermitages, according to the records
of the fraternities which have been established on their haciendas, and
which are administered both by the priest and by the Mercedarian Order.

The Mercedarian friars used to stay on the islands from the begin-
ning of January until March or April, dwelling at Amapala at the casa
de hacienda, and at Mianguera, at the hermitage which they had been
able to build with the help of the parishioners who are all of them
seafarers. These are boatmen who, starting from San Carlos in the
Province of San Miguel undertake transport activities to the destina-
tion of Nicaragua.

355
703 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

During the rest of the year, the islands are isolated from the parish
because of the currents and tempests; in the months, however, during
which the Mercedarian friars visit them, they take the opportunity to
verify their taxes and carry out a census of the numerous mestizos.”
(Memorial of Honduras, Ann. XIII.2.13, p. 2296; emphasis added.)

154. The above description speaks for itself. It dispels the confusion
introduced into the otherwise clear picture through the so-called “eccle-
siastical argument” of El Salvador. The description of Bedaña also con-
firms the contents of a prior letter, dated 20 September 1803, addressed by
Fray Jacinto de la Paz to the Provincial Principal Father of the Mercedar-
ian Order. This letter, submitted as a “new document” by Honduras, has,
inter alia, the merit of referring expressly to the two islands in dispute,
namely to Meanguera and Meanguerita. The letter of Fray Jacinto
de la Paz, later elected commander of the Convent of the Mercedarian
Order in the town of San Miguel!, refers to a trip to Meanguera and
Meanguerita authorized by the parish priest of Nacaome. The text reads
as follows:

“T have, Father Superior, done my duty of relating to you the jour-
ney my companion and I have performed through the islands of the
Gulf of Conchagua, as also did some members of the Guillen family,
who have a little, 35-varas-long boat with 30 oars and sails for
the carriage of goods from the port of Pedregal, jurisdiction of the
town of Comayagua, to San Carlos, jurisdiction of the town of
San Miguel, and El Viejo, jurisdiction of the town of Leën, putting in
at the island of El Tigre, otherwise known as Amapala, five leagues from
Pedregal and from Amapala to Meanguera is two leagues, from San
Cristobal one league, and half a league from Mianguera to Mianguer-
ita. We are carrying out this visit with the authorization of the curate of
Nacaome, these islands having always belonged to his cure; they have
not received any visits for a long time because they had no inhabitants
any longer, but a while since they were peopled anew; given the dimen-
sions of the islands and of the cure, the curate does not visit them...”
(English translation by the Registry; emphasis added.)

155. Finally, the documents concerning the presence of “insurgent
ships” in the Bay of Fonseca (Reply of Honduras, Ann. VIL.11, p. 409), an
event which took place on the eve of independence in April 1819, prove

' Afterwards, he asked to be discharged from the Order for reasons of health and
executed a last will in favour, inter alia, of the Convent of the Mercedarian Order in
Choluteca. This evidence confirms what has already been said as to the need to avoid
confusion between the control over “convents” or “guardanias” and the control by
Bishops over their “diocese”.

356
704 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

the exercise of jurisdiction as from Tegucigalpa, including Choluteca and
Nacaome, over coasts and islands in the Gulf. Some islands in the Gulf,
i.e., Conchagua or Conchagiita, Martin Pérez, Punta Zacate, El Tigre and
Los Farallones, are specifically referred to in the documents concerned,
but this is not the case with Meanguera and Meanguerita.

156. The early Constitutions of the Republic of Honduras confirm that
its territory reaches the Gulf of Fonseca and that there are Honduran
islands in the Gulf. The early Constitutions of El Salvador mentioned that
the territory of the Republic reaches the creek (ensenada) of Conchagua.
But the expression ensenada de Conchagua is also used in further Hon-
duran Constitutions to refer to the “Gulf of Fonseca”. The expression
ensenada de Conchaguais, consequently, ambiguous, as it may refer either
to the coasts of San Miguel or to the Guif off the coasts of San Miguel.
The “constitutional nominalist argument” is not, therefore, conclusive,
although a certain broad interpretation of the 1821 uti possidetis juris is, no
doubt, ascertainable through the expressions used in those early Constitu-
tions of the Parties in so far as they show, near the critical date, a different
degree of sensitivity about the Gulf of Fonseca and its islands.

157. At the end of the colonial period most of the islands of the Gulf of
Fonseca including Meanguera and Meanguerita, were sparsely popu-
lated or uninhabited. This and the existence of other, more urgent political
tasks for newly independent States explained the relatively small atten-
tion paid, during the first years of independence, by the Governments
concerned to the islands of the Gulf. This should not of course be repre-
sented as if those Governments altogether ignored the islands of the Gulf
or were indifferent to “sovereignty” over them. After all, as indicated, the
early Constitutions referred to the “Gulf of Fonseca” and/or the ensenada
of Conchagua, namely to the “maritime space” within which the islands
are situated.

158. Furthermore, to speak of the Governments’ silence on the islands
during the first years of independence is not an accurate representation of
the facts. That of Honduras adopted a series of administrative and legisla-
tive actions concerning El Tigre and other islands in the Gulf of Fonseca.
These actions, which took place well before the British intervention in the
Gulf of 1848-1849, are also part and parcel of the case-file of the “island
dispute”, as recorded in the Judgment in connection with EI Tigre island.
They were actions carried out in the normal course of events, not by way of
demonstrating any “claim”, and they began years before the Republic of
El Salvador began to act with respect to certain islands in the Gulf. The
policy and actions of both Republics were to converge by the middle of the
19th century (in 1854) on a particular island of the Gulf, the island of

357
705 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

Meanguera, which, as a result, became an island in “dispute” between
them. But before that date there are some pieces of evidence of post-inde-
pendence conduct of the Republic of Honduras confirmatory of the
1821 uti possidetis juris situation of Meanguera and Meanguerita resulting
from the submitted Spanish colonial documents analysed above, such as
the revealing evidence of the Honduran project to sell land in the islands
of the Gulf, including Meanguera, the evidence provided for by the 1852
application to the Honduran Government of Echeline, Rojas and Mora
Company, and the survey carried out in the island of Meanguera . There is
no evidence in the case-file of any post-independence conduct of the
Republic of El Salvador between 1821 and 1854 with respect to Mean-
guera. The allegations of a so-called “agreement” of 1833 have not been
substantiated before the Chamber.

*

159. In the light of the above, I conclude that, from the standpoint of
the uti possidetis juris, sovereignty over Meanguera and Meanguerita
belonged in 1821 to the Republic of Honduras, which has proved this
clearly during the current proceedings on the basis of documentation
reflecting colonial effectivités. Not a single civil or ecclesiastical Spanish
document submitted to the Chamber upheld the contrary proposition.
This conclusion is confirmed by the conduct of the Parties in the years
following independence until 1854. I am, therefore, in total disagree-
ment with the inconclusive finding of the Chamber as to the uti possidetis
juris situation of Meanguera and Meanguerita in 1821, recorded in para-
graph 367 of the reasoning of the Judgment. This finding contradicts, inter
alia, the statement made by the Captain-General of the Captaincy-
General or Kingdom of Guatemala in 1684 to the effect that the island of
Meanguera belonged to the jurisdiction of the Alcaldia Mayor of Tegu-
cigalpa (see paras. 121-125 above). It is quite surprising, indeed, that such
an important piece of uti possidetis juris evidence has not been sub-
jected to legal analysis in the reasoning of the Judgment.

(b) From the standpoint of the conduct of the Parties subsequent to 1854
(i) Meanguera

160. The origin of the development of conflicting views and claims of
the Parties on Meanguera island is not unconnected with the interest that,
for a while, the islands aroused in the chancelleries of certain great
Powers, namely the United Kingdom and the United States. This explains
the episode of the British and American diplomatic intervention through
consular officers as well as the short British military occupation of
EI Tigre (1848-1849) as a guarantee for the reimbursement of debts by

358
706 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

Honduras. But the very fact that El Tigre was one of the islands of the Gulf
occupied by British forces makes it very clear that it was not the presence
or absence of State effectivités by one or other Central American Republic
in the islands of the Gulf which furnished the raison d’étre of the short
British occupation. El Tigre was precisely one of those islands in which
the effectivités of the Republic of Honduras were by that time established
and manifested. But Honduras did not establish or manifest effectivités so
early and so intensively with respect to the island of Meanguera. One
must, however, point out that until 1854, namely five years after the Brit-
ish intervention, El Salvador did not make any public claim to Meanguera
island either.

161. As already explained, El Salvador’s first claim of “sovereignty”
over Meanguera was put forward in October 1854 and was prompted by a
commencement of exercise by Honduras of effective State authority on
the island — which the Government of Honduras had always considered
to belong to the Republic of Honduras by virtue of the 1821 uti possidetis
juris. Following the 1854 Salvadorian claim, the Government of Hondu-
ras considered that Meanguera was an island “in dispute” between the
two Republics. This position of the Government of Honduras did not
change after the rejection by the Congress of Honduras of the unratified
1884 Cruz-Letona convention which, inter alia, allocated Punta Zacate,
Martin Pérez, Conchagtiita and Meanguera to El Salvador and Zacate
Grande, El Tigre, Exposicion and Inglesa to Honduras.

162. During the last quarter of the 19th century, a Salvadorian pres-
ence in the island of Meanguera began to manifest itself mainly by the
granting of land, and during the first years of the 20th century that con-
duct began to find expression in Salvadorian legislation and/or State
effectivités of El Salvador on the ground. In the current proceedings,
El Salvador has produced a witness and submitted documentary evi-
dence, mainly on: birth and death certificates; taxation; census; land
rights decisions; civil and criminal proceedings; licences; postal services;
health services; education; public works; military appointments and dis-
charges; appointments of local judges and the holding of elections. This
has variable probative value as to State effectivités but, taken all together, I
consider it to be a sufficient indication of State effectivités by El Salvador
in Meanguera island, particularly during the last decades. These effectiy-
ités prove, in any case, what the de facto situation is in the island of Mean-
guera, described in the title of the Salvadorian “Meanguera dossier”
submitted at the current proceedings “as the status quo” on the island of
Meanguera.

163. This situation — call it status quo or otherwise — is certainly proof
of the present effective possession by El Salvador of Meanguera island. It
proves the very fact of present State effectivités by El Salvador on the
island. But, in international law, these effectivités are not in themselves

359
707 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

capable, in the circumstances of the present case, of conveying sover-
eignty over Meanguera to El Salvador (see paras. 103-104 above). They
could do so only, if at all, through the activation of an independent norm
of international law applicable between the Parties. If cause is found to
apply such a norm, one may have to decide whether it prevails over the uti
possidetis juris norm “as it operated in 1821”. If it is held to prevail, the
“sovereignty” over Meanguera resulting from application of the latter
might be seen to have been displaced or modified in favour of El Salvador.
Otherwise the uti possidetis juris definition of the “sovereign” of Mean-
guera must hold good, even over and despite the present existing and
proven “State effectivités” of El Salvador.

164. This appears to me the correct approach because, in the circum-
stances of the present case, any construction according to which the exist-
ing State effectivités of El Salvador in Meanguera could be used as a means
of interpreting the 1821 uti possidetis juris constitutes an unwarranted
proposition. These effectivités of El Salvador were actually established
and manifested very late indeed with respect to the 1821 critical date. The
Party which first took the initiative of manifesting itself in the island as
“sovereign”, pursuant to the 1821 uti possidetis juris, was, as just men-
tioned above, Honduras and not El Salvador. The State effectivités of
Ei Salvador developed, furthermore, after Meanguera became an island
“in dispute” or, in any case, long after El Salvadot’s first claim — in
1854 — of “sovereignty” over Meanguera. The Parties are in disagreement
as to when the dispute on Meanguera definitely crystallized, but there is no
clue in the case-file to suggest that it arose before 1854.

165. The existence at different times between 1854 and 1986 (the date
of the Special Agreement) of conventional status quo obligations for the
Parties and, at times, even conventional obligations on peaceful settle-
ment proceedings add to the present situation elements of appreciation
that cannot be altogether ignored when establishing the original interpre-
tation of the 1821 uti possidetis juris by the Parties. Concerning certain very
belated State effectivités of El Salvador, the obligation assumed by the
Parties under Article 37 of the 1980 General Peace Treaty has also to be
implemented. Moreover, the rule that might conceivably be applied on the
basis of the effectivités concerned is not the conventional norm of a treaty
between the Parties, as in the later Argentine-Chilean arbitrations, but a
customary norm of international law. In the light of all these circum-
stances, I consider that the State effectivités of El Salvador cannot be taken
as a means of interpreting the 1821 uti possidetis juris. They cannot be
made an expression of the 1821 uti possidetis juris through “interpreta-
tion”. Hence an independent norm of international law is required in
order to reach the conclusion that the said State effectivités do result in a
change of “sovereignty” over Meanguera.

166. “Peacefulness” and “continuity” in the exercise of a State’s

360
708 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

authority are not the only elements involved here. “Good faith” is also
part and parcel of the picture. One may question, as El Salvador does, that
the dispute started in 1854, but it is undoubtedly clear that a dispute on
sovereignty over Meanguera existed by the time of the 1884 Cruz-Letona
negotiations, and the proven State effectivités of El Salvador begin far later
than 1854 and even, for all practical purposes, 1884. Moreover, there is the
difficulty represented by the basic legal status of Meanguera. None of the
Parties claim that Meanguera was in 1821, 1854, 1884, or at any moment
thereafter, terra nullius. In the circumstances of the case, what appears in
fact and law to be the decisive factor is not the characterization of El Sal-
vador’s effectivités in Meanguera as such but the evaluation of Honduras’s
conduct with respect to them and to their gradual development.

167. According to the evidence before the Chamber, the actual conduct
of Honduras subsequent to 1854 up to the middle of the 20th century does
not show that intensity of opposition to El Salvador’s presence in Mean-
guera which would be expected for an island which had been “in dispute”
since 1854. Honduras should, for example, have reacted more strongly on
the occasion of El Salvador’s survey of land on Meanguera island in
1878-1879, or in connection with the capture of General Saenz in Mean-
guera in 1894, or with respect to the 1893 Salvadorian legislation con-
cerning the creation of a school for girls in Meanguera, and, in particular,
on the establishment in 1916 by El Salvador through legislation of the
commune of “Meanguera del Golfo”. Neither do the Cruz-Letona nego-
tiations or the unratified 1884 convention, or certain matters quoted in the
1917 Judgement of the Central American Court of Justice, not to mention
other events, show over a considerable number of years that vigilant con-
duct on the part of Honduras with a view to protecting its utt possidetis

juris rights in Meanguera, in the face of the presence and actions of El Sal-
vador in the island, which could have been expected under international
law.

168. Itfollows from the above, on the basis of the evidence contained in
the case-file as a whole, that the Honduran past conduct, at the relevant
period, together with the development of the State effectivités of El Sal-
vador in Meanguera, modified at a certain moment the legal situation in
Meanguera in favour of El Salvador’s claim on that island. I therefore
broadly concur with the Judgment when appreciating the effects of the
State effectivités of EI Salvador in Meanguera and the conduct of Hondu-
ras related thereto. But it is through the interplay of the two elements that a
new legal situation arises in the relations between the Parties with respect
to Meanguera, which does not correspond to the one resulting from the
application of the 1821 uti possidetis juris mentioned in paragraph 159
above, and not merely because in 1854 El Salvador asserted a claim to the
island and, years later, took effective possession and control of Mean-
guera. In this respect the conclusion of the Chamber as drafted in para-
graph 367 of its reasoning is certainly defective, because Meanguera was

361
709 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

an island avec maitre and that maitre had since 1821 been the Republic of
Honduras. Thus it cannot be said that the past conduct of Honduras, at the
relevant period, made “definitive” the sovereignty of El Salvador over
Meanguera. El Salvador’s sovereignty over that island remained non-
existent right up to the very moment when the acquiescence of Honduras
could be deemed as established under international law and exists only as
from that point in time.

(it) Meanguerita

169. The 1821 uti possidetis juris, on the other hand, must needs prevail
in the case of Meanguerita. In this second island in dispute, there are
neither “State effectivités” of El Salvador nor any evidence of acquiescence
or consent by conduct on the part of Honduras. Thus there is no norm
of international law applicable to Meanguerita capable of conveying
sovereign territorial rights other than the uti possidetis juris of Honduras.

170. El Salvador has not proved any physical or material State effectiv-
ités in Meanguerita or performed any formal act of “sovereignty” with
respect to Meanguerita. Neither is there any evidence of El Salvador hav-
ing assumed any administrative responsibility with respect to or in Mean-
guerita. Thus a determination of the legal situation of Meanguerita from
the standpoint of the “State effectivités” of El Salvador and related past
conduct of Honduras leads nowhere. Some information contained in the
evidence submitted on the “maritime spaces dispute” refers to “navy
patrols” in waters near Meanguerita, but by both Parties and, to state the
obvious, these activities did not take place on Meanguerita but on the sea,
however near the island.

171. No attempt has been made by either of the Parties to prove “State
effectivités” concerning the island of Meanguerita. Those attempts would
in any case have been, to say the least, venturesome, simply because there
have been no post-1821 “State effectivités” on Meanguerita. The dispute
between the Parties as to the “sovereignty” over Meanguerita has, there-
fore, a legal dimension of its own. It is a case of attribution of sovereignty
over an island which is, by definition, an island avec maitre and with
respect to which no post-independence “State effectivités” of one Party
and related consent by conduct of the other Party has taken place. El Sal-
vador has not created any status quo or de facto situation concerning
Meanguerita, as it has in the case of the island of Meanguera. No Salvado-
rian physical or formal acts of apprehension of “sovereignty” over Mean-
guerita have been reported to the Chamber. In these circumstances,
“sovereignty” over Meanguerita must needs continue to be governed
exclusively by the 1821 uti possidetis juris of Honduras.

172. Meanguerita is, certainly, a much smaller island than Meanguera.
But there are many still smaller islands within the Gulf of Fonseca, such as

362
710 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

Los Farallones, which are placed under different “sovereigns”. Mean-
guerita is indeed located next to Meanguera, but this is in casu no reason
to avoid determining “sovereignty” over Meanguerita on its own merits.
The concepts of “distance” and/or “proximity” as such are irrelevant in de-
termining sovereignty over Meanguerita in the circumstances of the case.
Furthermore, a mere glance at any political map of the world suffices to
make one appreciate that “sovereignty” over islands is not subject to such
broad concepts as “distance” or “proximity”. There is here no dispute on
“maritime delimitations” but a “land dispute” concerning islands. This
dispute, on the other hand, is not defined by the Special Agreement by
reference to “archipelagoes”, “groups of islands” or “maritime zones”
within the Gulf of Fonseca.

173. The “island dispute” before the Chamber was a dispute over two
individual islands within the Gulf. It is the legal situation of each of those
islands on its own merits and not the “archipelago” formed by them that
should have been the subject of the Chamber’s determination. The men-
tion, for example, that “occupation” of a “principal island” must also be
deemed to include therein small islands, islets and rocks of the same archi-
pelago, or around the said “principal island”, is quite beside the point in
the light of the factual and legal circumstances of the present case. The
“appendage” thesis relied on by El Salvador, whatever its legal signifi-
cance in certain situations, is of no operative value in the present one, any
more than “distance” or “proximity”, except — and only except — within
an application of the 1821 uti possidetis juris, in that it is a matter of com-
mon sense that, if Spanish authorities placed Meanguera under the juris-
dictions of the Alcaldia Mayor of Tegucigalpa and the Bishopric of
Comayagua (Honduras), the very geographical location of Meanguerita
provides a strong clue as to the civil and ecclesiastical jurisdiction to
which it was assigned by the said authorities, as proved on the other hand
by the evidence indicated in paragraph 154 above.

174. The principles and rules of international law applicable to the
present “island dispute” are not those concerning acquisition of sover-
eignty through “occupation” of terra nullius islands, principal or other-
wise, followed by effective administration. Not at all. They are the uti
possidetis juris and, eventually, the “State effectivités” of one Party and
related conduct of the other Party. Such effectivités and conduct are
simply missing in the case of Meanguerita. The fact that the “appen-
dage” thesis could operate in certain situations pursuant to a given prin-
ciple or norm does not at all allow one to conclude that it must also
operate in determinations made in accordance with other legal principles
or norms.

175. Moreover, the geographical location, physical features and condi-
tions for human habitation afforded by Meanguerita do not warrant a

363
711 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

determination in casu based upon the “appendage” thesis. There is natu-
ral vegetation on Meanguerita. The island is at present uninhabited. There
is, therefore, no human argument to be pondered. On the other hand, the
Chamber knows that the island is not uninhabitable. It has been said that
there is a problem concerning the availability of a source of fresh water on
the island, but this circumstance, if verified, could be remedied in these
present-day times. In any case, “sovereignty” over an island with vegeta-
tion and the possibility of sustaining normal life is not conditional in inter-
national law on the existence or non-existence of fresh water, or of a
particular kind of fresh water, on the island concerned. There are certainly
better conditions for the sustenance of human life to be found in Mean-
guerita than in other islands of the Gulf.

176. The application of the “appendage” thesis to an island like Mean-
guerita would have been open to challenge even in cases attracting the
application of the rules governing acquisition of terra nullius. To attempt
to apply it in a different international law environment, namely in a case
where the island concerned is a territory avec maitre and does not present
any abnormality from the standpoint of its geographical location, its phy-
sical features and/or its conditions for sustaining human life is, so far as I
can see, totally unprecedented. Yet the Judgment does just that, on three
grounds, namely (a) inconclusiveness as to the uti possidetis juris position
of Meanguera in 1821 on the basis of colonial titles and effectivités;
(b) characterization of Meanguerita as a “dependency” of Meanguera in
the sense of the relevant jurisprudence of the Minquiers and Ecrehos case;
and (c)impossibility of considering that the /ega/ position of Meanguerita
could have been other than identical with that of Meanguera (para-
graph 367 of the reasoning of the Judgment). I reject as unfounded these
three propositions. Consequently I have voted against the corresponding
operative subparagraph, which I cannot uphold in the circumstances of
the present case and of the law applicable to it. El Salvador did not assert
any claim to Meanguerita in 1854, neither has it since taken effective pos-
session and control of that island. That being so, it is an impossibility for
Honduras to have acquiesced in the exercise of sovereignty by El Salvador
on the island of Meanguerita.

D. Overall Conclusion

177. In the light of the above, my overall conclusion on the two islands
in dispute between the Parties, namely Meanguera and Meanguerita, is
that the sovereignty over Meanguera belongs at present to the Republic of
El Salvador on the basis of its “State effectivités” in the island and the
related past conduct of Honduras at the relevant period. A modification
of the rights of Honduras derived from its 1821 uti possidetis juris on
Meanguera has, therefore, been effected by the operation of other rules of
international law which are also applicable in the present case by virtue of
Article 5 of the Special Agreement. Such a modification has not taken

364
712 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

place, however, concerning the 1821 uti possidetis juris of Honduras on
Meanguerita. Consequently, today, as in 1821, sovereignty over Mean-
guerita belongs, in my opinion, to the Republic of Honduras.

II]. THE MARITIME DISPUTE

A. The Régime of the Gulf of Fonseca and Its “Historic Waters”.
Entitlement to Maritime Spaces in the Pacific Ocean Seaward
of the Closing-Line of the Gulf of Fonseca

178. I have no observations to make on paragraphs 381 to 420 of the
reasoning of the Judgment. I accept them in toto and have voted in favour
of operative paragraph 432, subparagraphs 1 and 3. The Gulf of Fonseca
is a “historic bay” to which the Republic of Honduras, the Republic of
El Salvador and the Republic of Nicaragua succeeded in 1821 on the
occasion of their separation from Spain and their constitution as inde-
pendent sovereign nations. The waters of the Gulf are “historic waters”,
their “historic” status being in existence when the “successorial event”
took place!. This means that the sovereign rights of each and every one of
the three Republics in the waters of the Gulf cannot be subject to question
by any foreign Power. But at the moment when the succession occurred
the predecessor State had not — administratively speaking — divided the
waters of the historic bay of Fonseca between the territorial jurisdictions
of the colonial provinces, or units thereof, which in 1821 formed respec-
tively one or another of the three States of the Gulf. It follows therefore
that the waters of the Gulf which had not been divided by Honduras,
El Salvador and Nicaragua subsequently to 1821 remain held in sover-
eignty by the three Republics jointly, pending their delimitation.

' As stated in the 1917 Judgement of the Central American Court of Justice:

“The historic origin of the right of exclusive ownership that has been exercised
over the waters of the Gulf during the course of nearly four hundred years is incon-
trovertible, first, under the Spanish dominion — from 1522, when it was discovered
and incorporated into the royal patrimony of the Crown of Castile, down to the
year 1821...” (American Journal of International Law, 1917, Vol. 11, p. 700.)

This statement reflects correctly the legal situation of the waters of the Gulf of Fonseca
in 1821. The waters of the Gulf were then under the exclusive sovereignty or jurisdiction
of Spain. As described in the present Judgment, the Gulf was discovered by the Spanish
navigator Andrés Niño in 1522, who named the Gulf after Juan Rodriguez de Fonseca,
Bishop of Burgos (appointed President of the Consejo de Indias by the King in 1524), the
patron of his expedition, which had been organized by Captain Gil Gonzälez Davila. By
naming the Gulf as he did, Andrés Niño complied with the provisions in the Spanish
Laws for the Indies which ordered the naming of newly discovered places (see, for

(continued on next page)

365
713 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

179. The “joint sovereignty” status of the undivided “historic waters”
of the Gulf of Fonseca has, therefore, a “successorial origin” as stated in
the Judgment. It is a “joint sovereignty”, pending delimitation, which
results from the operation of the principles and rules of international law
governing succession to territory, the “historic waters” of the Gulf of Fon-
seca entailing, like any other historic waters, “territorial rights” belonging
to the three States of the Gulf. These three States, on the other hand, have
themselves accepted freely the condition of “successor States”. The pres-
ent Judgment limits itself to declaring the legal situation of the waters of
the Gulf of Fonseca resulting from the above and subsequent related
developments, i.e., to declaring the existing “particular régime” of the

(continued from previous page)

example, Law 8, Book IV, Title 1 of the Recopilacién). The naming of newly discovered
places was also at that period viewed by the law of nations as a symbolic act of posses-
sion. Naming was but one of the accepted forms of symbolic acts of possession. The
performance of such acts was restricted by no means to mainland areas or places. They
were also accepted and performed with respect to rivers, islands and maritime spaces.
For example, as is well known, when in 1513 Nufiez de Balboa crossed the isthmus of
Panama and reached for the first time, coming from the west, the Pacific Ocean, he took
possession of the sea, that he named Mar del Sur, on behalf of the Crown of Castile, by
performing symbolic acts of possession. Andrés Niño discovered the Gulf of Fonseca
only a few years later (1522), coming, precisely, from Panama by navigating through the
said Mar del Sur along the coasts of Central America in a general north-westerly direc-
tion. The Spanish Laws for the Indies left at the discretion of the discoverer the choice of
the particular form of the act of symbolic possession to be performed. They were sup-
posed to perform “los actos que convinieran, los quales traigan en publica forma, y manera,
que hagan fee” (Law 11, Book IV, Title II of the Recopilacion). The acts of symbolic
possession described were effected in application of the overall international title then
bestowed upon the Crown of Castile as expressed in the Law enacted by the Emperor
Charles I on 14 September 1519 (namely three years before the discovery of the Gulf of
Fonseca) entitled “De el Dominio y Jurisdiccion Real de Indias”, and whose opening
words read as follows:

“Por donacién de la Santa Sede Apéstolica, y otros justos y legitimos titulos, somos
Senor de las Indias Occidentales, Islas y Tierra Firme del Mar Oceano, descubiertas y
por descubrir, y estan incorporadas en Nuestra Real Corona de Castilla...” (Law 1,
Book III, Title I of the Recopilacion.)

In the case of the Gulf of Fonseca, there is no record of any challenge by other nations
before 1821 of the “dominio y jurisdiccién” of the Crown of Castile over the Gulf. The
Spanish authorities in Central America regularly submitted to the King and the Consejo
de Indias reports on the situation in the areas of their respective territorial jurisdiction.
This was also done with respect to the Gulf of Fonseca. The exclusive jurisdiction of the
Spanish Crown over the Gulf of Fonseca is likewise recorded clearly in Spanish colonial
general legislation as, for example, in the Cédulas Reales of 1563 and 1564 referred to in
connection with the “island dispute”. This exclusive jurisdiction is confirmed by the
cartography of the times — for example, by a map of 1601 entitled “Descripcion de la
Audiencia de Guatemala” of the Cronista y Cartégrafo Oficial for the Indies,
Antonio de Herrera y Tordesillas, submitted to the Arbitral Tribunal in the Honduras
Borders (Guatemala/ Honduras) case in 1929-1933. Herrera y Tordesillas is the author of
the work entitled Historia General de los Hechos Castellanos en las Islas y Tierra Firme del
Mar Oceano published in Madrid in 1601.

366
714 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

Gulf of Fonseca as a “historic bay” in terms of contemporary interna-
tional law but without adding elements of any kind to that “particular
régime” as it exists at present!.

180. The individual elements composing at present the said “particular
régime” of Fonseca as a “historic bay” certainly vary in nature. Some
result from the succession exclusively, others from subsequent agreement
or concurrent conduct (implied consent) of the three nations of the Gulf as
independent States. The Judgment is declaring all of them as they stand at
this moment, account having been taken of evidence and argument sub-
mitted by the Parties and the intervening State. The decision of the Judg-
ment is not, therefore, a piece of judicial legislation and should not be read
that way at all. The Judgment declares “the legal situation of the waters of
the Gulf of Fonseca” established at present with its successorial and con-
sensual elements without modifying them in any respect. Due account has
been taken by the Chamber of the 1917 Judgement of the Central Ameri-
can Court of Justice in the process of ascertaining the present legal situa-
tion of the waters of the Gulf, but the present Judgment is not, and should
not be taken as, a judgment on the interpretation and/or application of the
said 1917 Judgement. Conversely, the 1917 Judgement is not an element
for the interpretation or application of the present Judgment, which
stands on its own feet.

181. By declaring the “particular régime” of the historic bay of Fon-
seca in terms of the international law in force, and not of the international
law of 1917 or before, the Judgment clarifies a certain number of legal
issues that, because they were described in the 1917 Judgement by refer-
ence to the old law, have been at the bottom of misunderstandings, per-
plexities and quite a lot of confusion. The Judgment does that with
respect, for example, to the “internal” character of the waters within the
Gulf, the meaning of the “one marine league” belt of exclusive jurisdic-
tion, the “baseline” character of the closing-line of the Gulf, and the deter-
mination of those States which participate as equal partners in the “joint
sovereignty” over the undivided waters of the Gulf. Passages in the
1917 Judgement concerning directly or indirectly those or other legal
issues are not, therefore, supposed to interfere with the application

' The concept of “historic waters” and the concept of “historic bay” are not synony-
mous inasmuch as “historic waters” may exist without the waters concerned belonging
to a “historic bay”. However, it is not in my opinion correct to hold, conversely, that
waters can belong to a “historic bay” without being “historic waters”. The waters of a
“historic bay” are “historic waters”, as in the case of the Gulf of Fonseca. This is corrob-
orated by the title given by the First United Nations Conference on the Law of the Sea
and by the General Assembly to the topic (“Historic waters, including historic bays”)
referred by the latter to the International Law Commission for codification.

367
715 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

and/or interpretation of the conclusions and decisions of the present
Judgment.

182. The “maritime belt” of exclusive jurisdiction or sovereignty of
“one marine league” is considered by the Judgment as forming part of the
“particular régime” of Fonseca as a “historic bay”, but the present Judg-
ment is not a judgment dealing with — or effecting — delimitations of
“maritime belts” as at present established. The “maritime belt” of exclu-
sive jurisdiction or sovereignty is one of those elements of the “particular
régime” of Fonseca which possess a “consensual” origin. It does not pro-
ceed from the objective law on succession. The scope of the States’ present
consent to the “maritime belt” has not been pleaded in the case. Any prob-
lem which might arise concerning entitlements to and delimitations of
“maritime belts”, their location, etc., is a matter to be solved by agreement
among the riparian States. The “one marine league” of maritime belt
agreed upon by the concurrent conduct of the three States would, in the
light of evidence and argument submitted, appear established as the
accepted breadth in respect of their mainland coasts on the Gulf, but
whether they have agreed to apply it unconditionally, generally and
uniformly to their non-mainland coasts within the Gulf is a matter which
has not been pleaded before the Chamber. Still less has any submission
been filed thereon. Yet within the Gulf there are not only “islands” in the
proper sense but also “islets”, “rocks”, etc., and two of the “islands”
(Meanguera and Meanguerita) have been in dispute in the present case.
Moreover, the “historic” as well as the “internal” general character of the
waters in the Gulf, as recognized in the Judgment, precludes the possibil-
ity of settling that kind of matter by invoking the mere operation of the
general law of the sea. Thus, here too, agreement among the States of the
Gulf offers the obvious solution.

183. The rights of Honduras as a State participating, on a basis of per-
fect equality with the other two States of the Gulf, in the “particular
régime” of the Gulf of Fonseca are fully recognized by the present Judg-
ment and this is, for me, a ground of particular satisfaction in the light of
some argument at the current proceedings aimed at occluding Honduras
at the back of the Gulf. Consequently, Honduras holds sovereignty jointly
with El Salvador and Nicaragua over all the waters of the Gulf subject to
“joint sovereignty”, wherever they may be located, including the central
portion — as defined by the Judgment — of the Gulfs closing-line, these
waters of the Gulf held by the three States in “joint sovereignty” being of
course susceptible of division through delimitation. A second reason for
satisfaction is that the status of Honduras as a Pacific Ocean coastal State
is also fully confirmed by the Judgment, which recognizes Honduras’s
entitlement to a territorial sea, a continental shelf and an exclusive eco-
nomic zone seawards of the said central portion of the closing-line of the
Gulf in the open waters of the Pacific Ocean, as well as corresponding

368
716 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

entitlements of El Salvador and Nicaragua, delimitation having to be
effected in those maritime spaces by agreement on the basis of internatio-
nal law.

B. The Question of the Competence of the Chamber to Effect Maritime
“Delimitations”. The Plea of Non-Competence Submitted by El Salvador.
“Mootness” of the Issue

184. Having found, as indicated above, that the waters of the Gulf
of Fonseca are held in sovereignty by the Republic of El Salvador, the
Republic of Honduras and the Republic of Nicaragua jointly (subject
to defined exceptions) and that entitlements to territorial sea, continental
shelf and exclusive economic zone in the Pacific Ocean seawards of the
central portion of the closing-line of the Gulf of Fonseca appertains to the
said three Republics, the Chamber cannot, in my opinion, proceed to any
“delimitation” of the maritime spaces concerned, within or outside the
Gulf, for the simple reason that this would amount to delimiting maritime
spaces in which the Judgment has recognized the existence of rights and
entitlements of the Republic of Nicaragua. Although granted by the
Chamber a limited intervention in the case, the Republic of Nicaragua has
not, by virtue of this authorization, become a “party” to the case because,
inter alia, the Parties to the case did not give their consent for the Republic
of Nicaragua to participate in the proceedings as a “party”. Furthermore,
following the Chamber’s granting it a non-party intervention under Arti-
cle 62 of the Statute of the Court, the Republic of Nicaragua declared that,
in the light of the conditions attached to its participation in the proceed-
ings as an intervening State, the Judgment would not have for it the
res judicata force provided for in the case of parties by Article 59 of the
Statute. Given this situation, the question of the competence of the Cham-
ber to effect delimitations in the maritime spaces concerned in the present
case — an issue which has divided the Parties so much at the current pro-
ceedings — has become a “moot” issue. It is so because, independently of
the competence vested in the Chamber by the Parties under their Special
. Agreement, the Chamber is not now entitled to delimit maritime spaces in
which rights and entitlements of the Republic of Nicaragua have been
recognized by the Judgment.

185. This supervening “mootness” is consequent upon decisions
reached by the Chamber itself. Procedurally, however, the consequences
are identical to those in cases of “mootness” resulting from circumstances
external to the proceedings. A perusal of operative clauses of judgments
and orders of the Court reveals that when submissions or claims made by
the parties or a party become “moot” the fact that the cause of such
“mootness” is internal or external to the proceedings is irrelevant. In both
hypotheses, the Court has held consistently that it is no longer called upon
to give a judicial decision on the submission or claim concerned, the

369
717 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

rationale behind this being that the said submission or claim is as from
that moment without object and, therefore, pointless. Pronouncements of
the Court in that sense may be found, for example, in the following cases:
Monetary Gold Removed from Rome in 1943 (ICJ. Reports 1954,
pp. 32-34); Interhandel (1.C.J. Reports 1959, p. 26); Northern Cameroons
(CJ. Reports 1963, pp. 36-38); Fisheries Jurisdiction (United Kingdom v.
Iceland), Merits (1.C.J. Reports 1974, pp. 19-20); Nuclear Tests (Australia v.
France) and (New Zealand v. France) (I.C.J. Reports 1974, pp. 270-272 and
pp. 476-477); Application for Revision and Interpretation of the Judgment of
24 February 1982 in the Case concerning the Continental Shelf (Tunisia/
Libyan Arab Jamahiriya) (Tunisia v. Libyan Arab Jamahiriya) (1 CJ.
Reports 1985, pp. 221 and 230).

186. This is the course of action that, in my opinion, should also have
been followed by the Chamber in the present instance in responding to the
plea of El Salvador that the Special Agreement had not vested the Cham-
ber with jurisdiction to effect “delimitations” in the maritime spaces
either inside or outside the Gulf of Fonseca. For reasons of its own, how-
ever, the Judgment, following a different path, has made a judicial deter-
mination on the issue in subparagraph 2 of its operative paragraph 432.
This determination leaves me no option but to explain below my disagree-
ment with the merits of a finding which, in any case, concerns, as indi-
cated above, an issue which, as the result of the Chamber’s determination
of other points of law, has become “moot”.

187. The non-competence plea of El Salvador referred to in the preced-
ing paragraph being in contradiction with the submissions of Honduras,
an interpretative dispute arose between the Parties concerning the mean-
ing of the expression “determinar la situaciôn juridica . . . de los espacios
maritimos” contained in Article 2, paragraph 2, of the Special Agreement.
The dispute revolved very much on the verb “determinar’ (“to determine”)
and on the words “Ja situaciôn juridica” (“the legal situation”). Did the use
of this verb and these words bar the Chamber from jurisdiction to delimit
the “maritime spaces” concerned? The Chamber was, of course, fully
empowered to decide the issue pursuant to Article 36, paragraph 6, of
the Statute of the Court, and neither of the Parties challenged its powers to
do so.

188. The law on the basis of which the above interpretative dispute falls
to be decided comprises the rules governing the interpretation of treaties
which have been codified by the 1969 Vienna Convention on the Law of
Treaties (Arts. 31 and 32). It is generally recognized that these Articles of
the Vienna Convention reflect the customary law in the matter. The Judg-
ment of the Court of 12 November 1991 on the Arbitral Award of 31 July
1989 (Guinea-Bissau v. Senegal) contains a statement inspired by that
proposition (1.C.J. Reports 1991, p. 69, para. 48). It may also be added that
the corresponding draft articles were prepared by the International Law
Commission as codification of existing law in the light of the relevant
jurisprudence of the present Court and of the Permanent Court, and they
were unanimously adopted at the plenary by the United Nations Confer-

370
718 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

ence on the Law of Treaties, following rejection at the committee level, by
quite large majorities, of some amendments initially submitted. I concur,
therefore, with the reference made in the Judgment to the “general rule on
interpretation” (Art. 31) and to the rule on “supplementary means of inter-
pretation” (Art. 32) of the Vienna Convention. At this point, however,
unfortunately, I part company with the Judgment as to the matter under
consideration, for reasons of principle as well as on account of the appli-
cation made in casu of treaty interpretation rules. I can share in this respect
neither the reasoning nor the decision of the Judgment which I, of course,
respect.

189. The reasoning of the Judgment begins by recalling that no refer-
ence is made in Article 2, paragraph 2, of the Special Agreement to any
“delimitation” by the Chamber of the maritime spaces referred to therein
and that for the Chamber to have the authority to delimit maritime bound-
aries, whether inside or outside the Gulf of Fonseca, it must have been
given a mandate to do so either in express words or “according to the true
interpretation of the Special Agreement” (paragraph 373 of the reasoning
of the Judgment). This is, of course, absolutely correct. But the problems
lie elsewhere, namely in how to reach a “true interpretation” of the Special
Agreement under present rules on treaty interpretation. In this respect, I
consider that the first proposition to be borne in mind is that the said rules
of treaty interpretation disregard any intentions of the parties to the treaty
as a subjective element distinct from the text of the treaty. Subjective
intentions alien to the text of the treaty, particularly a posteriori subjective
intentions, should play no role in the interpretation. This does not at all
mean, however, that existing interpretation rules endorse /iteralism as the
object and purpose of treaty interpretation. What constitutes the object
and purpose of the intrepretation process today is the elucidation of the
intentions of the parties as expressed in the text of the treaty, presumed to be
the authentic expression of the intention of the parties. In this objective
environment, the object and purpose of the interpretation is not the
“words” but the “intentions” of the parties as reflected in the terms used in
the text of the treaty. It is in this sense, and in this sense only, that the
prevailing rules of treaty interpretation are based upon the textual
approach. The whole exercise is concerned, therefore, with ascertaining
the intentions of El Salvador and of Honduras as reflected in the text of
the Special Agreement through an application of rules of treaty interpreta-
tion now prevailing and not with ascertaining the meaning of individual
words or expressions used in the Special Agreement.

190. To determine objectively the intentions of the Parties as reflected
in the Special Agreement, one must certainly start as provided for in the
Vienna Convention, namely from the “ordinary meaning” of the terms
used in the provision of the Special Agreement which is the subject of the
interpretation, that is, paragraph 2 of Article 2 in the instant case. But not
in isolation. For treaty interpretation rules there is no “ordinary meaning”
in the absolute or in the abstract. That is why Article 31 of the Vienna Con-

371
719 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

vention refers to “good faith” and to the ordinary meaning “to be given” to
the terms of the treaty “in their context and in the light of its object and
purpose”. It is, therefore, a fully qualified “ordinary meaning”. In addi-
tion to the said “good faith”, “context” and “object and purpose”, account
may be taken, together with the “context”, of the other interpretative
elements mentioned in Article 31, including “subsequent practice” of
the parties to the treaty and the “rules of international law” applicable
between them. Furthermore, recourse to “supplementary means of inter-
pretation” (preparatory work; circumstances of conclusion) is allowed for
the purposes defined in Article 32. The elucidation of the “ordinary mean-
ing” of terms used in the treaty to be interpreted requires, therefore, that
due account be taken of those various interpretative principles and
elements, and not only of words or expressions used in the interpreted
provision taken in isolation.

191. If I say that, it is not because the “ordinary meaning” of the verb
“determinar” or of the words “legal situation” creates any problem in
Spanish. But I intend to remain faithful to the rules governing treaty inter-
pretation as codified in the Vienna Convention, whose essential charac-
teristic is that all its interpretative principles and elements form “an
integrated whole”, including the “ordinary meaning” element. As Sir
Humphrey Waldock, Expert Consultant at the Conference and former
Special Rapporteur of the International Law Commission, stated at the
United Nations Conference on the Law of Treaties just before voting:

“As far as Article 27 [31] is concerned, the intention has been to
place on the same footing all the elements of interpretation therein
mentioned.” (United Nations Publication, Sales Number: E.68.V.7,
p. 184, para. 72; emphasis added.)

In such a succinct manner, Sir Humphey Waldock summarized the illumi-
nating explanation contained in this respect in the commentary of the
International Law Commission on the draft articles which became Ar-
ticles 31 and 32 of the Vienna Convention (United Nations Publication,
Sales Number: E.70.V.5, p. 39, para. 8). The application of the rule of
interpretation mentioned in Article 31 of the Vienna Convention is a
single combined operation. As the International Law Commission said:

“All the various elements, as they were present in any given case,
would be thrown into the crucible, and their interaction would give the
legally relevant interpretation.” (Ibid.; emphasis added.)

One is indeed very far away, not only from “literalism” but also from the
“ordinary meaning” of terms in the abstract or in isolation. As to the rela-

372
720 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

tionship between the “general rule of interpretation” (Art. 31) and the
“supplementary means of interpretation” (Art. 32), it is also clear that the
fact that they are presented as two different Articles does not at all mean
that there are two interpretative processes. The interpretative process is a
single one and, the interpreter is free at any moment to turn his attention to
the supplementary means of interpretation concerned without waiting for
completion of the application of the general rule of Article 31.

192. But let us begin with the question of the “ordinary meaning”,
because the Judgment finds it difficult to see how one can equate “deter-
mination of a legal situation” with “delimitation of the maritime spaces”
concerned, the context suggesting, according to the reasoning of the Judg-
ment, a negative response. In the words of the Judgment, the question
must be “why”, if delimitation of the sea was intended, did the Special
Agreement use the wording “to delimit the boundary line” regarding the
land frontier, while confining the task of the Chamber as it relates to the
islands and maritime spaces to “determinling their] legal situation” ? The
Parties were very much divided as to the “ordinary meaning” of the verb
determinar (“to determine”). In El Salvador’s view determinar would
exclude delimitar, while in that of Honduras delimitar was not excluded by
the verb determinar, used in Article 2, paragraph 2, of the Special Agree-
ment. This first aspect of the interpretative dispute has been decided by
the Judgment in favour of the Honduran contention. As stated in para-
graph 373 of the reasoning, the word determinar (“to determine”) can be
used to convey the idea of “setting limits”. I fully agree with this initial
finding of the Judgment. In Spanish, the original language of the Special
Agreement, determinar does not in any way exclude delimitar. One may
determinar by several means and one of these means may be delimitar. In
Spanish dictionaries “fijar los términos o los limites de una cosa” is but one
of the ordinary meanings of determinar. Delimitar is, therefore, one of the
ordinary meanings of determinar. It follows that the verb determinar used
in the Spanish text of Article 2, paragraph 2, of the Special Agreement
does not exclude as such delimitar, or to effect a delimitation, from the
standpoint of the “ordinary meaning” element of the general rule govern-
ing treaty interpretation. But, immediately after reaching this correct con-
clusion on the sense of determinar, the reasoning of the Judgment negates
its effects for the interpretation owing to the fact that in Article 2, para-
graph 2, of the Special Agreement “the object of the verb ‘determine’ is not
the maritime spaces themselves, but the legal situation of these spaces” —
and the Judgment concludes, on the basis of this grammatical construc-
tion, that “no indication of acommon intention to obtain a delimitation by
the Chamber can therefore be derived from this text as it stands”. I am
unable to follow the majority of the Chamber in this respect. To accept
such a reasoning one must be ready to admit that “determination”
through “delimitation” can never be a “determination” of a “legal situa-
tion”. I cannot see how, once it is admitted that determinar may convey the
idea of setting limits, a “delimitation” of spaces would not be a “determi-

373
721 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

nation of the legal situation” of the spaces concerned. In Spanish one may
determinar through delimitar or otherwise all kinds of things, including
spaces and lines, and for the most various purposes, including findings on
legal situations. For example, the Spanish text of Article 3 of the Montego
Bay Convention on the Law of the Sea uses the expression “determinadas
de conformidad con esta Convencion” with reference to the “baselines”
from which the breadth of the territorial sea is measured. Now, if a State
pursuant to such an Article of the Montego Bay Convention establishes
such a “baseline”, could it be said that by doing so the State concerned is
not determining the “legal situation” of the maritime spaces on one or the
other side of the “baseline” ? Certainly, the tracing of the “baseline” deter-
mines the legal situation of the maritime spaces concerned. Thus delimita-
tion through a line or lines of a space, maritime or otherwise, is not an
operation which ought to be excluded from the ordinary meaning of the
expression “to determine the legal situation” used in Article 2, para-
graph 2, of the Special Agreement. The reasoning of the Judgment would
appear to assume that to effect delimitation of a spaceis an operation which
cannot be equated from the standpoint of the “ordinary meaning” ele-
ment of interpretation with a determination of the legal situation of the
space concerned and, ultimately, that to determine a delimitation can never
be deemed to be to determine a legal situation. | reject this assumption on
the basis of the ordinary meaning of the terms used in Article 2, para-
graph 2, of the Special Agreement, interpreted in their true context and in
the light of the object and purpose of the Special Agreement. A delimita-
tion of a given space is always a clear-cut determination of the legal situa-
tion of the areas situated on both sides of the delimitation line. The
Judgment would have the ordinary meaning of “to determine the legal
situation of the maritime spaces” include “régime” and “entitlement” but
exclude “delimitation”. For my part, I do not see how this can be true from
the standpoint of the “ordinary meaning” element, ascertained through
an application of the rules governing treaty interpretation, even if the
expression is grammatically construed as in the Judgment.

193. To delimit the maritime spaces concerned being one of the “ordi-
nary meanings” of “to determine the legal situation of the maritime
spaces”, the proposition that in Article 2, paragraph 2, of the Special
Agreement that expression excludes a delimitation can only be true if it
happens to have been used in that provision with a “special meaning”. But
to establish that this was the intention of the Parties expressed in the text
of the Special Agreement the onus would be on El Salvador’s side and not,
as stated in the Judgment, on Honduras’s side (Art. 31, para. 4, of the
Vienna Convention). However, El Salvador has not pleaded its case on the
basis of any “special meaning” of determinar or of any other word used in
Article 2, paragraph 2, of the Special Agreement. In fact, counsel for
El Salvador “expressly” invited the Chamber to take the “words” in
Article 2 of the Special Agreement, all the “words”, in their “ordinary

374
722 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

meaning”, as the Judgment also does in its own way. Important as the
dichotomy between “ordinary meaning” and “special meaning” is for
interpretation, the question itself appears to me in the present case to be of
rather an ancillary character in the reasoning of the Judgment. The basis
of the conviction reflected in the Judgment’s reasoning lies elsewhere.

194. Itis to be found, not in the meaning of the terms used in the “text”
of Article 2, paragraph 2, of the Special Agreement as such but in their
context. The Chamber has proceeded, in fact, to an interpretation by con-
text. But it is an interpretation by context in which “context” is confined to
its minimum minimorum expression, represented only by Article 2 of the
Special Agreement. It is Article 2 as “context” which provides the ration-
ale behind the reasoning of the Judgment. It is the contrast in Article 2 of
the Special Agreement between the expression “to delimit the boundary
line” in paragraph 1 and the expression “to determine the legal situation”
in paragraph 2 which appears to be the main controlling factor of the
interpretation given by the Judgment. However, there is no legal justifica-
tion, under the prevailing treaty interpretation rules, for narrowing “con-
text” down to a single article or a single line in an article of the Special
Agreement in any case, and particularly when the tasks to be performed
by the Chamber under the first and second paragraphs of Article 2 are not
identical tasks; those under paragraph 2 being wider in nature and scope
than the delimitation task of paragraph 1. I therefore find the relevant
passages in the reasoning of the Judgment quite unpersuasive. The use of
different expressions in each of the paragraphs of Article 2 is quite neces-
sary and fully justified bearing in mind the subject of the litigation as a
whole. The various tasks requested of the Chamber under Article 2, para-
graph 2, cannot be covered by the “ordinary meaning” of the expression
“to delimit the boundary line”. This expression refers to a single task,
while the expression “to determine the legal situation” embraces or may
embrace several tasks of various kinds, including effecting a delimitation
of the maritime spaces concerned.

195. If I concurred in the interpretative method followed by the Judg-
ment, I would stop my observations here but, as indicated above, I intend
to remain faithful to the rules of treaty interpretation codified with the
unanimous support of States. I do not consider that under such rules a
“true” interpretation is provided by applying each of the recognized inter-
pretative principles and elements independently of each other or in a
selective way. The “integrated whole” criterion referred to above is para-
mount and should prevail in the interpretation. To use Article 2 of the
Special Agreement as “context” for ascertaining the meaning of the verb
“to determine” or the expression “to determine the legal situation of the
maritime spaces” in its paragraph 2 is, of course, admissible providing that
one does not forget the remaining parts of “context” and other principles
and elements incorporated in the general rule of treaty interpretation.
“Context” comprises, inter alia, the whole text of the treaty, including its
preamble, as well as any agreement relating to the treaty which was made

375
723 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

between all the parties in connection with the conclusion of the treaty (Art. 31,
para. 2, of the Vienna Convention) without necessarily considering these
agreements to be an integral part of the treaty subject to interpretation. As
was pointed out by the International Law Commission, for the purpose of
interpreting a treaty, the documents recording the said agreements should
not be treated as mere evidence to which recourse may be had for resolv-
ing an ambiguity or obscurity, but as part and parcel of the context for the
purpose of arriving to the ordinary meaning of the terms of the treaty
(United Nations Publication, Sales Number: E.70.V.5, p. 41, para. 13).
Then come other elements of interpretation “to be taken into account,
together with the context” and, among them, “subsequent practice in the
application of the treaty which establishes the agreement of the parties
regarding its interpretation” and “any relevant rules of international law
applicable in the relations between the parties” (Art. 31, para. 3, of the
Vienna Convention).

196. “Context” is, therefore, in the first place the whole of the text of the
treaty to be interpreted, preamble included. Now the text of the 1986 Spe-
cial Agreement makes an express reference to Articles 16, 19, 31 and 34 of
the 1980 General Treaty of Peace concluded between the Parties, as well
as a renvoito the Peace Treaty as a whole in connection with the law to be
applied by the Chamber to the case “when delivering its judgment”. This
relationship between the Special Agreement and the Peace Treaty results,
therefore, from the very text of the Special Agreement. One does not need
to look outside the Special Agreement to find the Peace Treaty. The
Preamble and Articles 1, 2 and 5 of the Special Agreement are the pro-
visions which establish that legal nexus for an interpretation. The
1980 Peace Treaty is, therefore, “context” for the purpose of interpreting
the Special Agreement by virtue of the very text of the Special Agreement
itself. One does not need to go further — for example, to the agreements
referred to in paragraph 2 (a) of Article 31 of the Vienna Convention — to
reach such a conclusion. On the basis of the Special Agreement and the
general rules of treaty interpretation I take it, therefore, that the
Peace Treaty is “context” for the purpose of an interpretation of the said
Special Agreement.

197. The Peace Treaty, as part and parcel of the “context”, is moreover
an element of the greatest relevance to defining the object and purpose of
the Special Agreement, namely to defining a further interpretative element
requisite for the ascertainment of the ordinary meaning of the terms used
in the Special Agreement, because the meaning of such terms has also to
be established “in the light of” that “object and purpose”. Now the Pre-
amble of the Special Agreement provides that the latter was concluded con-
sidering that within the period of time envisaged by Articles 19 and 31 of
the Peace Treaty no direct agreement had been reached regarding the dif-
Jerences (in the plural) relating to the existing boundaries in respect to the

376
724 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

remaining land areas in dispute and relating to the juridical status of the
islands and maritime spaces. It follows that the 1986 Special Agreement
between the Republic of El Salvador and the Republic of Honduras is not
a special agreement which stands alone like those mentioned in para-
graph 380 of the reasoning of the Judgment. The 1986 Special Agreement
is in fact and in law an instrument in execution of a previous binding juris-
dictional conventional undertaking in force, embodied in Article 31 of the
Peace Treaty, which reads as follows:

“If, upon the expiring of the period of five years laid down in Arti-
cle 19 of this Treaty [the Peace Treaty], total agreement has not been
reached on frontier disputes concerning the areas subject to con-
troversy [the land boundary areas in dispute] or concerning the legal
situation in the islands or maritime areas, or if the agreements pro-
vided for in Articles 27 and 28 of this Treaty have not been achieved,
the Parties agree that, within the following six months, they shall pro-
ceed to negotiate and sign a special agreement to submit jointly any
existing controversy or controversies to the decision of the International
Court of Justice.” (Emphasis added.)

Articles 32 and 33 of the Peace Treaty could not be more precise as to the
disputes that the Parties undertook to submit to the Court or a chamber of
the Court either by notifying a special agreement or, after the expiration of
a given deadline, through a unilateral application. These Articles of the
Peace Treaty read as follows:

“Article 32

The Special Agreement referred to in the preceding Article shall
include:

(a) the submission of the Parties to the jurisdiction of the Interna-
tional Court of Justice so that it may settle the controversy or con-
troversies referred to in the preceding Article;

(b) the time-limits for the presentation of documents and the number
of such documents;

(c) the determination of any other question of a procedural nature
that may be pertinent.

Both Governments shall agree upon the date for the joint notifica-
tion of the Special Agreement to the International Court of Justice
but, in the absence of such an agreement, any one of them may pro-
ceed with the notification, after having previously informed the other
Party by the diplomatic channel.

Article 33

If, within the period of six months laid down in Article 31, the Par-
ties have not been able to reach agreement on the terms of the Special
Agreement, any one of them may submit, in the form of a unilateral

377
725 DISPUTE (EL SALVADOR/ HONDURAS) (SEP. OP. TORRES BERNARDEZ)

application, the existing controversy or controversies to the decision
of the International Court of Justice, after having previously
informed the other Party by the diplomatic channel.”

198. The 1986 Special Agreement is supposed, therefore, according to
the Peace Treaty, to be a special agreement submitting to the Court or to
one chamber of the Court “any existing controversy or controversies” con-
cerning the boundary in the disputed land sectors and the legal situation in
the islands and maritime spaces at the time of the expiry of the period of five
years laid down in Article 19 of the Peace Treaty. What were, at that date,
and indeed during the present proceedings, the “existing controversies”
between the Parties concerning the determination of the legal situation in
the maritime spaces? The reply to this question is provided by the evi-
dence in the case-file. It appears from that evidence that the Republic of
El Salvador and the Republic of Honduras understood the expression “to
determine the legal situation of the islands and maritime areas” of Ar-
ticle 18 of the Peace Treaty (an expression similar to the one in Article 2,
paragraph 2, of the Special Agreement) when defining the “functions” of
the Joint Frontier Commission, established on 1 May 1980, as including
“delimitation” of the maritime spaces concerned. Delimitation proposals
were in fact submitted to the consideration of the Joint Frontier Commis-
sion and discussed, as well as directly at the highest level of representa-
tion. There cannot be any reasonable doubt thereon in the light of the said
evidence, the so-described “conciliatory” proposal of President Duarte
being particularly revealing in this respect.

199. Neither is there room to question, as counsel for El Salvador did at
the hearings, that there exists any dispute between the Parties as to the
delimitation of waters of the Gulf of Fonseca, on the basis of the argument
that such waters were in condominiumas defined in the 1917 Judgement of
the Central American Court of Justice in the controversy between El Sal-
vador and Nicaragua concerning the Bryan-Chamorro Treaty. How could
it be so, so far as the present case between El Salvador and Honduras is
concerned, in the light of the pleadings and submissions of the Parties and
their previous application and interpretation of their 1980 Peace Treaty?
The very object of the dispute before the Chamber as to the legal situation
of the maritime spaces within the Gulf of Fonseca revolves on the ques-
tion of condominium without delimitation (El Salvador’s thesis) or commu-
nity of interests with delimitation (Honduras’s thesis)! This is precisely the
subject of the controversy on the Gulf of Fonseca before the Chamber.
The Judgment has now settled the matter by declaring the existence of
“joint sovereignty” of the three States of the Gulf over its undivided waters
but without excluding thereby the possibility of delimitation of the waters of
the Gulf. There is not, therefore, any inherent legal incompatibility, for the
dispute between the Parties when concluding the Special Agreement com-
prised, as to the Gulf, both a dispute on the condominium issue and a
dispute on the delimitation issue. This is borne out by events. All along,

378
726 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

the history of the relations between the Parties, involved “delimitation” of
the maritime spaces in dispute; from the conclusion of the unratified
1884 Cruz-Letona convention, which embodied a delimitation within the
Gulf of Fonseca, down to the present proceedings, not forgetting, as
already said, the Joint Frontier Commission (May 1980- December 1985).

200. That the dispute between the Parties concerning the legal situation
of the maritime spaces within the Gulf of Fonseca, as also in the maritime
spaces in the Pacific Ocean seaward of the closing-line of the Gulf,
included a “delimitation” aspect cannot reasonably be questioned, and a
true interpretation of Article 2, paragraph 2, of the Special Agreement
proves that that dispute and no other was the dispute referred by the Par-
ties to the Chamber for adjudication. The contrary proposition would
amount to admitting that when negotiating and concluding the Special
Agreement the Parties reformulated the subject of the dispute existing
between them since the beginning of the present century in the case of the
Gulf of Fonseca, and as from about 1974 in the case of the maritime spaces
outside the Guif. There is not the slightest proof of any such reformulation
in the evidence submitted by the Parties to the Chamber, neither does it
emerge from any interpretation of the Special Agreement performed in
accordance with the prevailing rules of treaty interpretation.

201. In fact, the practice of the Parties subsequent to the 1986 Special
Agreement confirmed that the scope of their dispute on the legal situation
of the maritime spaces remained the same as before. The pleadings, argu-
ment and submission of Honduras speak for themselves in that respect. In
the eyes of Honduras, Article 2, paragraph 2, of the Special Agreement
empowers the Chamber to effect “delimitations” in the maritime spaces
without excluding other determinations. And, in fact, the same results
from the very conduct of El Salvador itself at the current proceedings,
notwithstanding its rejection of the interpretation of Honduras, based
inter alia upon “constitutional” considerations. If the conduct of El Sal-
vador at the present proceedings is analysed closely, one sees that the
denial of “delimitation” is not confirmed by some of its arguments and
submissions. Albeit with caveats and restraint, El Salvador also has
pleaded to, and made submissions on “delimitation” aspects of the mari-
time dispute, inside the Gulf of Fonseca in particular. What El Salvador
refused to do was to discuss in detail the delimitation lines proposed by
Honduras, covering itself with the plea of “non-competence”. This is, in
final analysis, a procedural situation contemplated in Article 53 of the
Statute of the Court, whose provisions apply not only to non-appearance
situations but also to situations when a party fails to defend its case. One
of El Salvador’s formal submissions, for example, requests the Chamber
to adjudge and declare that the legal situation of the maritime spaces
within the Gulf of Fonseca corresponds to the legal position established
by the 1917 Judgement of the Central American Court of Justice. Now, in
that Judgement, to which Honduras is not party, it is a question not only of
condominium but also of maritime delimitations within the Gulf (the
one marine league littoral zone; the inspection zones; and the 1900 Hon-

379
727 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

duras/Nicaragua delimitation). Moreover, the condominium submission
itself implies ex hypothesi the existence of a line distinguishing the mari-
time spaces within the Gulf from those outside the Gulf. El Salvador even
referred in the current proceedings to a new line of its own making,
namely to a line dividing the so-called inner and outer sectors of the Gulf.
Littoral zones of islands, including islands “in dispute”, have also been
very much present in Salvadorian arguments. El Salvador has, therefore,
like Honduras, pleaded to delimitation matters and lines. This subsequent
conduct of the Parties, as reflected in the current proceedings, is no doubt
also relevant to the interpretation of Article 2, paragraph 2, of the Special
Agreement. It cannot be put aside by the Chamber when interpreting that
provision. El Salvador did not exclude “delimitation” under the Special
Agreement, but only “certain delimitation matters” or “delimitation in
certain maritime areas”.

202. The affidavit of the former Foreign Minister of El Salvador sub-
mitted in order to prove the lack of consent on the part of El Salvador,
when concluding the Special Agreement, to the conferment upon the
Chamber of jurisdiction to effect “maritime delimitations” cannot be
admitted as an element of interpretation of Article 2, paragraph 2, of the
Special Agreement under existing rules of treaty interpretation. It was not,
when the Special Agreement was concluded, accepted by Honduras as a
document related to that Agreement. To justify attaching to it the inter-
pretative value sought by El Salvador, the affidavit should have been
embodied in a document or instrument (i.e., a plenipotentiary instrument)
at the time of that conclusion, and communicated to and accepted by
Honduras. Nothing of this kind has been reported to the Chamber. In this
connection, and with all due respect, I am obliged also to recall here the
latest jurisprudence of the Court on affidavits of Ministers of parties to a
case (1.C_J. Reports 1986, p. 43, para. 70).

203. I must confess that I have difficulty following the conclusion
drawn in the Judgment from the explanation given by Honduras for the
Parties having chosen the formula used in Article 2, paragraph 2, of the
Special Agreement, which follows closely El Salvador’s own explanation.
For an interpretation of the provisions in question, the only relevant thing
to be extracted from that explanation is that the formula was taken almost
word for word from the 1980 Peace Treaty, under which the existing con-
troversy between the Parties as to the “maritime spaces” embraced “deli-
mitation”, as well as other determinations, and nothing else. What matters
for the purpose of deciding the interpretation dispute between the Parties
is exclusively the scope of their consent to jurisdiction as expressed in Ar-
ticle 2, paragraph 2, of the Special Agreement. The motivations for choosing
the formula are alien to the interpretation except as a possible “supple-
mentary means” linked to the circumstances of its adoption. They are, in

380
728 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

any case, subjective elements distinct from the actual text of the Special
Agreement. The method followed in this respect by the Judgment would
seem to be based upon reasonings of the Court concerning determina-
tions of the scope of consent to jurisdiction deriving from declarations
made pursuant to Article 36, paragraph 2, of the Statute. But the Chamber
is not supposed to determine in the instant case the area of coincidence
of consents given by parties in separate unilateral instruments. It must
simply interpret a provision of a treaty, namely the Special Agreement.
This does not allow it to consider separately the consent given by each
Party to the Special Agreement, or to set up the consent of one Party
against the consent of the other; both consents, as reflected in the text of
the Special Agreement, constitute a single unity for the purpose of inter-
pretation. It is this meeting of minds which is the only thing that counts in
the present instance. If through the interpretation process such an
expressed meeting of minds is unclear or leads to unreasonable results (for
example, the total exclusion of a main tenet of the position of one of the
Parties), there remains recourse to the “supplementary means” of treaty
interpretation which, in the present case, would mean examining the cir-
cumstances leading to the conclusion of the Special Agreement and, con-
sequently, to Articles 31 and 32 of the Peace Treaty. A posteriori explana-
tions cannot form a substitute for the intentions of the Parties as expressed
in the text of the Special Agreement at the time of conclusion in 1986. I
have already said that the “controversy” existing at that moment involved
“delimitation” of the maritime spaces and that the expression “to deter-
mine the legal situation of the maritime spaces” in itself, as well as in the
context of the Special Agreement and in the light of its object and purpose,
does not exclude the Chamber’s effecting a delimitation of the maritime
spaces concerned.

204. In this connection it is also worth recalling that the fact that the
treaty to be interpreted is in the present case a “special agreement” (com-
promis) does not change by one iota the interpretation rules to be applied,
which remain the same as in the case of any other kind of treaty. It was
agreed at the United Nations Conference on the Law of Treaties that, for
interpretation purposes, no distinctions should be made on the basis of
the various possible classifications of treaties, with the single exception of
the additional rules for “multilingual treaties” (Art. 33 of the Vienna Con-
vention). Special agreements (compromis) are no exception, as the Court
recently confirmed in its Judgment of 12 November 1991 on the Arbitral
Award of 31 July 1989 (Guinea Bissau v. Senegal) (I.C.J. Reports 1991,
pp. 69-70, para. 48). Old theories about the so-called “restrictive” interpre-
tation of conventional instruments providing for the jurisdiction of inter-
national courts and tribunals do not correspond to present rules of treaty
interpretation. They were consciously left out of those rules when the
latter were codified by the Vienna Convention. No longer does restrictive-
ness in treaty interpretation govern a priori in any way the act of treaty inter-
pretation of such kinds of conventional instrument. The subject-matter

381
729 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

of the treaty as such is not an element of the general rule on interpretation
of treaties. I see no reason therefore to try to establish any relationship
whatsoever between the operation of interpreting Article 2, paragraph 2,
of the Special Agreement and the principle of the consensual jurisdiction
of the Court. This latter principle is not supposed to be thrown into the
crucible in order to arrive at the legally relevant interpretation of that pro-
vision of the Special Agreement. To do otherwise, as the reasoning of the
Judgment does, begs in fact the interpretative question at issue. It does not
provide an answer to it. In fact, the Judgment quite unwarrantedly, in my
opinion, equates the efforts of the Parties to find a “neutral formula” in
order to overcome constitutional problems with the different matter of
their intentions, or their common intention, in adopting such a formula in
Article 2, paragraph 2, of the Special Agreement, the meaning of which
should be ascertained through an interpretation performed in accordance
with the rules of treaty interpretation now prevailing.

205. I point out the foregoing, inter alia, because the Judgment rejects a
contention by Honduras based upon the principle of effectiveness (effet
utile) apparently because in interpreting a text of this kind (a reference
presumably to the Special Agreement) the Chamber must primarily con-
sider not evidence as to the general intentions of the Parties in relation to
the dispute, but the common consent expressed in the “words” of the Spe-
cial Agreement. We have already explained the meaning of the expres-
sions used in Article 2 of the Special Agreement. It suffices, therefore, to
recall here that the maxim ut res magis valeat quam pereat, in so far as it
reflects a true general rule of interpretation, is embodied, as explained by
the International Law Commission, in Article 31, paragraph 1, of the
Vienna Convention, which requires that a treaty be interpreted in good
faith in accordance with the ordinary meaning to be given to the terms of
the treaty in their context and in the light of its object and purpose
(United Nations Publication, Sales Number: E.70.V.5, p. 39, para. 6).
Within these limits, the contention of Honduras is a perfectly valid legal
argument where good faith interpretation of Article 2, paragraph 2, of the
Special Agreement is concerned, particularly when no evidence has been
submitted to the Chamber to the effect that the “object” of the controversy
between the Parties existing before 24 May 1986 was altered by the Special
Agreement and no such evidence emerges either from its text, its context,
or its object and purpose.

206. It is really difficult to understand the scant attention paid by the
Judgment, in dealing with this interpretation dispute, to the whole text of
the Special Agreement and to the Peace Treaty as part of its “context”.
Context is by no means Article 2 of the Special Agreement alone. The flat
statement in paragraph 374 of the reasoning of the Judgment to the effect
that the interpretation given by the majority of the members of the Cham-
ber of the expression “to determine the legal situation” is also confirmed if
the phrase is considered in the “wider context”, first of the Special Agree-

382
730 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

ment as a whole, and then of the 1980 General Treaty of Peace to which the
Special Agreement refers, is certainly no substitute for a reasoned expla-
nation. Still less when the Judgment itself seeks support for its own inter-
pretation by referring to terms generally or commonly used to convey the
idea that “delimitation” is intended. In treaty practice one may find all
kinds of terms, and the present interpretation, as indicated above, is not
one dependent on any “special meaning” of the terms used in Article 2,
paragraph 2, of the Special Agreement, since the “ordinary meaning” of
“to determine the legal situation of the maritime spaces” also conveys “to
effect a delimitation of the maritime spaces concerned”. The same applies
mutatis mutandis to the Judgment’s neglect of the “object and purpose” of
the Special Agreement, which is an instrument drawn up in execution of
Article 32 of the Peace Treaty. An interpretation which puts aside, for all
practical purposes, the “object and purpose” of the instrument containing
the terms or expressions to be interpreted is not an interpretation made in
accordance with the prevailing general rule of treaty interpretation
(Art. 31 of the Vienna Convention).

207. In the light of the above, I reject the submission of El Salvador to
the effect that the formula used in the text of the Special Agreement (“que
determine la situacion juridica de los espacios maritimos”) bars the Chamber
from having jurisdiction to effect “delimitacién” in the maritime spaces
referred to it. The Chamber is empowered to do so under Article 2, para-
graph 2, of the Special Agreement in so far as the scope of its jurisdiction is
concerned. It should not, however, exercise its jurisdiction to delimit
because, as indicated in paragraphs 184 to 186 above, this interpretation
dispute has become a “moot” issue as a result of the judicial decisions of
the Chamber recorded in subparagraphs | and 3 of operative para-
graph 432 of the Judgment. I most regretfully disagree, therefore, with the
decision of the majority of the Chamber on the non-competence sub-
mission of El Salvador, as well as with the procedural treatment of the
matter in the Judgment.

C. The Question of the Effects of the Judgment
for the Intervening State

208. Lagree with the finding of the Judgment that “in the circumstances
of the present case, this Judgment is not res judicata for Nicaragua” (para-
graph 424 of the reasoning). There remains, however, the question of the
effects of the Judgment other than that of res judicata (Art. 59 of the Sta-
tute) on a non-party State intervening under Article 62 of the Statute. In
this respect, 1 concur with the statement contained in the declaration of
Vice-President Oda appended to the Judgment. My position is based
upon the fact that I cannot, as a general proposition, conceive of rights
without obligations as well as upon the general economy of the institution
of intervention as embodied in Articles 62 and 63 of the Statute of the
Court. Interventions under Article 63, for example, are non-party inter-

383
731 DISPUTE (EL SALVADOR/HONDURAS) (SEP. OP. TORRES BERNARDEZ)

ventions and nevertheless the intervening State is under the obligation set
forth in that Article. Mutatis mutandis, an obligation of that kind also
exists, in my opinion, for a non-party State intervening under Article 62,
notwithstanding the fact that that Article does not say so in plain words.
My reading of the travaux préparatoires of the 1920 Statute of the Perma-
nent Court of International Justice as well as of the observations of the
British Government signed by the British Agent, Cecil J. B. Hurst,
concerning the original Application of the Government of Poland for
permission to intervene in the S.S. “Wimbledon” case under Article 62
(P.C.LJ, Series C, No. 3, Vol. I, pp. 105-108), confirms rather than negates
the above conclusion.

(Signed) Santiago TORRES BERNARDEZ.

384
